Exhibit 10.1

[Form of Amendment No. 2 to Loan and Servicing Agreement]

AMENDMENT NO. 2 TO LOAN AND SERVICING AGREEMENT

(Solar Capital Funding II LLC)

This AMENDMENT NO. 2 TO THE LOAN AND SERVICING AGREEMENT (this “Amendment”), is
dated as of February 7, 2012, among SOLAR CAPITAL FUNDING II LLC, as the
borrower (in such capacity, the “Borrower”), SOLAR CAPITAL LTD., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), Wells Fargo Bank, N.A., as
lender (in such capacity, the “Lender”) and as lender agent (in such capacity,
the “Lender Agent”), Wells Fargo Delaware Trust Company, N.A., as the collateral
agent (in such capacity, the “Collateral Agent”), Wells Fargo Bank, N.A., as the
account bank (in such capacity, the “Account Bank”) and collateral custodian (in
such capacity, the “Collateral Custodian”). Capitalized terms used but not
defined herein have the meanings provided in the Loan and Servicing Agreement
(as defined below).

R E C I T A L S

WHEREAS, the above-named parties have entered into the Loan and Servicing
Agreement, dated as of December 17, 2010 (as such agreement may be further
amended, modified, supplemented, waived or restated from time to time, the “Loan
and Servicing Agreement”), and, pursuant to and in accordance with Section 11.01
thereof, the parties hereto desire to amend the Loan and Servicing Agreement in
certain respects, as provided herein.

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENT.

The Loan and Servicing Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Loan and Servicing Agreement attached as Exhibit A hereto.

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Loan and Servicing
Agreement shall remain in full force and effect. After this Amendment becomes
effective, all references to the Loan and Servicing Agreement, and corresponding
references thereto or therein such as “hereof”, “herein”, or words of similar
effect referring to the Loan and Servicing Agreement shall be deemed to mean the
Loan and Servicing Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Loan and Servicing Agreement other than as expressly set forth herein.



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS.

Each of the Borrower, the Servicer, and the Transferor, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

(i) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(ii) the execution, delivery and performance by it of this Amendment and the
Loan and Servicing Agreement as amended hereby are within its powers, have been
duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Loan and Servicing Agreement as amended
hereby by or against it;

(iv) this Amendment has been duly executed and delivered by it;

(v) each of this Amendment and the Loan and Servicing Agreement as amended
hereby constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

(vi) there is no Unmatured Event of Default, Event of Default, or Servicer
Termination Event.

SECTION 4. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Lenders; and (ii) delivery of duly executed
signature pages by all parties hereto to the Administrative Agent.

SECTION 5. MISCELLANEOUS.

(a) Without in any way limiting any other obligation hereunder or under the
Transaction Documents, the Borrower agrees to provide, from time to time, any
additional documentation and to execute additional acknowledgements, amendments,
instruments or other agreements as may be reasonably requested and required by
the Administrative Agent to effectuate the foregoing.

(b) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

- 2 -



--------------------------------------------------------------------------------

(c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(d) This Amendment may not be amended or otherwise modified except as provided
in the Loan and Servicing Agreement.

(e) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment or the Loan and Servicing Agreement.

(f) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

(g) This Amendment and the Loan and Servicing Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.

(h) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE LOAN AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE LOAN AND
SERVICING AGREEMENT.

[Remainder of Page Intentionally Left Blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SOLAR CAPITAL FUNDING II LLC, as the Borrower By:  

 

  Name:   Title:

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Solar Capital

Amendment No. 2 to Loan & Servicing Agreement



--------------------------------------------------------------------------------

 

SOLAR CAPITAL LTD., as the Servicer and Transferor By:  

 

 

Name:

 

Title:

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Solar Capital

Amendment No. 2 to Loan & Servicing Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC, as the Administrative Agent By:  

 

  Name:   Title:

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Solar Capital

Amendment No. 2 to Loan & Servicing Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as the Lender and Lender Agent By:  

 

  Name:   Title:

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Solar Capital

Amendment No. 2 to Loan & Servicing Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO DELAWARE TRUST COMPANY, N.A., as the Collateral Agent By:  

 

  Name:   Title:

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Solar Capital

Amendment No. 2 to Loan & Servicing Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as the Account Bank and Collateral Custodian By:  

 

  Name:   Title:

 

Solar Capital

Amendment No. 2 to Loan & Servicing Agreement



--------------------------------------------------------------------------------

Exhibit A

CONFORMED LOAN AND SERVICING AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

Conformed through Amendment No. 2

 

 

 

Up to U.S. $100,000,000

LOAN AND SERVICING AGREEMENT

Dated as of December 17, 2010

among

SOLAR CAPITAL FUNDING II LLC,

as the Borrower

SOLAR CAPITAL LTD.,

as the Servicer and the Transferor

WELLS FARGO SECURITIES, LLC,

as the Administrative Agent

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

WELLS FARGO DELAWARE TRUST COMPANY, N.A.,

as the Collateral Agent

and

WELLS FARGO BANK, N.A.,

as the Account Bank and Collateral Custodian

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.        DEFINITIONS      1   

Section 1.01

  Certain Defined Terms      1   

Section 1.02

  Other Terms      36   

Section 1.03

  Computation of Time Periods      36   

Section 1.04

  Interpretation      36    ARTICLE II.      THE FACILITY      37   

Section 2.01

  Variable Funding Note and Advances      37   

Section 2.02

  Procedure for Advances      37   

Section 2.03

  Determination of Yield; Conversions of Advances; Limitations on Fixed LIBOR
Advances      39   

Section 2.04

  Remittance Procedures      39   

Section 2.05

  Instructions to the Collateral Agent and the Account Bank      42   

Section 2.06

  Borrowing Base Deficiency Payments      43   

Section 2.07

  Substitution and Sale of Loan Assets; Affiliate Transactions      43   

Section 2.08

  Payments and Computations, Etc      47   

Section 2.09

  Non-Usage Fee      48   

Section 2.10

  Increased Costs; Capital Adequacy      49   

Section 2.11

  Taxes      51   

Section 2.12

  Collateral Assignment of Agreements      52   

Section 2.13

  Grant of a Security Interest      52   

Section 2.14

  Evidence of Debt      53   

Section 2.15

  Survival of Representations and Warranties      53   

Section 2.16

  Release of Loan Assets      53   

Section 2.17

  Treatment of Amounts Received by the Borrower      54   

Section 2.18

  Prepayment; Termination      54   

Section 2.19

  [Reserved]      54   

Section 2.20

  Collections and Allocations      54   

Section 2.21

  Reinvestment of Principal Collections      56    ARTICLE III.     CONDITIONS
PRECEDENT      57   

Section 3.01

  Conditions Precedent to Effectiveness      57   

Section 3.02

  Conditions Precedent to All Advances      58   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.03

  Advances Do Not Constitute a Waiver      60   

Section 3.04

  Conditions to Pledges of Loan Assets      60    ARTICLE
IV.      REPRESENTATIONS AND WARRANTIES      61   

Section 4.01

  Representations and Warranties of the Borrower      61   

Section 4.02

 

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

     69   

Section 4.03

  Representations and Warranties of the Servicer      70   

Section 4.04

  Representations and Warranties of the Collateral Agent      75   

Section 4.05

  Representations and Warranties of each Lender      76   

Section 4.06

  Representations and Warranties of the Collateral Custodian      76    ARTICLE
V.        GENERAL COVENANTS      77   

Section 5.01

  Affirmative Covenants of the Borrower      77   

Section 5.02

  Negative Covenants of the Borrower      83   

Section 5.03

  Affirmative Covenants of the Servicer      86   

Section 5.04

  Negative Covenants of the Servicer      90   

Section 5.05

  Affirmative Covenants of the Collateral Agent      92   

Section 5.06

  Negative Covenants of the Collateral Agent      92   

Section 5.07

  Affirmative Covenants of the Collateral Custodian      92   

Section 5.08

  Negative Covenants of the Collateral Custodian      92    ARTICLE
VI.      ADMINISTRATION AND SERVICING OF CONTRACTS      93   

Section 6.01

  Appointment and Designation of the Servicer      93   

Section 6.02

  Duties of the Servicer      95   

Section 6.03

  Authorization of the Servicer      97   

Section 6.04

  Collection of Payments; Accounts      98   

Section 6.05

  Realization Upon Loan Assets      99   

Section 6.06

  Servicing Compensation      100   

Section 6.07

  Payment of Certain Expenses by Servicer      100   

Section 6.08

  Reports to the Administrative Agent; Account Statements; Servicing Information
     100   

Section 6.09

  Annual Statement as to Compliance      102   

Section 6.10

  Annual Independent Public Accountant’s Servicing Reports      102   

Section 6.11

  The Servicer Not to Resign      103   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VII.     EVENTS OF DEFAULT      103   

Section 7.01

  Events of Default      103   

Section 7.02

  Additional Remedies of the Administrative Agent      106    ARTICLE
VIII.    INDEMNIFICATION      110   

Section 8.01

  Indemnities by the Borrower      110   

Section 8.02

  Indemnities by Servicer      113   

Section 8.03

  Legal Proceedings      115   

Section 8.04

  After-Tax Basis      116    ARTICLE IX.      THE ADMINISTRATIVE AGENT AND
LENDER AGENTS      116   

Section 9.01

  The Administrative Agent      116   

Section 9.02

  The Lender Agents      119    ARTICLE X.        COLLATERAL AGENT      121   

Section 10.01

  Designation of Collateral Agent      121   

Section 10.02

  Duties of Collateral Agent      122   

Section 10.03

  Merger or Consolidation      124   

Section 10.04

  Collateral Agent Compensation      124   

Section 10.05

  Collateral Agent Removal      124   

Section 10.06

  Limitation on Liability      125   

Section 10.07

  Collateral Agent Resignation      126    ARTICLE XI.      MISCELLANEOUS     
126   

Section 11.01

  Amendments and Waivers      126   

Section 11.02

  Notices, Etc      127   

Section 11.03

  No Waiver; Remedies      129   

Section 11.04

  Binding Effect; Assignability; Multiple Lenders      129   

Section 11.05

  Term of This Agreement      130   

Section 11.06

  GOVERNING LAW; JURY WAIVER      130   

Section 11.07

  Costs, Expenses and Taxes      130   

Section 11.08

  No Proceedings      131   

Section 11.09

  Recourse Against Certain Parties      132   

Section 11.10

  Execution in Counterparts; Severability; Integration      133   

Section 11.11

  Consent to Jurisdiction; Service of Process      133   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.12

  Characterization of Conveyances Pursuant to the Purchase and Sale Agreement   
  134   

Section 11.13

  Confidentiality      135   

Section 11.14

  Non-Confidentiality of Tax Treatment      136   

Section 11.15

  Waiver of Set Off      137   

Section 11.16

  Headings and Exhibits      137   

Section 11.17

  Ratable Payments      137   

Section 11.18

  Failure of Borrower or Servicer to Perform Certain Obligations      137   

Section 11.19

  Power of Attorney      137   

Section 11.20

  Delivery of Termination Statements, Releases, etc      138    ARTICLE
XII.      COLLATERAL CUSTODIAN      138   

Section 12.01

  Designation of Collateral Custodian      138   

Section 12.02

  Duties of Collateral Custodian      138   

Section 12.03

  Merger or Consolidation      141   

Section 12.04

  Collateral Custodian Compensation      141   

Section 12.05

  Collateral Custodian Removal      141   

Section 12.06

  Limitation on Liability      141   

Section 12.07

  Collateral Custodian Resignation      143   

Section 12.08

  Release of Documents      143   

Section 12.09

  Return of Required Loan Documents      144   

Section 12.10

 

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

     144   

Section 12.11

  Bailment      144   

 

-iv-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES SCHEDULE I    Conditions Precedent Documents SCHEDULE II    Prior
Names, Tradenames, Fictitious Names and “Doing Business As” Names SCHEDULE III
   Eligibility Criteria SCHEDULE IV    Agreed-Upon Procedures For Independent
Public Accountants SCHEDULE V    Loan Asset Schedule SCHEDULE VI    Applicable
Percentage for Second Lien Loans and Subordinated Debt SCHEDULE VII    Advance
Date Assigned Values EXHIBITS EXHIBIT A    Form of Approval Notice EXHIBIT B   
[Reserved] EXHIBIT C    Form of Borrowing Base Certificate EXHIBIT D    Form of
Disbursement Request EXHIBIT E    Form of Joinder Supplement EXHIBIT F    Form
of Notice of Borrowing EXHIBIT G    Form of Notice of Reduction (Reduction of
Advances Outstanding) EXHIBIT H    [Reserved] EXHIBIT I    Form of Variable
Funding Note EXHIBIT J    Form of Notice of Lien Release Dividend EXHIBIT K   
Form of Certificate of Closing Attorneys EXHIBIT L    Form of Servicing Report
EXHIBIT M    Form of Servicer’s Certificate (Servicing Report) EXHIBIT N    Form
of Release of Required Loan Documents EXHIBIT O    Form of Transferee Letter
EXHIBIT P    Form of Power of Attorney for Servicer EXHIBIT Q    Form of Power
of Attorney for Borrower EXHIBIT R    Form of Servicer’s Certificate (Loan Asset
Register) ANNEXES ANNEX A    Commitments

 

-v-



--------------------------------------------------------------------------------

This LOAN AND SERVICING AGREEMENT is made as of December 17, 2010, among:

(1) SOLAR CAPITAL FUNDING II LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

(2) SOLAR CAPITAL LTD., a Maryland corporation, as the Servicer (as defined
herein) and the Transferor (as defined herein);

(3) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a Conduit
Lender (as defined herein);

(4) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as an
Institutional Lender (as defined herein);

(5) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender Agent
(as defined herein);

(6) WELLS FARGO SECURITIES, LLC, as Administrative Agent (as defined herein);

(7) WELLS FARGO DELAWARE TRUST COMPANY, N.A., as the Collateral Agent (as
defined herein); and

(8) WELLS FARGO BANK, N.A, as the Account Bank (as defined herein) and the
Collateral Custodian (as defined herein).

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note(s) from time to time in an aggregate principal
amount not to exceed the Borrowing Base. The proceeds of the Advances will be
used to finance the Borrower’s purchase or contribution, as applicable, on a
“true sale” basis, of Eligible Loan Assets from the Transferor, approved by the
Administrative Agent, pursuant to the Purchase and Sale Agreement between the
Borrower and the Transferor. Accordingly, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.

(b) As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Account Bank” means Wells Fargo, in its capacity as the “Account Bank” pursuant
to the Collection Account Agreement.

“Action” has the meaning assigned to that term in Section 8.03.

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the Assigned Value of such Loan Asset at such
time multiplied by the Outstanding Balance of such Loan Asset; provided that the
parties hereby agree that the Adjusted Borrowing Value of any Loan Asset that is
no longer an Eligible Loan Asset shall be zero.

“Administrative Agent” means Wells Fargo Securities, LLC, in its capacity as
administrative agent for the Lender Agents, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the date on which such
Advance is made.

“Advance Date Assigned Value” means, with respect to any Loan Asset, the value
(expressed as a percentage of the Outstanding Balance of such Loan Asset) equal
to the value initially set forth on Schedule VII hereto as of the Closing Date
or, with respect to Loan Assets included after the Closing Date, the value
determined by the Administrative Agent as of the Cut-Off Date, in its sole
discretion.

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

-2-



--------------------------------------------------------------------------------

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreement to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory lending laws, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Percentage” means, (a) for First Lien Loan Assets, 65% and (b) for
the second lien loans and subordinated debt purchased by the Borrower on the
Closing Date, the percentage identified on Schedule VI.

“Applicable Spread” means 2.75% per annum; provided that, at any time after the
occurrence of an Event of Default, the Applicable Spread shall be 4.75%.

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the conveyance
of such Eligible Loan Asset by the Transferor to the Borrower pursuant to the
terms of the Purchase and Sale Agreement and the Loan Assignment by which the
Transferor effects such conveyance.

 

-3-



--------------------------------------------------------------------------------

“Ares Loan Assets” means each of the Ares Capital Corp Senior Unsecured 2011 and
2012 Notes, which are included as Loan Assets in the Collateral Portfolio as of
the Closing Date.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of Solar Capital and its Subsidiaries as required by, and in accordance
with, the 1940 Act and any orders of the Securities and Exchange Commission
issued to Solar Capital, to be determined by the Board of Directors of Solar
Capital and reviewed by its auditors, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of Solar Capital and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of Solar Capital and
its Subsidiaries; provided that the calculation of the Asset Coverage Ratio
shall not include Subsidiaries that are not required to be included by the 1940
Act as affected by such orders of the Securities and Exchange Commission issued
to Solar Capital, including, if set forth in any such order, any Subsidiary
which is a small business investment company which is licensed by the Small
Business Administration to operate under the Small Business Investment Act of
1958.

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the Outstanding Balance of such
Loan Asset, the Advance Date Assigned Value of such Loan Asset, subject to the
following terms:

(a) If a Value Adjustment Event of the type described in clauses (ii), (iv) or
(vi) of the definition thereof with respect to such Loan Asset occurs, the
Assigned Value of such Loan Asset will be zero.

(b) If a Value Adjustment Event of the type described in clauses (i), (iii),
(v) or (vii) of the definition thereof with respect to such Loan Asset occurs,
“Assigned Value” may be amended upon each such occurrence of a Value Adjustment
Event by the Administrative Agent, in its sole discretion; provided that the
Assigned Value of any Priced Loan Asset shall not be less than the price quoted
therefor (if any) by such nationally recognized pricing service as selected by
the Administrative Agent. In the event the Borrower disagrees with the
Administrative Agent’s determination of the Assigned Value of a Loan Asset, the
Borrower may (at its expense) retain any Nationally Recognized Valuation Firm to
value such Loan Asset, and if the value determined by such Nationally Recognized
Valuation Firm is greater than the Administrative Agent’s determination of the
Assigned Value, such Nationally Recognized Valuation Firm’s valuation shall
become the Assigned Value of such Loan Asset; provided that the Assigned Value
of such Loan Asset shall be the value assigned by the Administrative Agent until
such Nationally Recognized Valuation Firm has determined its value. The Borrower
may request that the Assigned Value be re-evaluated by the Administrative Agent
(in its sole discretion) if there was a decrease in the Assigned Value of such
Loan Asset due to clause (i) of the definition of “Value Adjustment Event” once
the Net Leverage Ratio or the Interest Coverage Ratio (as the case may be) that
gave rise to such decrease has improved; provided that such Assigned Value may
not increase above the Advance Date Assigned Value. The Administrative Agent
shall promptly notify the Servicer of any change effected by the Administrative
Agent of the Assigned Value of any Loan Asset.

 

-4-



--------------------------------------------------------------------------------

“Attached Equity” means, with respect to any Loan Asset, any stock, partnership
or membership interest, beneficial interest or other equity security, warrant,
option, or any right, including, without limitation, any registration right,
with respect to the foregoing received by the Transferor in connection with the
origination or acquisition of such Loan Asset.

“Available Collections” means all cash collections and other cash proceeds with
respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Collection Account.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(ii) such Person shall commence a voluntary case or other proceeding under any
Bankruptcy Laws now or hereafter in effect, or shall consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors or members shall vote to implement any of the foregoing.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

 

-5-



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

(i) (a) the aggregate sum of the products of (x) the Applicable Percentage for
each Eligible Loan Asset as of such date, and (y) the Adjusted Borrowing Value
of such Eligible Loan Asset as of such date, plus (b) the amount on deposit in
the Principal Collection Account as of such date;

(ii) (a) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets as
of such date, minus (b) the Required Equity Amount as of such date, plus (c) the
amount on deposit in the Principal Collection Account as of such date; or

(iii) the Maximum Facility Amount;

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset (without giving effect to any knowledge
qualifiers set forth in Schedule III hereof) shall not be included in the
calculation of “Borrowing Base”.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base and the Loan to Value Ratio as of the applicable date of
determination substantially in the form of Exhibit C hereto, prepared by the
Servicer.

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, based upon the assumption that the Lender funded its loan commitment
in the London Interbank Eurodollar market and using any reasonable attribution
or averaging methods which the Lender deems appropriate and practical, it hereby
being understood that the amount of any loss, costs or expense payable by the
Borrower to any Lender as Breakage Fee shall be determined in the respective
Lender Agent’s reasonable discretion and shall be conclusive absent manifest
error.

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Collateral Agent or Collateral Custodian are
authorized or required by applicable law, regulation or executive order to
close; provided that, if any determination of a Business Day shall relate to an
Advance bearing interest at LIBOR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. For avoidance of doubt, if the offices of the
Collateral Agent or Collateral Custodian are authorized by applicable law,
regulation or executive order to close but remain open, such day shall not be a
“Business Day”.

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required

 

-6-



--------------------------------------------------------------------------------

to be classified and accounted for as capital leases on a balance sheet of such
entity under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Change of Control” shall be deemed to have occurred if any of the following
occur:

(a) the Management Agreement shall fail to be in full force and effect;

(b) the failure by Solar Capital to own 100% of the limited liability company
membership interests in the Borrower, free and clear of any Lien other than
Permitted Liens; or

(c) the dissolution, termination or liquidation in whole or in part, transfer or
other disposition, in each case, of all or substantially all of the assets of,
Solar Capital (other than any merger or consolidation which complies with
Section 5.04(a)).

“Change of Tax Law” means any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized, or any political subdivision or taxing authority of any of
the foregoing, affecting taxation, or any proposed change in such laws or change
in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Closing Date” means December 17, 2010

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Agent” means Wells Fargo Delaware, not in its individual capacity,
but solely as collateral agent pursuant to the terms of this Agreement.

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo
Delaware Fee Letter and any other accrued and unpaid expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts, in each
case payable by the Borrower to the Collateral Agent under the Transaction
Documents.

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Delaware Fee
Letter that are payable to the Collateral Agent, as such fee letter may be
amended, restated, supplemented and/or otherwise modified from time to time.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

-7-



--------------------------------------------------------------------------------

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Fee Letter and any other accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts, in each case payable
by the Borrower to the Collateral Custodian under the Transaction Documents.

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo Fee
Letter that are payable to the Collateral Custodian, as such fee letter may be
amended, restated, supplemented and/or otherwise modified from time to time.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

(i) the Loan Assets, and all monies due or to become due in payment under such
Loan Assets on and after the related Cut-Off Date, including, but not limited
to, all Available Collections, but excluding any related Attached Equity;

(ii) the Portfolio Assets with respect to the Loan Assets referred to in clause
(i);

(iii) the Collection Account and all Permitted Investments purchased with funds
on deposit in the Collection Account; and

(iv) all income and Proceeds of the foregoing.

“Collection Account” means a trust account (account number 85332300 at the
Account Bank) in the name of the Borrower for the benefit of and under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties; provided that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower, and the Borrower shall be solely liable for any Taxes payable with
respect to the Collection Account.

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Account
Bank, the Administrative Agent and the Collateral Agent, which agreement relates
to the Collection Account, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

-8-



--------------------------------------------------------------------------------

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Borrower shall have no further
right to request any additional Advances.

“Commercial Paper Notes” means, any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period, the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time in accordance
with the terms hereof) or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable and
(ii) on or after the Reinvestment Period, such Lender’s Pro Rata Share of the
aggregate Advances Outstanding.

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 11.04(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

“Daily LIBOR” means, for any day during the Remittance Period, with respect to
any Advance (or portion thereof) other than a Fixed LIBOR Advance (a) the rate
per annum appearing on Reuters Screen LIBOR01 Page (or any successor or
substitute page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, for a three-month
maturity; and (b) if no rate specified in clause (a) of this definition so
appears on Reuters Screen LIBOR01 Page (or any successor or substitute page),
the interest rate per annum at which dollar deposits of $5,000,000 and for a
three-month maturity are offered by the principal London office of Wells Fargo
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

“Daily LIBOR Advance” means an Advance to which the Daily LIBOR is applicable.

“Determination Date” means the fifth Business Day after the end of each calendar
month.

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Principal
Collection Account in accordance with Section 2.21.

 

-9-



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset (together with all add-backs and exclusions as
designated in such Loan Agreement), and in any case that “EBITDA”, “Adjusted
EBITDA” or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Administrative Agent’s reasonable discretion) by a bidder for all or any
portion of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 7.02(i).

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal) with a
rating of (a) in the case of S&P, “A-1” and (b) in the case of Moody’s, “P-1”.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

-10-



--------------------------------------------------------------------------------

“EOD Loan to Value Ratio” means, as of any date of determination, the sum of
(a) the fraction, expressed as a percentage and rounded to the next highest
hundredth of a percent, the numerator of which is the amount calculated in
clause (i) of the definition of Borrowing Base and the denominator is the sum of
the (i) the aggregate Adjusted Borrowing Value of all of the Eligible Loan
Assets as of such date and (ii) amounts on deposit in the Principal Collection
Account as of such date plus (b) 2.50%.

“Equity Amount” means, as of any date of determination, the excess, if any, of
(i) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets as of
such date plus amounts on deposit in the Principal Collection Account as of such
date over (ii) Advances Outstanding as of such date.

“Equity Issuance Effective Date” means any date after the Second Amendment
Effective Date on which Solar Capital shall issue additional shareholders equity
for the Servicer and its Subsidiaries in an amount, determined on a consolidated
basis, without duplication, in accordance with GAAP, of at least $60,000,000;
provided that if such amount is not issued by April 30, 2012, the Equity
Issuance Effective Date shall be deemed not to have occurred and the Non-Usage
Fee Rate shall be equal to the rate set forth in Section 2.09(a)(iii)(x) and
(y).

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) Wells Fargo shall have notified the Administrative Agent of a determination
by Wells Fargo or any of its assignees that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain United States dollars in the London
interbank market to fund any Advance, (b) Wells Fargo shall have notified the
Administrative Agent of the inability, for any reason, of Wells Fargo or any of
its respective assignees to determine LIBOR, (c) Wells Fargo shall have notified
the Administrative Agent of a determination by Wells Fargo or any of its
respective assignees that the rate at which deposits of United States dollars
are being offered to Wells Fargo or any of its respective assignees in the
London interbank market does not accurately reflect the cost to Wells Fargo or
its assignee of

 

-11-



--------------------------------------------------------------------------------

making, funding or maintaining any Advance or (d) Wells Fargo shall have
notified the Administrative Agent of the inability of Wells Fargo or any of its
respective assignees to obtain United States dollars in the London interbank
market to make, fund or maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account representing (i) any
amount representing a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under a Loan Agreement, (iii) any
amount received in the Collection Account with respect to any Loan Asset
retransferred or substituted for upon the occurrence of a Warranty Event or that
is otherwise replaced by a Substitute Eligible Loan Asset, or that is otherwise
sold or transferred by the Borrower pursuant to Section 2.07, to the extent such
amount is attributable to a time after the effective date of such replacement or
sale and (iv) any amounts paid in respect of Attached Equity.

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date or (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fees” means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

-12-



--------------------------------------------------------------------------------

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“First Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected first priority Lien on substantially all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to any “permitted
liens” as defined in the applicable Loan Agreement for such Loan Asset or such
comparable definition if “permitted liens” is not defined therein and
(ii) provides that the payment obligation of the Obligor on such Loan Asset is
either senior to, or pari passu with, all other Indebtedness of such Obligor.

“Fixed LIBOR” means, for any day during each Fixed Period, with respect to any
Fixed LIBOR Advance (a) the rate per annum appearing on Reuters Screen LIBOR01
Page (or any successor or substitute page) as the London interbank offered rate
for deposits in dollars for a period equal to such Fixed Period at approximately
11:00 a.m., London time, two (2) Business Days prior to the beginning of such
Fixed Period; and (b) if the rate specified in clause (a) of this definition
does not so appear on Reuters Screen LIBOR01 Page (or any successor or
substitute page), the interest rate per annum at which dollar deposits of
$5,000,000 and for such Fixed Period are offered by the principal London office
of Wells Fargo in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, for such day.

“Fixed LIBOR Advance” means an Advance to which the Fixed LIBOR is applicable.

“Fixed Period” means, with respect to any Fixed LIBOR Advance, (a) initially,
the period commencing on the Cut-Off Date or conversion date, as the case may
be, with respect to such Advance and ending one or three months thereafter, as
selected by the Borrower in its Notice of Borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the immediately preceding Fixed Period applicable
to such Advance and ending one or three months thereafter, as selected by the
Borrower in accordance with Section 2.03(c); provided that all of the foregoing
provisions relating to Fixed Periods are subject to the following:

(i) if any Fixed Period would otherwise end on a day that is not a Business Day,
such Fixed Period shall be extended to the next succeeding Business Day unless
the result of such extension would be to carry such Fixed Period into another
calendar month in which event such Fixed Period shall end on the immediately
preceding Business Day;

(ii) the Borrower may not select a Fixed Period that would extend beyond the
Stated Maturity Date;

(iii) any Fixed Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Fixed Period) shall end on the last Business Day of a
calendar month;

 

-13-



--------------------------------------------------------------------------------

(iv) a Fixed Period of three months that begins on a Payment Date shall end on
the last day of the Remittance Period immediately preceding the Payment Date
falling in the final month of such Fixed Period;

(v) a Fixed Period of one month shall end on the earlier to occur of (A) the end
of such one month period and (B) the last day of the current Remittance Period;
and

(vi) subject to Section 2.03, after the end of the Reinvestment Period and prior
to the Facility Maturity Date, the Borrower shall use commercially reasonable
efforts to select Fixed Periods or to maintain a portion of the Advances as
Daily LIBOR Advances so as not to require the payment of any Breakage Fees for
such Advance.

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

“Floating Rate Loan Asset” means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on a prime rate or the London Interbank
Offered Rate, plus some specified interest percentage in addition thereto, and
which provides that such interest rate will reset immediately upon any change in
the related prime rate or the London Interbank Offered Rate.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

“Improvement Date” means, with respect to any Loan Asset, any date upon which
the Assigned Value of such Loan Asset is revised pursuant to clause (b) of the
definition of “Assigned Value” due to an improvement in the Interest Coverage
Ratio or Net Leverage Ratio.

“Highest Required Investment Category” means (i) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (ii) with
respect to ratings assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.

 

-14-



--------------------------------------------------------------------------------

“Indebtedness” means:

(i) with respect to any Obligor under any Loan Asset, for the purposes of the
definition of the Interest Coverage Ratio and the Net Leverage Ratio, the
meaning of “Indebtedness” or any comparable definition in the Loan Agreement for
each such Loan Asset, and in any case that “Indebtedness” or such comparable
definition is not defined in such Loan Agreement, without duplication, (a) all
obligations of such entity for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such entity evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such entity
under conditional sale or other title retention agreements relating to property
acquired by such entity, (d) all obligations of such entity in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such entity, whether or not the indebtedness secured thereby has
been assumed, (f) all guarantees by such entity of indebtedness of others,
(g) all Capital Lease Obligations of such entity, (h) all obligations,
contingent or otherwise, of such entity as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such entity in respect of bankers’ acceptances; and

(ii) for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01(a).

“Indemnified Party” has the meaning assigned to that term in Section 8.01(a).

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower or any of their respective Affiliates (other than his or her
service as an Independent Director of the Borrower or other Affiliates that are
structured to be “bankruptcy remote”); (ii) a customer or supplier of the

 

-15-



--------------------------------------------------------------------------------

Borrower or any of their Affiliates (other than his or her service as an
Independent Director of the Borrower); or (iii) any member of the immediate
family of a person described in (i) or (ii), and (B) has, (i) prior experience
as an Independent Director for a corporation or limited liability company whose
charter documents required the unanimous consent of all Independent Directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Advance” means the first Advance made pursuant to Article II.

“Initial Non-Usage Adjustment Amount Expiration Date” has the meaning specified
in the definition of “Non-Usage Adjustment Amount”.

“Initial Payment Date” means the 15th day of April 2011 (or if such day is not a
Business Day, the next succeeding Business Day).

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 11.04(a).

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than any such amount received which is
required to be used to restore, improve or repair the related real estate or
other assets or required to be paid to the Obligor under the Loan Agreement.

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

-16-



--------------------------------------------------------------------------------

“Interest Collection Account” means a sub-account (account number 85332301 at
the Account Bank) of the Collection Account into which Interest Collections
shall be segregated.

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales or dispositions attributable to interest on
such Loan Asset and (ii) amendment fees, late fees, waiver fees, prepayment fees
or other amounts received in respect of Loan Assets.

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit E to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

“Lender” means any Institutional Lender or Conduit Lender, and/or any other
Person to whom an Institutional Lender or Conduit Lender assigns any part of its
rights and obligations under this Agreement and the other Transaction Documents
in accordance with the terms of Section 11.04.

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent, and, in each case, each of their respective successors and assigns.

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and its related
Lender Agent in connection with the transactions contemplated by this Agreement,
as amended, modified, waived, supplemented, restated or replaced from time to
time.

“LIBOR” means, with respect to Daily LIBOR Advances, the Daily LIBOR and with
respect to Fixed LIBOR Advances, the applicable Fixed LIBOR.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

-17-



--------------------------------------------------------------------------------

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(g).

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

“Loan Asset” means any loan originated or acquired by the Transferor in the
ordinary course of its business, which loan includes, without limitation,
(i) the Required Loan Documents and Loan Asset File, and (ii) all right, title
and interest of the Transferor in and to the loan and any Underlying Collateral,
but excluding, in each case, the Retained Interest, any Attached Equity and
Excluded Amounts and which loan was acquired by the Borrower from the Transferor
under the Purchase and Sale Agreement and owned by the Borrower on the initial
Advance Date (as set forth on the Loan Asset Schedule delivered on the initial
Advance Date) or acquired by the Borrower from the Transferor under the Purchase
and Sale Agreement after the initial Advance Date pursuant to the delivery of a
Loan Assignment and listed on Schedule I to the Loan Assignment.

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify whether such document is an
original or a copy.

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

-18-



--------------------------------------------------------------------------------

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be Pledged hereunder, the applicable information specified on
Schedule V, which shall also be provided to the Collateral Custodian in
electronic format acceptable to the Collateral Custodian.

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

“Loan to Value Ratio” means, as of any date of determination, the fraction,
expressed as a percentage and rounded to the next highest hundredth of a
percent, the numerator of which is the then outstanding Advances (excluding, for
the avoidance of doubt, interest, accrued fees, expenses and indemnity amounts),
and the denominator of which is the sum of the (i) the aggregate Adjusted
Borrowing Value of all of the Eligible Loan Assets and (ii) the amounts on
deposit in the Principal Collection Account; provided that, for the avoidance of
doubt, any Loan Asset which at any time is no longer an Eligible Loan Asset
(without giving effect to any knowledge qualifiers set forth in Schedule III
hereof) shall not be included in clause (i) hereof.

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of March 6, 2007, between Solar Capital and Solar Capital Partners,
LLC.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Account Bank, the Administrative Agent, any Lender, any Lender
Agent and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower and the Servicer, to perform their respective obligations under this
Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s, the
Administrative Agent’s or the other Secured Parties’ lien on the Collateral
Portfolio.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset (or, solely in the case of clause
(d)(ii)(y), a change to any loan senior to a Loan Asset) which:

(a) reduces or forgives any or all of the principal amount due under such Loan
Asset;

(b) delays or extends the maturity date for such Loan Asset;

 

-19-



--------------------------------------------------------------------------------

(c) waives one or more interest payments, permits any interest due in cash to be
deferred or capitalized and added to the principal amount of such Loan Asset
(other than any deferral or capitalization already allowed by the terms of the
Loan Agreement of any PIK Loan Asset), or reduces the spread or coupon with
respect to such Loan Asset to less than (i) 8.00% for a Fixed Rate Loan Asset
and (ii) LIBOR plus 4.00% for a Floating Rate Loan Asset;

(d) (i) in the case of a First Lien Loan Asset, contractually or structurally
subordinates such Loan Asset by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
Underlying Collateral securing such Loan Asset or (ii) in the case of a last out
senior secured loan, second lien loan or subordinated loan, (x) contractually or
structurally subordinates such Loan Asset to any obligation (other than the
first lien loan which existed at the Cut-Off Date for such Loan Asset) by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than Permitted Liens) on any of the Underlying Collateral securing such
Loan Asset or (y) the commitment amount of any debt senior to such loan is
increased and the Net Leverage Ratio of such Loan Asset increases by more than
0.5x as a result of such increase;

(e) substitutes, alters or releases the Underlying Collateral securing such Loan
Asset and each such substitution, alteration or release, as determined in the
sole reasonable discretion of the Administrative Agent, materially and adversely
affects the value of such Loan Asset; or

(f) amends, waives, forbears, supplements or otherwise modifies (i) the meaning
of “Net Leverage Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any
respective comparable definitions in the Loan Agreement for such Loan Asset or
(ii) any term or provision of such Loan Agreement referenced in or utilized in
the calculation of the “Net Leverage Ratio”, “Interest Coverage Ratio” or
“Permitted Liens” or any respective comparable definitions for such Loan Asset,
in either case in a manner that, in the reasonable judgment of the
Administrative Agent, is materially adverse to the Secured Parties.

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $100,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

“MidCap Loan Asset” means the MidCap Financial Holdings loan, which is included
as a Loan Asset in the Collateral Portfolio as of the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributed or had any obligation to contribute on behalf of its employees at
any time during the current year or the preceding five years.

“Nationally Recognized Valuation Firm” means each of (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &

 

-20-



--------------------------------------------------------------------------------

Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc.,
(vi) Murray Devine and (vii) any other nationally recognized accounting firm or
valuation firm, in each case as approved by the Administrative Agent in its
reasonable discretion.

“Net Leverage Ratio” means (i) with respect to any Loan Asset other than the
Ares Loan Assets and the MidCap Loan Asset, for any Relevant Test Period, the
meaning of “Net Leverage Ratio” or any comparable definition in the Loan
Agreement for each such Loan Asset, and in any case that “Net Leverage Ratio” or
such comparable definition is not defined in such Loan Agreement, the ratio of
(a) Indebtedness minus Unrestricted Cash to (b) EBITDA and (ii) solely with
respect to the Ares Loan Assets and MidCap Loan Asset, the ratio, determined on
a consolidated basis, without duplication, of (a) the aggregate amount of
Indebtedness of Ares Capital Corporation and its Subsidiaries or MidCap
Financial, LLC and its Subsidiaries, as applicable, to (b) the amount determined
on a consolidated basis, in accordance with GAAP, of the shareholders equity of
Ares Capital Corporation and its Subsidiaries or MidCap Financial, LLC and its
Subsidiaries, as applicable.

“Non-Usage Adjustment Amount” means (i) to the extent the Borrower receives
Principal Collections from an Eligible Loan Asset, such amount of Principal
Collections received shall be deemed a Non-Usage Adjustment Amount until the
date which is six months after such receipt (such date, the “Initial Non-Usage
Adjustment Amount Expiration Date”) and (ii) without duplication of the amounts
set forth in clause (i) hereof, if, following such receipt, the Borrower
presents an Eligible Loan Asset to the Administrative Agent that is not approved
by the Administrative Agent, the Outstanding Balance of such rejected Eligible
Loan Asset shall be deemed a Non-Usage Adjustment Amount from the Initial
Non-Usage Adjustment Amount Expiration Date until the date which is six months
following such rejection.

“Non-Usage Fee” has the meaning assigned to that term in Section 2.09(a).

“Non-Usage Fee Rate” has the meaning assigned to that term in Section 2.09(a).

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit F.

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.18, in the form attached hereto as Exhibit G.

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or

 

-21-



--------------------------------------------------------------------------------

contingent, or due or to become due) of the Borrower to the Lenders, the Lender
Agents, the Administrative Agent, the Account Bank, the Collateral Agent or the
Collateral Custodian arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Advances, Breakage Fees, Fees, indemnifications and other
amounts due or to become due by the Borrower to the Lenders, the Lender Agents,
the Administrative Agent, the Collateral Agent, the Collateral Custodian and the
Account Bank under this Agreement and/or any other Transaction Document,
including, without limitation, any Lender Fee Letter, any Prepayment Premium and
costs and expenses payable by the Borrower to the Lenders, the Lender Agents,
the Administrative Agent, the Account Bank, the Collateral Agent or the
Collateral Custodian, including reasonable attorneys’ fees, costs and expenses,
including without limitation, interest, fees and other obligations that accrue
after the commencement of an insolvency proceeding (in each case whether or not
allowed as a claim in such insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Milbank, Tweed, Hadley & McCloy LLP and Sutherland Asbill &
Brennan LLP shall be considered acceptable counsel for purposes of this
definition.

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest.

“Payment Date” means the 15th day of each of January, April, July and October
or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the 15th day of April 2011; provided that the final Payment Date
shall occur on the Collection Date.

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

“Permitted Investments” means negotiable instruments or securities or other
investments (which may include securities or investments in which Wells Fargo or
its Affiliates provide services or receive compensation) that (i) except in the
case of demand or time deposits, investments in money market funds and Eligible
Repurchase Obligations, are represented by instruments in bearer or registered
form or ownership of which is represented by book entries by a Clearing Agency
or by a Federal Reserve Bank in favor of depository institutions eligible to
have an account with such Federal Reserve Bank who hold such investments on
behalf of their customers, (ii) as of any date of determination, mature by their
terms on or prior to the Business Day preceding the next Payment Date, and
(iii) evidence:

(a) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

-22-



--------------------------------------------------------------------------------

(b) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Borrower’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from each Rating Agency in the Highest Required
Investment Category granted by such Rating Agency;

(c) commercial paper, or other short term obligations, having, at the time of
the Borrower’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency;

(d) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1”, respectively;

(e) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (b) above;

(f) investments in taxable money market funds or other regulated investment
companies having, at the time of the Borrower’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from each Rating Agency;

(g) time deposits (having maturities of not more than 90 days) by an entity the
commercial paper of which has, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency; or

(h) Eligible Repurchase Obligations.

In connection with the acquisition or disposition of Permitted Investments
pursuant to the terms of the Transaction Documents, the Collateral Agent may
pursuant to the direction of the Servicer or the Administrative Agent, as
applicable, purchase or sell to itself or an Affiliate, as principal or agent,
the Permitted Investments described above.

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

-23-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Component” means the portion of the outstanding principal balance of a Loan
Asset which represents interest which has accrued in kind and has been added to
the principal balance of such Loan Asset.

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

(a) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loan Assets;

(b) all rights with respect to the Loan Assets to which the Transferor is
entitled as lender under the applicable Loan Agreement;

(c) the Collection Account, together with all cash and investments in each of
the foregoing other than amounts earned on investments therein;

(d) any Underlying Collateral securing a Loan Asset and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(e) all Required Loan Documents, the Loan Asset Files related to any Loan Asset,
any Records, and the documents, agreements, and instruments included in the Loan
Asset Files or Records;

(f) all Insurance Policies with respect to any Loan Asset;

 

-24-



--------------------------------------------------------------------------------

(g) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan Asset, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

(h) the Purchase and Sale Agreement (including, without limitation, rights of
recovery of the Borrower against the Transferor) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Transferor under or in connection
with the Purchase and Sale Agreement;

(i) all records (including computer records) with respect to the foregoing; and

(j) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

“Prepayment Premium” means, if this Agreement is voluntarily terminated on or
prior to the date which is one year following the Closing Date pursuant to
Section 2.18(b), an amount, payable pro rata to each Lender Agent (for the
account of the applicable Lender), equal to 2.00% of the amount of Commitments
so voluntarily terminated.

“Priced Loan Asset” means any Loan Asset that has an observable quote from LoanX
Mark-It Partners or Loan Pricing Corporation, or from another pricing service
selected by the Administrative Agent in its reasonable discretion.

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

“Principal Collection Account” means a sub-account (account number 85332302 at
the Account Bank) of the Collection Account into which Principal Collections
shall be segregated.

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07(c)(i) and (ii) with respect
to any Loan Asset, all amounts received which are not Interest Collections,
including, without limitation, all Recoveries, all Insurance Proceeds, all
scheduled payments of principal and principal prepayments and all guaranty
payments and proceeds of any liquidations, sales or dispositions, in each case,
attributable to the principal of such Loan Asset.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

-25-



--------------------------------------------------------------------------------

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between the Transferor, as the seller, and the
Borrower, as the purchaser, as amended, modified, waived, supplemented, restated
or replaced from time to time.

“Rating Agency” means each of S&P and Moody’s.

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower or the Transferor have
acquired an interest pursuant to the Purchase and Sale Agreement or in which the
Borrower or the Transferor have otherwise obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset that is subject to clause (ii) or (iv) of the definition of “Value
Adjustment Event” is sold, discarded or abandoned (after a determination by the
Servicer that such Underlying Collateral has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Servicing Standard, the proceeds from the sale of the Underlying Collateral,
the proceeds of any related Insurance Policy, any other recoveries with respect
to such Loan Asset, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

“Register” has the meaning assigned to that term in Section 2.14.

“Reinvestment Period” shall mean the date commencing on the Closing Date and
ending on the day preceding the earlier of (i) December17, 2013, (ii) the
occurrence of an Event of Default (past any applicable notice or cure period
provided in the definition thereof) and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b).

“Release Date” has the meaning set forth in Section 2.07(c).

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Net Leverage Ratio or Interest Coverage Ratio, as
applicable, for such Loan Asset in the Loan Agreements or, if no such period is
provided for therein, for Obligors delivering monthly financing statements, each
period of the last 12 consecutive reported calendar months, and for Obligors
delivering quarterly financing statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Loan
Asset; provided that with respect to any Loan Asset for which the relevant test
period is not provided for in the Loan Agreement, if an Obligor is a
newly-formed entity as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

 

-26-



--------------------------------------------------------------------------------

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

“Reporting Date” means the date that is two Business Days prior to the 15th of
each calendar month (unless in such month a Payment Date occurs, in which case
two Business Days prior to such Payment Date), commencing January, 2011.

“Required Equity Amount” means:

(a) as of any day during the Reinvestment Period, $133,400,000 minus the
aggregate Required Equity Reduction Amount for all reinvestments effected since
the Closing Date; and

(b) as of any day after the Reinvestment Period, the amount set forth in the
table below corresponding to the fraction, expressed as a percentage, (i) the
numerator of which is the aggregate Adjusted Borrowing Value of all First Lien
Loan Assets included in the Collateral Portfolio as of such date and (ii) the
denominator of which is the aggregate Adjusted Borrowing Value of all Loan
Assets included in the Collateral Portfolio as of such date:

 

First Lien Loan Asset Percentage

   Required Equity Amount  

0%-20%

   $ 89,000,000   

20%-40%

   $ 79,000,000   

40%-60%

   $ 64,000,000   

60%-80%

   $ 56,500,000   

80%-100%

   $ 49,000,000   

“Required Equity Reduction Amount” means, with respect to any reinvestment of
Principal Collections into an additional Eligible Loan Asset (which shall
include any instance in which Principal Collections are used to pay down
Advances Outstanding and a subsequent Advance is requested to purchase an
additional Eligible Loan Asset), (a) the amount of Principal Collections
reinvested in Eligible Loan Assets multiplied by (b) the Required Equity
Reduction Ratio minus (c) the amount of Principal Collections reinvested in
Eligible Loan Assets.

“Required Equity Reduction Ratio” means, with respect to any reinvestment of
Principal Collections into an additional Eligible Loan Asset, the Applicable
Percentage for the Eligible Loan Asset being purchased by the Borrower divided
by the Applicable Percentage for the Eligible Loan Asset that repaid and whose
Principal Collections are being reinvested.

 

-27-



--------------------------------------------------------------------------------

“Required Lenders” means the Lenders representing an aggregate of at least 51%
of the aggregate Commitments of the Lenders then in effect.

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

(a) (i) the original executed promissory note or, in the case of a lost note, a
copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower in blank (and an
unbroken chain of endorsements from each prior holder of such promissory note to
the Borrower), or (ii) if such promissory note is not issued in the name of the
Borrower or is a Noteless Loan Asset, an executed copy of each assignment and
assumption agreement, transfer document or instrument relating to such Loan
Asset evidencing the assignment of such Loan Asset from any prior third party
owner thereof to the Borrower and from the Borrower in blank;

(b) to the extent applicable for the related Loan Asset, copies of the executed
(a) guaranty, (b) credit agreement, (c) loan agreement, (d) note purchase
agreement, (e) sale and servicing agreement, (f) acquisition agreement (or
similar agreement) and (g) security agreement or mortgage, in each case as set
forth on the Loan Asset Checklist.

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(f), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower (except for

 

-28-



--------------------------------------------------------------------------------

reasonable management fees to the Transferor or its Affiliates in reimbursement
of actual management services performed, which management fees shall be paid
pursuant to Section 2.4(a)(vii), Section 2.4(b)(iii) and Section 2.4(c)(vi)).
For the avoidance of doubt, (x) payments and reimbursements due to the Servicer
in accordance with this Agreement or any other Transaction Document do not
constitute Restricted Junior Payments, and (y) distributions by the Borrower to
holders of its membership interests of Loan Assets or of cash or other proceeds
relating thereto which have been substituted by the Borrower in accordance with
this Agreement shall not constitute Restricted Junior Payments.

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

“Second Amendment Effective Date” means February 7, 2012.

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent and the
Account Bank.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

“Servicer Pension Plan” has the meaning set forth in Section 4.03(p).

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections),
as required by this Agreement or any Transaction Document which continues
unremedied for a period of two Business Days;

 

-29-



--------------------------------------------------------------------------------

(b) any failure on the part of the Servicer duly to (i) observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party (including, without limitation, any delegation of the Servicer’s duties
that is not permitted by Section 6.01 of this Agreement) or (ii) comply in any
material respect with the Servicing Standard regarding the servicing of the
Collateral Portfolio and in each case the same continues unremedied for a period
of 30 days (if such failure can be remedied) after the earlier to occur of
(x) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Servicer by the Administrative Agent, the
Collateral Agent (at the direction of the Administrative Agent) or the Borrower
and (y) the date on which a Responsible Officer of the Servicer acquires
knowledge thereof;

(c) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of United States
$25,000,000, individually or in the aggregate, or the occurrence of any event or
condition that has resulted in the acceleration of such amount of recourse debt
whether or not waived;

(d) a Bankruptcy Event shall occur with respect to the Servicer;

(e) Solar Capital shall assign its rights or obligations as “Servicer” hereunder
to any Person without the consent of each Lender Agent and the Administrative
Agent (as required in the last sentence of Section 11.04(a));

(f) at the end of any fiscal quarter, Solar Capital fails to maintain the Asset
Coverage Ratio at greater than or equal to 2:1;

(g) Solar Capital permits Shareholders’ Equity (as reflected in its 10Q or 10K
without any deductions) at the last day of any of its fiscal quarter to be less
than the greater of (i) 40% of the total assets of Solar Capital Ltd. and its
Subsidiaries as of the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and
(ii) $475,000,000 plus 25% of the net proceeds of the sale of equity interests
by Solar Capital and its Subsidiaries after January 27, 2010;

(h) any failure by the Servicer to deliver (i) any required Servicing Report on
or before the date occurring two Business Days after the date such report is
required to be made or given, as the case may be or (ii) any other Required
Reports hereunder on or before the date occurring ten Business Days after the
date such report is required to be made or given, as the case may be, in each
case under the terms of this Agreement;

(i) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Administrative Agent or any of the Secured Parties and
continues to be unremedied for a period of 30 days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Servicer by the Administrative Agent,
the Collateral Agent (at the direction of the Administrative Agent) or the
Borrower and (ii) the date on which a Responsible Officer of the Servicer
acquires knowledge thereof;

 

-30-



--------------------------------------------------------------------------------

(j) any financial or other information reasonably requested by the
Administrative Agent or the Collateral Agent is not provided as requested within
a reasonable amount of time following such request;

(k) the rendering against the Servicer of one or more final judgments, decrees
or orders for the payment of money in excess of United States $25,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than 60 consecutive
days without a stay of execution;

(l) any change in the control of the Servicer that takes the form of either a
merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;

(m) the occurrence of an Event of Default (past any applicable notice or cure
period provided in the definition thereof);

(n) [Reserved]; or

(o) any other event which has caused a Material Adverse Effect on the assets,
liabilities, financial condition, business or operations of the Servicer or the
ability of the Servicer to meet its obligations under the Transaction Documents
to which it is a party.

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets on the first day and on the last day of the
related Remittance Period and (iii) the actual number of days in such Remittance
Period divided by 360; provided that the rate set forth in clause (i) hereof may
be increased up to 0.75% at the discretion of the Administrative Agent in the
event that a replacement Servicer is appointed pursuant to Section 6.01(c).

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

“Servicing Report” has the meaning assigned to that term in Section 6.08(b)(i).

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent

 

-31-



--------------------------------------------------------------------------------

consistent with the foregoing, (a) the higher of: (A) the standards, policies
and procedures that the Servicer reasonably believes to be customarily followed
by institutional managers of national standing relating to assets of the nature
and character of the Collateral Portfolio and (B) the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others; (b) with a view to maximize the value of
the Loan Assets; and (c) without regard to: (i) any relationship that the
Servicer or any Affiliate of the Servicer may have with any Obligor or any
Affiliate of any Obligor, (ii) the Servicer’s obligations to incur servicing and
administrative expenses with respect to a Loan Asset, (iii) the Servicer’s right
to receive compensation for its services hereunder or with respect to any
particular transaction, (iv) the ownership by the Servicer or any Affiliate
thereof of any Loan Assets, (v) the ownership, servicing or management for
others by the Servicer of any other loans or property by the Servicer or
(vi) any relationship that the Servicer or any Affiliate of the Servicer may
have with any holder of other loans of the Obligor with respect to such Loan
Assets.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer and its Subsidiaries at such date.

“Solar Capital” means Solar Capital Ltd.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means December 17, 2015.

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

-32-



--------------------------------------------------------------------------------

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Joinder Supplement, the Purchase and Sale Agreement, the Collection Account
Agreement, the Wells Fargo Fee Letter, the Wells Fargo Delaware Fee Letter, each
Lender Fee Letter and each document, instrument or agreement related to any of
the foregoing.

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

“Transferor” means Solar Capital, in its capacity as the transferor hereunder
and as the seller under the Purchase and Sale Agreement, together with its
successors and assigns in such capacity.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

“United States” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

“Unused Portion” has the meaning assigned to that term in Section 2.09(a).

 

-33-



--------------------------------------------------------------------------------

“Value Adjustment Event” means, with respect to any Loan Asset, any occurrence
of one or more of the following events after the related Cut-Off Date (any of
which, for the avoidance of doubt, may occur more than once):

(i) (i) the occurrence of one or more of the following (as tested and reported
on a quarterly basis): (a) other than with respect to the Ares Loan Assets and
the MidCap Loan Asset, the Interest Coverage Ratio for any Relevant Test Period
with respect to such Loan Asset is (x) less than 85% of the Interest Coverage
Ratio with respect to such Loan Asset as calculated on (A) the applicable
Cut-Off Date (if no Improvement Date has occurred) or (B) the most recent
Improvement Date (if an Improvement Date has occurred) and (y) less than 1.50x,
(b) other than with respect to the Ares Loan Assets and the MidCap Loan Asset,
the Net Leverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan Asset is (x) more than 0.50x higher than such Net Leverage
Ratio as calculated on (A) the applicable Cut-Off Date (if no Improvement Date
has occurred) or (B) the most recent Improvement Date (if an Improvement Date
has occurred) and (y) is greater than 3.50x, (c) solely with respect to either
of the Ares Loan Assets, the Net Leverage Ratio for any Relevant Test Period of
the related Obligor with respect to either such Ares Loan Asset is greater than
0.85x or (d) solely with respect to the MidCap Loan Asset, the Net Leverage
Ratio for any Relevant Test Period of the related Obligor with respect to such
MidCap Loan Asset is greater than 4.5x;

(ii) an Obligor payment default under any Loan Asset (after giving effect to any
grace and/or cure period set forth in the Loan Agreement, but not to exceed five
days);

(iii) any other Obligor default under any Loan Asset for which the Borrower (or
agent or required lenders pursuant to the Loan Agreement, as applicable) has
elected to accelerate the amounts due under the Loan Asset;

(iv) a Bankruptcy Event with respect to the related Obligor;

(v) the occurrence of a Material Modification (in accordance with clauses
(b)-(f) of the definition thereof) with respect to such Loan Asset;

(vi) the occurrence of a Material Modification (in accordance with clause (a) of
the definition thereof) with respect to such Loan Asset; or

(vii) the Administrative Agent has failed to receive ongoing loan level
information as required hereunder (and such failure is not cured within 45
days).

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset (other than any
representation or warranty that the Loan Asset satisfies the criteria of the
definition of Eligible Loan Asset) and the failure of the Borrower to cure such
breach, or cause the same to be cured, within 30 days after the earlier to occur
of the Borrower’s receipt of notice thereof from the Administrative Agent or the
Borrower

 

-34-



--------------------------------------------------------------------------------

becoming aware thereof (without duplication of the grace period set forth in
Section 2.07(c)); provided that, any Loan Asset approved by the Administrative
Agent in accordance with Section 11 of Schedule III on the applicable Cut-Off
Date shall not be a Warranty Loan Asset due to the failure of such Loan Asset to
satisfy the requirements of Section 11 of Schedule III on any date thereafter.

“Warranty Loan Asset” means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
or a Loan Asset with respect to which a Warranty Event has occurred.

“Wells Fargo” means Wells Fargo Bank, N.A., a national banking association, in
its individual capacity, and its successors and assigns.

“Wells Fargo Delaware” means Wells Fargo Delaware Trust Company, N.A., a
national banking association, in its individual capacity, and its successors and
assigns.

“Wells Fargo Delaware Fee Letter” means the Wells Fargo Delaware Fee Letter,
dated as of the date hereof, between the Collateral Agent, the Borrower and the
Administrative Agent, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.

“Wells Fargo Fee Letter” means the Wells Fargo Fee Letter, dated as of the date
hereof, between the Collateral Custodian, the Account Bank, the Borrower and the
Administrative Agent, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

YR x L

D

 

where:    YR    =    the Yield Rate applicable on such day;    L    =    the
Advances Outstanding on such day; and    D    =    360 or, to the extent the
Yield Rate is the Base Rate, 365 or 366 days, as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

-35-



--------------------------------------------------------------------------------

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if Wells
Fargo shall have notified the applicable Lender Agent that a Eurodollar
Disruption Event has occurred and is continuing, the applicable Lender Agent
shall in turn so notify the Borrower, whereupon the Yield Rate shall be equal to
the Base Rate plus the Applicable Spread until such Lender Agent shall have
notified the Administrative Agent that such Eurodollar Disruption Event has
ceased, at which time the Yield Rate shall again be equal to Daily LIBOR for
such date plus the Applicable Spread.

SECTION 1.02 Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and used but not specifically defined
herein, are used herein as defined in such Article 9.

SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 1.04 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means New York, New York time;

(f) reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

(g) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

(h) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

-36-



--------------------------------------------------------------------------------

ARTICLE II.

THE FACILITY

SECTION 2.01 Variable Funding Note and Advances.

(a) Variable Funding Note. The Borrower has heretofore delivered or shall, on
the date hereof (and on the terms and subject to the conditions hereinafter set
forth), deliver, to each Lender Agent, at the address set forth in Section 11.02
this Agreement, and on the effective date of any Joinder Supplement, to each
additional Lender Agent, at the address set forth in the applicable Joinder
Supplement, a duly executed variable funding note (the “Variable Funding Note”),
in substantially the form of Exhibit I, in an aggregate face amount equal to the
applicable Lender’s Commitment as of the Closing Date or the effective date of
any Joinder Supplement, as applicable, and otherwise duly completed. Interest
shall accrue on the Variable Funding Note, and the Variable Funding Note shall
be payable, as described herein.

(b) Advances. On the terms and conditions hereinafter set forth, from time to
time from the Closing Date until the end of the Reinvestment Period, the Lenders
shall make Advances under the Variable Funding Notes, secured by the Collateral
Portfolio to the Borrower for the purpose of purchasing Eligible Loan Assets.
Under no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral Portfolio of
the Eligible Loan Assets being acquired by the Borrower using the proceeds of
such Advance, (i) an Event of Default has occurred or would result therefrom or
an Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein, no Lender shall be obligated to provide the
Borrower with aggregate funds in connection with an Advance that would exceed
the least of (x) such Lender’s unused Commitment then in effect and (y) the
aggregate unused Commitments then in effect.

(c) Notations on Variable Funding Note. Each Lender Agent is hereby authorized
to enter on a schedule attached to the Variable Funding Note with respect to
each Conduit Lender and each Institutional Lender a notation (which may be
computer generated) with respect to each Advance under the Variable Funding Note
made by the applicable Lender of: (i) the date and principal amount thereof, and
(ii) each repayment of principal thereof, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
The failure of any Lender Agent to make any such notation on the schedule
attached to any Variable Funding Note shall not limit or otherwise affect the
obligation of the Borrower to repay the Advances in accordance with their
respective terms as set forth herein.

SECTION 2.02 Procedure for Advances.

(a) During the Reinvestment Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

 

-37-



--------------------------------------------------------------------------------

(b) Each Advance shall be made upon delivery of an irrevocable request for an
Advance from the Borrower to the Administrative Agent, with a copy to the
Collateral Agent and the Collateral Custodian, no later than 2:00 p.m. on the
proposed date of such Advance (which shall be a Business Day), in the form of a
Notice of Borrowing. Each Notice of Borrowing shall include a duly completed
Borrowing Base Certificate (updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof), and shall specify:

(i) the aggregate amount of such Advance, which amount shall not cause the
Advances Outstanding to exceed the Borrowing Base; provided that the amount of
such Advance must be at least equal to $500,000;

(ii) the proposed date of such Advance and, if such Advance is to be a Fixed
LIBOR Advance, the related Fixed Period (it being understood that if notice of
such Advance is not provided at least two (2) Business Days prior to the
proposed Cut-Off Date, then such Advance shall be a Daily LIBOR Advance for two
Business Days following which the Advance shall convert to a Fixed LIBOR
Advance); and

(iii) a representation that all conditions precedent for an Advance described in
Article III hereof have been satisfied.

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by the Administrative Agent from the Borrower, make available to the
Borrower, in same day funds, an amount equal to such Lender’s Pro Rata Share of
such Advance, by payment into the account which the Borrower has designated in
writing.

(c) The Advances shall bear interest at the Yield Rate.

(d) Subject to Section 2.18 and the other terms, conditions, provisions and
limitations set forth herein (including, without limitation, the payment of the
Prepayment Premium, as applicable), the Borrower may borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Reinvestment Period.

(e) A determination by Wells Fargo of the existence of any Eurodollar Disruption
Event (any such determination to be communicated to the Borrower by written
notice from the Administrative Agent promptly after the Administrative Agent
learns of such event), or of the effect of any Eurodollar Disruption Event on
its making or maintaining Advances at LIBOR, shall be conclusive absent manifest
error.

(f) The obligation of each Conduit Lender and each Institutional Lender to remit
its Pro Rata Share of any Advance shall be several from that of each other
Lender and the failure of any Conduit Lender or Institutional Lender to so make
such amount available to the Borrower shall not relieve any other Lender of its
obligation hereunder.

 

-38-



--------------------------------------------------------------------------------

SECTION 2.03 Determination of Yield; Conversions of Advances; Limitations on
Fixed LIBOR Advances.

(a) The Administrative Agent shall determine the Yield for the Advances
(including unpaid Yield related thereto, if any, due and payable on a prior
Payment Date) to be paid by the Borrower on each Payment Date for the related
Remittance Period and shall advise the Servicer thereof on the third Business
Day prior to such Payment Date.

(b) The Borrower may elect from time to time to convert Fixed LIBOR Advances to
Daily LIBOR Advances by giving the Administrative Agent prior irrevocable notice
of such election no later than 2:00 p.m. on the Business Day preceding the
proposed conversion date; provided that any such conversion of Fixed LIBOR
Advances may only be made on the last day of a Fixed Period with respect
thereto. The Borrower may elect from time to time to convert Daily LIBOR
Advances to Fixed LIBOR Advances by giving the Administrative Agent prior
irrevocable notice of such election no later than 2:00 p.m. on the second
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Fixed Period therefor); provided that no Daily LIBOR
Advances may be converted into Fixed LIBOR Advances after the earliest to occur
of an Event of Default, an Unmatured Event of Default or the Facility Maturity
Date.

(c) Any Fixed LIBOR Advance may be continued in whole or in part (including by
combining with other Fixed LIBOR Advances that have Fixed Periods expiring on
the same date or with Daily LIBOR Advances) upon the expiration of the then
current Fixed Period with respect thereto by the Borrower giving prior
irrevocable notice to the Administrative Agent not later than 2:00 p.m. on the
date that is two (2) Business Days prior to the last day of the then current
Fixed Period setting forth the length of the next Fixed Period to be applicable
to such Fixed LIBOR Advance; provided that no Fixed LIBOR Advance may be
continued after the earliest to occur of an Event of Default, an Unmatured Event
of Default or the Facility Maturity Date; provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Advance shall be automatically converted to a Daily LIBOR Advance
on the last day of such then expiring Fixed Period.

(d) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Fixed LIBOR Advances and all selections of
Fixed Periods shall be in such amounts and be made pursuant to such elections so
that, (a) after giving effect thereto, the aggregate principal amount of Fixed
LIBOR Advances allocated to each Fixed Period shall be equal to $10,000,000 or
in integral multiples of $1,000,000 in excess thereof and (b) no more than ten
(10) Fixed Periods shall be outstanding at any one time.

SECTION 2.04 Remittance Procedures. On each Payment Date, the Servicer, as agent
for the Administrative Agent and the Lender Agents, shall instruct the
Collateral Agent and, if the Servicer fails to do so, the Administrative Agent
may instruct the Collateral Agent, to apply funds on deposit in the Collection
Account as described in this Section 2.04; provided that, at any time after
delivery of Notice of Exclusive Control (as defined in the Collection Account
Agreement), the Administrative Agent shall instruct the Collateral Agent to
apply funds on deposit in the Collection Account as described in this
Section 2.04.

(a) Interest Payments Prior to an Event of Default. Prior to the occurrence of
an Event of Default or the Facility Maturity Date, the Collateral Agent shall
(as directed pursuant

 

-39-



--------------------------------------------------------------------------------

to the first paragraph of this Section 2.04) transfer Interest Collections held
by the Account Bank in the Collection Account, in accordance with the Servicing
Report, to the following Persons in the following amounts, calculated as of the
most recent Determination Date, and priority:

(i) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(b)(i) and (c)(i), if applicable) shall not, collectively, exceed
$125,000 per annum;

(ii) to the Servicer, in payment in full of all accrued Servicing Fees;

(iii) pro rata, in accordance with the amounts due under this clause, to each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

(iv) pro rata, to each Lender Agent (for the account of the applicable Lender)
and the Administrative Agent, as applicable, all accrued and unpaid fees,
expenses (including attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Administrative Agent, any Lender Agent or any
Lender under the Transaction Documents;

(v) to pay the Advances Outstanding to the extent required to satisfy any
outstanding Borrowing Base Deficiency;

(vi) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(vii) to pay the Advances Outstanding, together with any accrued and unpaid
Prepayment Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);

(viii) to pay any other amounts due and payable (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents;

(ix) to the Servicer, in respect of all reasonable expenses (except allocated
overhead) incurred in connection with the performance of its duties hereunder;
and

(x) to the Borrower, any remaining amounts.

 

-40-



--------------------------------------------------------------------------------

(b) Principal Payments Prior to an Event of Default. Prior to an Event of
Default or the Facility Maturity Date, the Collateral Agent shall (as directed
pursuant to the first paragraph of this Section 2.04) transfer Principal
Collections held by the Account Bank in the Collection Account, in accordance
with the Servicing Report, to the following Persons in the following amounts,
calculated as of the most recent Determination Date, and priority:

(i) to pay amounts due under Section 2.04(a)(i) through (iv), to the extent not
paid thereunder;

(ii) (x) prior to the end of the Reinvestment Period, to pay the Advances
Outstanding to the extent required to satisfy any outstanding Borrowing Base
Deficiency and (y) after the Reinvestment Period, to pay the Advances
Outstanding, together with any accrued and unpaid Prepayment Premium, until paid
in full;

(iii) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(iv) to pay any other amounts due and payable under this Agreement and the other
Transaction Documents;

(v) to the Servicer, in respect of all reasonable expenses (except allocated
overhead) incurred in connection with the performance of its duties hereunder;
and

(vi) to the Borrower, any remaining amounts.

(c) Payment Date Transfers Upon the Occurrence of an Event of Default. If an
Event of Default has occurred or, in any case, after the declaration, or
automatic occurrence, of the Facility Maturity Date, the Collateral Agent shall
(as directed pursuant to the first paragraph of this Section 2.04) transfer
collected funds held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the most recent Determination Date, and priority:

(i) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(a)(i) and (b)(i), if applicable) shall not, collectively, exceed
$125,000 per annum;

(ii) to the Servicer, in payment in full of all accrued Servicing Fees;

 

-41-



--------------------------------------------------------------------------------

(iii) pro rata, in accordance with the amounts due under this clause, to each
Lender Agent, for the account of the applicable Lender, all Yield and the
Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;

(iv) pro rata, to each Lender Agent (for the account of the applicable Lender)
and the Administrative Agent, as applicable, all accrued and unpaid fees,
expenses (including attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Administrative Agent, any Lender Agent or any
Lender under the Transaction Documents;

(v) to pay the Advances Outstanding, until paid in full;

(vi) pari passu to (a) the Collateral Agent, in payment in full of all accrued
Collateral Agent Expenses to the extent not previously paid, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Expenses to the
extent not previously paid, and (c) the Account Bank in payment in full of all
accrued expenses to the extent not previously paid;

(vii) to pay any other amounts due and payable under this Agreement and the
other Transaction Documents;

(viii) to the Servicer, in respect of all reasonable expenses (except allocated
overhead) incurred in connection with the performance of its duties hereunder;
and

(ix) to the Borrower, any remaining amounts.

(d) Insufficiency of Funds. For the sake of clarity, the parties hereby agree
that if the funds on deposit in the Collection Account are insufficient to pay
any amounts due and payable on a Payment Date or otherwise, the Borrower shall
nevertheless remain responsible for, and shall pay when due, all amounts payable
under this Agreement and the other Transaction Documents in accordance with the
terms of this Agreement and the other Transaction Documents.

SECTION 2.05 Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Servicer, the Borrower or the Administrative Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by telecopy or e-mail), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Administrative Agent by telecopy or e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by such party
pursuant to Section 2.04. The Administrative Agent shall promptly transmit to
the Servicer and the Borrower by telecopy or e-mail a copy of all instructions
and directions given to the Collateral Agent or the Account Bank by the
Administrative Agent, pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective

 

-42-



--------------------------------------------------------------------------------

instructions, it shall so notify the Borrower, the Servicer and the Collateral
Agent in writing and in reasonable detail to identify the specific disagreement.
If such disagreement cannot be resolved within two Business Days, the
determination of the Administrative Agent as to such amounts shall be conclusive
and binding on the parties hereto absent manifest error. In the event the
Collateral Agent or the Account Bank receives instructions from the Servicer or
the Borrower which conflict with any instructions received by the Administrative
Agent, the Collateral Agent or the Account Bank, as applicable, shall rely on
and follow the instructions given by the Administrative Agent.

SECTION 2.06 Borrowing Base Deficiency Payments.

(a) In addition to any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower may
eliminate such Borrowing Base Deficiency in its entirety by effecting one or
more (or any combination thereof) of the following actions in order to eliminate
such Borrowing Base Deficiency as of such date of determination: (i) deposit
cash in United States dollars into the Principal Collection Account, (ii) repay
Advances (together with any Breakage Fees and all accrued and unpaid costs and
expenses of the Administrative Agent, the Lender Agents and the Lenders, in each
case in respect of the amount so prepaid), (iii) sell Eligible Loan Assets in
accordance with Section 2.07(b) and/or (iv) subject to the approval of the
Administrative Agent in its sole discretion, Pledge additional Eligible Loan
Assets. The Administrative Agent shall use all commercially reasonable efforts
to respond to any such approval request in a timely manner.

(b) No later than 2:00 p.m. on the Business Day prior to the proposed repayment
of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver
(i) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Administrative Agent, if applicable, a description of any Eligible Loan
Asset and each Obligor of such Eligible Loan Asset to be Pledged and added to
the updated Loan Asset Schedule. Any notice pertaining to any repayment or any
Pledge pursuant to this Section 2.06 shall be irrevocable.

SECTION 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions.

(a) Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Loan Asset so long as (i) no event has
occurred, or would result from such substitution, which constitutes an Event of
Default and no event has occurred and is continuing, or would result from such
substitution, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; provided that the Borrower may effect a substitution as
necessary to cure a Borrowing Base Deficiency (and any Unmatured Event of
Default arising therefrom); and (ii) simultaneously therewith, the Borrower
Pledges (in accordance with all of the terms and provisions contained herein) a
Substitute Eligible Loan Asset. The Administrative Agent shall use all
commercially reasonable efforts to respond to any approval request in a timely
manner.

 

-43-



--------------------------------------------------------------------------------

(b) Discretionary Sales. The Borrower shall be permitted to sell Loan Assets
from time to time, without the consent of the Administrative Agent (so long as
such Loan Asset is sold for an amount at least equal to the Adjusted Borrowing
Value), to Persons including the Transferor and its Affiliates; provided that
(i) the proceeds of such sale shall be deposited into the Collection Account to
be disbursed in accordance with Section 2.04 hereof, (ii) no event has occurred,
or would result from such sale, which constitutes an Event of Default and no
event has occurred and is continuing, or would result from such sale, which
constitutes an Unmatured Event of Default or a Borrowing Base Deficiency;
provided that the Borrower may sell Loan Assets as necessary to cure a Borrowing
Base Deficiency (and any Unmatured Event of Default arising therefrom) so long
as such Loan Asset is sold for an amount at least equal to the Adjusted
Borrowing Value and (iii) the prior written consent of the Administrative Agent
shall be required if such Loan Asset is sold for an amount which is less than
the Adjusted Borrowing Value. The Administrative Agent shall use all
commercially reasonable efforts to respond to any approval request in a timely
manner.

(c) Repurchase or Substitution of Warranty Loan Assets. If on any day a Loan
Asset is (or becomes) a Warranty Loan Asset, no later than 30 days following the
earlier of knowledge by the Borrower of such Loan Asset becoming a Warranty Loan
Asset or receipt by the Borrower from the Administrative Agent or the Servicer
of written notice thereof, the Borrower shall either:

(i) make a deposit to the Collection Account (for allocation pursuant to
Section 2.04) in immediately available funds in an amount equal to (x) the
Advance Date Assigned Value multiplied by the Outstanding Balance of such Loan
Asset and (y) any expenses or fees with respect to such Loan Asset and costs and
damages incurred by the Administrative Agent or by any Lender in connection with
any violation by such Loan Asset of any predatory or abusive lending law which
is an Applicable Law (a notification regarding the amount of such expenses or
fees to be provided by the Administrative Agent to the Borrower); provided that
the Administrative Agent shall have the right to determine whether the amount so
deposited is sufficient to satisfy the foregoing requirements; or

(ii) with the prior written consent of the Administrative Agent, in its sole
discretion, substitute for such Warranty Loan Asset a Substitute Eligible Loan
Asset.

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio. On the Release Date of each Warranty Loan Asset, the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

-44-



--------------------------------------------------------------------------------

(d) Conditions to Sales, Substitutions and Repurchases. Any sales, substitutions
or repurchases effected pursuant to Sections 2.07(a), (b), or (c) shall be
subject to the satisfaction of the following conditions (as certified in writing
to the Administrative Agent and Collateral Agent by the Borrower):

(i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with such sale, substitution or repurchase;

(ii) the Borrower shall deliver a list of all Loan Assets to be sold,
substituted or repurchased;

(iii) no selection procedures adverse to the interests of the Administrative
Agent, the Lender Agents or the Lenders were utilized by the Borrower in the
selection of the Loan Assets to be sold, repurchased or substituted;

(iv) the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase;

(v) the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any sale, substitution
or repurchase;

(vi) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date;

(vii) any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18; and

(viii) the Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable legal fees and expenses of the Administrative Agent, the Collateral
Agent and the Collateral Custodian in connection with any such sale,
substitution or repurchase (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Collateral Agent, on behalf of
the Secured Parties, and any other party having an interest in the Loan Asset in
connection with such sale, substitution or repurchase).

(e) Affiliate Transactions. Notwithstanding anything to the contrary set forth
herein or in any other Transaction Document, the Transferor (or an Affiliate
thereof) shall not reacquire from the Borrower and the Borrower shall not
transfer to the Transferor or to Affiliates of the Transferor, and none of the
Transferor nor any Affiliates thereof will have a right or ability to purchase,
the Loan Assets unless (i) such transfer shall be on an arms’ length basis and
for fair market value (except in the case of any repurchases of Loan Assets by
the Transferor pursuant to Section 6.1 of the Purchase and Sale Agreement) and
(ii) to the extent any Loan Asset is sold for less than the Adjusted Borrowing
Value thereof, the prior written consent of the Administrative Agent has been
obtained.

 

-45-



--------------------------------------------------------------------------------

(f) Limitations on Repurchases and Substitutions.

(i) The Outstanding Balance of all Loan Assets (other than Warranty Loan Assets)
sold pursuant to Section 2.07(b) or substituted pursuant to Section 2.07(a)
during the 12-month period immediately preceding the proposed date of sale or
substitution (or such lesser number of months as shall have elapsed as of such
date) does not exceed 20% of the highest aggregate Outstanding Balance of any
month during such 12-month period (or such lesser number of months as shall have
elapsed as of such date).

(ii) The Outstanding Balance of all Loan Assets subject to clause (ii) or
(iv) of the definition of “Value Adjustment Event” (other than Warranty Loan
Assets) sold or transferred to the Transferor (or an Affiliate thereof) or
substituted pursuant to Section 2.07(a) during the 12-month period immediately
preceding the proposed date of sale or substitution (or such lesser number of
months as shall have elapsed as of such date) does not exceed 10% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date).

(iii) Rule 3a-7. Notwithstanding anything in this Section 2.07, the Borrower
shall not, and the Servicer shall not on the Borrower’s behalf, purchase, sell
or substitute any Loan Asset with the primary purpose of recognizing gain or
decreasing losses on such Loan Asset resulting from market value changes or in
any manner that would cause the Borrower not to be in compliance with the
requirements of Rule 3a-7 under the 1940 Act.

(g) Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Transferor any PIK Component of a Loan Asset, or portions
thereof (each, a “Lien Release Dividend”), subject to the following terms and
conditions, as certified by the Borrower and the Transferor to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian):

(i) The Borrower and the Transferor shall have given the Administrative Agent,
with a copy to the Collateral Agent and the Collateral Custodian, at least five
Business Days prior written notice to the Administrative Agent regarding the
effectuation of a Lien Release Dividend, in the form of Exhibit J hereto (a
“Notice of Lien Release Dividend”);

(ii) On any Lien Release Dividend Date, no more than four Lien Release Dividends
shall have been made during the 12-month period immediately preceding the
proposed Lien Release Dividend Date;

(iii) After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (B) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset

 

-46-



--------------------------------------------------------------------------------

remaining as part of the Collateral Portfolio after the Lien Release Dividend
will be redetermined as of the Lien Release Dividend Date, (D) no claim shall
have been asserted or proceeding commenced challenging the enforceability or
validity of any of the Required Loan Documents and (E) there shall have been no
material adverse change as to the Servicer or the Borrower;

(iv) Such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, (x) insolvent, (y) with insufficient funds to pay its
obligations as and when they become due or (z) with inadequate capital for its
present and anticipated business and transactions;

(v) On or prior to the Lien Release Dividend Date, the Borrower shall have
delivered to the Administrative Agent, with a copy to the Collateral Agent and
the Collateral Custodian, a list specifying all Loan Assets or portions thereof
to be transferred pursuant to such Lien Release Dividend, each of which shall
constitute a PIK Component;

(vi) A portion of a Loan Asset may be transferred pursuant to a Lien Release
Dividend provided that (A) such transfer does not have an adverse effect on the
portion of such Loan Asset remaining as a part of the Collateral Portfolio, any
other aspect of the Collateral Portfolio, the Lenders, the Lender Agents, the
Administrative Agent or any other Secured Party and (B) a new promissory note
(other than with respect to a Noteless Loan Asset) for the portion of the Loan
Asset remaining as a part of the Collateral Portfolio has been executed, and the
original thereof has been endorsed to the Collateral Agent and delivered to the
Collateral Custodian;

(vii) The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent; and

(viii) The Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable legal fees and expenses of the Administrative Agent, the Collateral
Agent and the Collateral Custodian in connection with any Lien Release Dividend
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent, on behalf of the Secured Parties, and any
other party having an interest in the Loan Asset in connection with such Lien
Release Dividend).

SECTION 2.08 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 5:00 p.m. on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due to any of the Secured
Parties

 

-47-



--------------------------------------------------------------------------------

hereunder at 4.0% per annum above the Base Rate (other than with respect to any
Advances outstanding, which shall accrue at the Yield Rate), payable on demand,
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment); provided that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield and other fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Yield or any fee payable hereunder, as the case may be.

(c) If any Advance requested by the Borrower and approved by the Lender Agents
and the Administrative Agent pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of the gross negligence or willful misconduct of,
or failure to fund such Advance on the part of, the Lenders, the Administrative
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify such Lender against any
loss, cost or expense incurred by such Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to fund such Advance on the part of the Lenders, the
Administrative Agent or an Affiliate thereof), including, without limitation,
any loss (including cost of funds and reasonable out-of-pocket expenses but
excluding lost profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund
Advances or maintain the Advances. Any such Lender shall provide to the Borrower
documentation setting forth the amounts of any loss, cost or expense referred to
in the previous sentence, such documentation to be conclusive absent manifest
error.

SECTION 2.09 Non-Usage Fee.

(a) The Borrower shall pay, in accordance with Section 2.04, pro rata to each
Lender (either directly or through the applicable Lender Agent), a non-usage fee
(the “Non-Usage Fee”) payable in arrears for each Remittance Period, equal to
the sum of the products for each day during such Remittance Period of (i) one
divided by 360, (ii) the applicable Non-Usage Fee Rate (as defined below), and
(iii) the aggregate Commitments minus the Advances Outstanding on such day (such
amount, the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”)
shall be as follows:

(i) during the first eight months following the Closing Date, (x) 0.375% on any
Unused Portion up to or equal to $50,000,000 and (y) 3.00% on any Unused Portion
in excess of $50,000,000;

 

-48-



--------------------------------------------------------------------------------

(ii) from nine months following the Closing Date to the Second Amendment
Effective Date, (x) 0.50% on any Unused Portion up to or equal to the sum of
$25,000,000 and all Non-Usage Adjustment Amounts as of such date and (y) 3.00%
on any Unused Portion in excess of the sum of $25,000,000 and all Non-Usage
Adjustment Amounts as of such date;

(iii) from and including the Second Amendment Effective Date to the Equity
Issuance Effective Date, (x) 0.50% on any Unused Portion up to or equal to the
sum of $25,000,000 and all Non-Usage Adjustment Amounts as of such date and
(y) 2.00% on any Unused Portion in excess of the sum of $25,000,000 and all
Non-Usage Adjustment Amounts as of such date;

(iv) from and including the Equity Issuance Effective Date to and including
three months following the Equity Issuance Effective Date, 0.50% on any Unused
Portion;

(v) during the fourth month following the Equity Issuance Effective Date,
(x) 0.50% on any Unused Portion up to or equal to the sum of $82,500,000 and all
Non-Usage Adjustment Amounts as of such date and (y) 2.00% on any Unused Portion
in excess of the sum of $82,500,000 and all Non-Usage Adjustment Amounts as of
such date;

(vi) during the fifth month following the Equity Issuance Effective Date,
(x) 0.50% on any Unused Portion up to or equal to the sum of $65,000,000 and all
Non-Usage Adjustment Amounts as of such date and (y) 2.00% on any Unused Portion
in excess of the sum of $65,000,000 and all Non-Usage Adjustment Amounts as of
such date;

(vii) during the sixth month following the Equity Issuance Effective Date,
(x) 0.50% on any Unused Portion up to or equal to the sum of $47,500,000 and all
Non-Usage Adjustment Amounts as of such date and (y) 2.00% on any Unused Portion
in excess of the sum of $47,500,000 and all Non-Usage Adjustment Amounts as of
such date; and

(viii) thereafter, (x) 0.50% on any Unused Portion up to or equal to the sum of
$25,000,000 and all Non-Usage Adjustment Amounts as of such date and (y) 2.00%
on any Unused Portion in excess of the sum of $25,000,000 and all Non-Usage
Adjustment Amounts as of such date.

SECTION 2.10 Increased Costs; Capital Adequacy.

(a) If, due to either (i) the introduction of or any change following the date
hereof (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation, administration or
application following the date hereof of any Applicable Law (including, without
limitation, any law or regulation resulting in any interest payments paid to any
Lender under this Agreement being subject to any Tax, except for Taxes on the
overall net income of such Lender), in each case whether foreign or domestic or
(ii) the compliance with any guideline or request following the date hereof from
any central bank or

 

-49-



--------------------------------------------------------------------------------

other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to the Administrative Agent, any Lender, any
Lender Agent, any Liquidity Bank or any Affiliate, participant, successor or
assign thereof (each of which shall be an “Affected Party”) of agreeing to make
or making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Party hereunder), as the case may be, or there shall be any
reduction in the amount of any sum received or receivable by an Affected Party
under this Agreement, under any other Transaction Document or any Liquidity
Agreement, the Borrower shall, from time to time, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 10 days after such demand; provided
that the amounts payable under this Section 2.10 shall be without duplication of
amounts payable under Section 2.11 and shall not include any Excluded Taxes.

(b) If either (i) the introduction of or any change following the date hereof in
or in the interpretation, administration or application following the date
hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), the Borrower shall pay
the Administrative Agent on behalf of such Affected Party such additional
amounts as will compensate such Affected Party for such reduction. For the
avoidance of doubt, any increase in cost and/or reduction in Yield with respect
to any Affected Party caused by regulatory capital allocation adjustments due to
FAS 166, 167 and subsequent statements and interpretations shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.10.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.10, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.10, the Affected
Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

-50-



--------------------------------------------------------------------------------

(e) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation.

SECTION 2.11 Taxes.

(a) All payments made by an Obligor in respect of a Loan Asset and all payments
made by the Borrower or made by the Servicer on behalf of the Borrower under
this Agreement will be made free and clear of and without deduction or
withholding for or on account of any Taxes. If any Taxes are required to be
withheld from any amounts payable to any Indemnified Party, then the amount
payable to such Person will be increased (the amount of such increase, the
“Additional Amount”) such that every net payment made under this Agreement after
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been made. The foregoing obligation to pay
Additional Amounts with respect to payments required to be made by the Borrower
or Servicer under this Agreement will not, however, apply with respect to Taxes
imposed on or measured by net income or franchise Taxes imposed on any
Indemnified Party by a taxing jurisdiction in which any such Person is
organized, conducts business or is paying Taxes (as the case may be) (“Excluded
Taxes”).

(b) The Borrower will indemnify from funds available to it pursuant to
Section 2.04 (and to the extent the funds available for indemnification provided
by the Borrower are insufficient the Servicer, on behalf of the Borrower, will
indemnify) each Indemnified Party for the full amount of Taxes payable by such
Person in respect of Additional Amounts and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. All payments
in respect of this indemnification shall be made within 10 days from the date a
written invoice therefor is delivered to the Borrower.

(c) Within 30 days after the date of any payment by the Borrower or by the
Servicer on behalf of the Borrower of any Taxes, the Borrower or the Servicer,
as applicable, will furnish to the Administrative Agent and the Lender Agents at
the applicable address set forth on this Agreement, appropriate evidence of
payment thereof.

(d) If any assignee of a Lender is not created or organized under the laws of
the United States or a political subdivision thereof, such Lender shall deliver
to the Borrower, with a copy to the Administrative Agent, (i) within 15 days
after becoming an assignee hereunder, two (or such other number as may from time
to time be prescribed by Applicable Law) duly completed copies of IRS Form
W-8BEN or Form W-8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law), as appropriate and (ii) upon the
obsolescence of or after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.11(d),
copies (in such numbers as may from time to time be prescribed by Applicable Law
or regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law.

 

-51-



--------------------------------------------------------------------------------

(e) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to any Lender in connection
with this Agreement or the funding or maintenance of Advances hereunder, such
Lender is required to compensate a bank or other financial institution in
respect of Taxes under circumstances similar to those described in this
Section 2.11, then, within 10 days after demand by each applicable Lender, the
Servicer shall pay (or to the extent the Servicer does not make such payment the
Borrower shall pay) to such Lender such additional amount or amounts as may be
necessary to reimburse such Lender for any amounts paid by them.

(f) Without prejudice to the survival of any other agreement of the Borrower and
the Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

SECTION 2.12 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts, Attached Equity or Retained Interest (the
“Assigned Documents”). In furtherance and not in limitation of the foregoing,
the Borrower hereby collaterally assigns to the Collateral Agent, for the
benefit of the Secured Parties, its right to indemnification under Article IX of
the Purchase and Sale Agreement. The Borrower confirms that until the Collection
Date the Collateral Agent (at the direction of the Administrative Agent) on
behalf of the Secured Parties shall have the sole right to enforce the
Borrower’s rights and remedies under the Purchase and Sale Agreement and any UCC
financing statements filed under or in connection therewith for the benefit of
the Secured Parties. The parties hereto agree that such collateral assignment to
the Collateral Agent, for the benefit of the Secured Parties, shall terminate
upon the Collection Date.

SECTION 2.13 Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
(a) collaterally assigns and pledges to the Collateral Agent, on behalf of the
Secured Parties, and (b) grants a security interest to the Collateral Agent, on
behalf of the Secured Parties, in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio, whether now existing or hereafter arising or acquired by
the Borrower, and wherever the same may be located. For the avoidance of doubt,
the Collateral Portfolio shall not include any Excluded Amounts, and the
Borrower does not hereby assign, pledge or grant a security interest in any such
amounts. Anything herein to the contrary notwithstanding, (a) the Borrower shall
remain liable under the Collateral Portfolio to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent,
for the benefit of the Secured Parties, of any of its rights in the Collateral
Portfolio shall not release the Borrower from any of its duties or obligations
under the Collateral Portfolio, and (c) none of

 

-52-



--------------------------------------------------------------------------------

the Administrative Agent, the Collateral Agent, any Lender (nor its successors
and assigns), any Lender Agent, any Liquidity Bank nor any Secured Party shall
have any obligations or liability under the Collateral Portfolio by reason of
this Agreement, nor shall the Administrative Agent, the Collateral Agent, any
Lender (nor its successors and assigns), any Lender Agent, any Liquidity Bank
nor any Secured Party be obligated to perform any of the obligations or duties
of the Borrower thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

SECTION 2.14 Evidence of Debt. The Administrative Agent shall maintain, solely
for this purpose as the agent of the Borrower, at its address referred to in
Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and each Lender Agent shall treat each person whose name is recorded
in the Register as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender Agent at any reasonable time and from time to time upon reasonable prior
notice.

SECTION 2.15 Survival of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and 4.03 are made and are true and correct on the date of this Agreement and on
each Cut-Off Date unless such representations and warranties are made as of a
specific date.

SECTION 2.16 Release of Loan Assets.

(a) The Borrower may obtain the release of (i) any Loan Asset (and the related
Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07 and any Portfolio Assets pertaining to such Loan Asset and (ii) any
Collateral Portfolio that expires by its terms and all amounts in respect
thereof have been paid in full by the related Obligor and deposited in the
Collection Account. The Collateral Agent, for the benefit of the Secured
Parties, shall at the sole expense of the Borrower and at the direction of the
Administrative Agent, execute such documents and instruments of release as may
be prepared by the Servicer on behalf of the Borrower, give notice of such
release to the Collateral Custodian (in the form of Exhibit N) (unless the
Collateral Custodian and Collateral Agent are the same Person) and take other
such actions as shall reasonably be requested by the Borrower to effect such
release of the Lien created pursuant to this Agreement. Upon receiving such
notification by the Collateral Agent as described in the immediately preceding
sentence, if applicable, the Collateral Custodian shall deliver the Required
Loan Documents to the Borrower.

(b) Promptly after the Collection Date has occurred, each Lender and the
Administrative Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Collateral Agent, any
Lender or the Administrative Agent but without any other representation or
warranty, express or implied, by or recourse against any Lender or the
Administrative Agent.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.17 Treatment of Amounts Received by the Borrower. Amounts received by
the Borrower pursuant to Section 2.07 on account of Loan Assets shall be treated
as payments of Principal Collections or Interest Collections, as applicable, on
Loan Assets hereunder.

SECTION 2.18 Prepayment; Termination.

(a) Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent, the Collateral Agent
and the Lender Agents at least one Business Day prior to such reduction. Upon
any prepayment, the Borrower shall also pay in full any Breakage Fees (solely to
the extent such prepayment occurs on any day other than a Payment Date) and
other accrued and unpaid costs and expenses of Administrative Agent, Lender
Agents and Lenders related to such prepayment; provided that no reduction in
Advances Outstanding shall be given effect unless (i) sufficient funds have been
remitted to pay all such amounts in full, as determined by the Administrative
Agent, in its sole discretion and (ii) no event has occurred or would result
from such prepayment which would constitute an Event of Default or an Unmatured
Event of Default. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.18(a) to the payment of any Breakage Fees
and to the pro rata reduction of the Advances Outstanding. Any notice relating
to any repayment pursuant to this Section 2.18(a) shall be irrevocable.

(b) The Borrower may, at its option, terminate this Agreement and the other
Transaction Documents upon three Business Days’ prior written notice to the
Administrative Agent and the Lender Agents and upon payment in full of all
outstanding Advances; all accrued and unpaid Yield; any Breakage Fees; all
accrued and unpaid costs and expenses of the Administrative Agent, Lender Agents
and Lenders; to the extent terminated within one year of the Closing Date,
payment of the Prepayment Premium pro rata to each Lender Agent (for the account
of the applicable Lender) and payment of all other Obligations (other than
unmatured contingent indemnification obligations). Any termination of this
Agreement shall be subject to Section 11.05.

(c) The Borrower hereby acknowledges and agrees that the Prepayment Premium
constitutes additional consideration for the Lenders to enter into this
Agreement.

SECTION 2.19 [Reserved].

SECTION 2.20 Collections and Allocations.

(a) The Servicer shall promptly identify any collections received as being on
account of Interest Collections, Principal Collections or other Available
Collections and shall transfer, or cause to be transferred, all Available
Collections received directly by it to the Collection Account by the close of
business two Business Days after such Collections are received. Upon the
transfer of Available Collections to the Collection Account, the Servicer shall
segregate Principal Collections and Interest Collections and transfer the same
to the

 

-54-



--------------------------------------------------------------------------------

Principal Collection Account and the Interest Collection Account, respectively.
The Servicer shall further include a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Principal Collection
Account and the Interest Collection Account on each Reporting Date in the
Servicing Report delivered pursuant to Section 6.08(b).

(b) On the Cut-Off Date with respect to any Loan Asset, the Servicer will
deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

(c) With the prior written consent of the Administrative Agent (a copy of which
will be provided by the Servicer to the Collateral Agent), the Servicer may
withdraw from the Collection Account any deposits thereto constituting Excluded
Amounts if the Servicer has, prior to such withdrawal and consent, delivered to
the Administrative Agent and each Lender Agent a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent and each Lender Agent.

(d) Prior to Notice of Exclusive Control (as defined in the Collection Account
Agreement), the Servicer shall, pursuant to written instruction (which may be in
the form of standing instructions), direct the Collateral Agent to invest, or
cause the investment of, funds on deposit in the Collection Account in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in any Collection Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
for the benefit of the Administrative Agent or Collateral Agent, and otherwise
comply with assumptions of the legal opinions of Milbank Tweed Hadley McCloy LLP
dated the Closing Date and delivered in connection with this Agreement; provided
that compliance shall be the responsibility of the Borrower and the Servicer and
not the Collateral Agent and Account Bank. All income and gain realized from any
such investment, as well as any interest earned on deposits in any Collection
Account shall be distributed in accordance with the provisions of Article II
hereof. In the event the Borrower or Servicer direct the funds to be invested in
investments which are not Permitted Investments, the Borrower shall deposit in
the Collection Account (with respect to investments made hereunder of funds held
therein), an amount equal to the amount of any actual loss incurred, in respect
of any such investment, immediately upon realization of such loss. None of the
Account Bank, the Collateral Agent, the Administrative Agent, any Lender Agent
or any Lender shall be liable for the amount of any loss incurred, in respect of
any investment, or lack of investment, of funds held in the Collection Account,
other than with respect to fraud or their own gross negligence or willful
misconduct. The parties hereto acknowledge that the Collateral Agent or any of
its Affiliates may receive compensation with respect to the Permitted
Investments.

(e) Until the Collection Date, neither the Borrower nor the Servicer shall have
any rights of direction or withdrawal, with respect to amounts held in the
Collection Account, except to the extent explicitly set forth in Section 2.04 or
Section 2.21.

 

-55-



--------------------------------------------------------------------------------

SECTION 2.21 Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, prior to the end
of the Reinvestment Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Account:

(a) withdraw such funds for the purpose of reinvesting in additional Eligible
Loan Assets to be Pledged hereunder; provided that the following conditions are
satisfied:

(i) all conditions precedent set forth in Section 3.04 have been satisfied;

(ii) no Servicer Termination Event or Event of Default has occurred, or would
result from such withdrawal and reinvestment, and no Unmatured Event of Default
or Borrowing Base Deficiency exists or would result from such withdrawal and
reinvestment;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date;

(iv) the Servicer provides same day written notice to the Administrative Agent
and the Collateral Agent by facsimile or email (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

(v) the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

(vi) the Collateral Agent provides to the Administrative Agent by facsimile (to
be received no later than 1:30 p.m. on that same day) a statement reflecting the
total amount on deposit as of the opening of business on such day in the
Principal Collection Account; or

(b) withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.18.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Servicer in an amount not to exceed the
lesser of (A) the amount requested by the Servicer and (B) the amount on deposit
in the Principal Collection Account on such day.

 

-56-



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT

SECTION 3.01 Conditions Precedent to Effectiveness.

(a) This Agreement shall be effective upon satisfaction of the conditions
precedent that:

(i) all reasonable up-front expenses and fees (including legal fees, any fees
required under any Lender Fee Letter, the Wells Fargo Fee Letter and the Wells
Fargo Delaware Fee Letter) that are invoiced at or prior to the Closing Date
shall have been paid in full and all other acts and conditions (including,
without limitation, the obtaining of any necessary consents and regulatory
approvals and the making of any required filings, recordings or registrations)
required to be done and performed and to have happened prior to the execution,
delivery and performance of this Agreement and all related Transaction Documents
and to constitute the same legal, valid and binding obligations, enforceable in
accordance with their respective terms, shall have been done and performed and
shall have happened in due and strict compliance with all Applicable Law;

(ii) in the reasonable judgment of the Administrative Agent, there has not been
any change after the date hereof in Applicable Law which adversely affects any
Lender’s or the Administrative Agent’s ability to enter into the transactions
contemplated by the Transaction Documents or any Material Adverse Effect or
material disruption in the financial, banking or commercial loan or capital
markets generally;

(iii) any and all information submitted to the Administrative Agent by the
Borrower, the Transferor or the Servicer or any of their Affiliates is true,
accurate, complete in all material respects and not misleading in any material
respect;

(iv) the Administrative Agent shall have received all documentation and other
information requested by the Administrative Agent in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Transferor
and the Servicer under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, all
in form and substance reasonably satisfactory to the Administrative Agent and
each Lender Agent;

(v) the Administrative Agent shall have received on or before the date of such
effectiveness the items listed in Schedule I hereto, each in form and substance
satisfactory to the Administrative Agent and each Lender Agent;

(vi) no material adverse change on the business, assets, financial conditions or
performance of the Servicer and its subsidiaries, including the Borrower, on a
consolidated basis, or any material portion of the initial proposed Eligible
Loan Assets has occurred;

(vii) the results of Administrative Agent’s legal due diligence relating to the
Transferor, the Borrower, the Servicer, the Eligible Loan Assets and the
transactions contemplated hereunder are satisfactory to Administrative Agent;

(viii) each applicable Lender Agent shall have received a duly executed copy of
its Variable Funding Note, in a principal amount equal to the Commitment of the
related Lender; and

 

-57-



--------------------------------------------------------------------------------

(ix) the Borrower has a valid ownership interest in the agreed-upon initial pool
of Eligible Loan Assets (as set forth in Schedule V as of the Closing Date).

(b) By its execution and delivery of this Agreement, each of the Borrower and
the Servicer hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.

SECTION 3.02 Conditions Precedent to All Advances. Each Advance (including the
Initial Advance, except as explicitly set forth below) to the Borrower from the
Lenders shall be subject to the further conditions precedent that:

(a) On the Advance Date of such Advance, the following statements shall be true
and correct, and the Borrower by accepting any amount of such Advance shall be
deemed to have certified that:

(i) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 2:00 p.m. on the date of such
Advance: (A) a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan
Asset Schedule and (D) a Loan Assignment in the form of Exhibit A to the
Purchase and Sale Agreement (including Schedule I thereto) and containing such
additional information as may be reasonably requested by the Administrative
Agent;

(ii) the Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 2:00 p.m. one Business Day prior to
the related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Advance Date as to
any Loan Assets;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all material respects, and there exists no breach
of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after
giving effect to the Advance to take place on such Advance Date and to the
application of proceeds therefrom, on and as of such day as though made on and
as of such date (other than any representation and warranty that is made as of a
specific date);

(iv) on and as of such Advance Date, after giving effect to such Advance and the
addition to the Collateral Portfolio of the Eligible Loan Assets being acquired
by the Borrower using the proceeds of such Advance, the Advances Outstanding
does not exceed the Borrowing Base;

 

-58-



--------------------------------------------------------------------------------

(v) no Event of Default has occurred, or would result from such Advance, and no
Unmatured Event of Default or Borrowing Base Deficiency exists or would result
from such Advance;

(vi) no event has occurred and is continuing, or would result from such Advance,
which constitutes a Servicer Termination Event or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

(vii) since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, Transferor or the Borrower to perform its obligations
under any Transaction Document

(viii) no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance Date;
and

(ix) all terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Eligible Loan Asset being
Pledged hereunder on such Advance Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed.

(b) The Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loan Assets identified in the applicable Loan
Asset Schedule for inclusion in the Collateral Portfolio on the applicable
Advance Date.

(c) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Pledge of Eligible Loan Assets in accordance with the provisions
hereof.

(d) The proposed Advance Date shall take place during the Reinvestment Period,
and the Facility Maturity Date has not yet occurred.

(e) The Borrower shall have paid all fees then required to be paid, including
all fees required hereunder and under the applicable Lender Fee Letters, the
Wells Fargo Fee Letter and the Wells Fargo Delaware Fee Letter and shall have
reimbursed the Lenders, the Administrative Agent, each Lender Agent, the
Collateral Custodian, the Account Bank and the Collateral Agent for all fees,
costs and expenses of closing the transactions contemplated hereunder and under
the other Transaction Documents, including the reasonable attorney fees and any
other legal and document preparation costs incurred by the Lenders, the
Administrative Agent and each Lender Agent.

 

-59-



--------------------------------------------------------------------------------

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender Agent, which right may be exercised at any time on the
demand of the applicable Lender Agent, to rescind the related Advance and direct
the Borrower to pay to the applicable Lender Agent for the benefit of the
applicable Lender an amount equal to the Advances made during any such time that
any of the foregoing conditions precedent were not satisfied or waived in
writing.

SECTION 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.

SECTION 3.04 Conditions to Pledges of Loan Assets. Each Pledge of an additional
Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible Loan Asset
pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset pursuant
to Section 2.21 or any other Pledge of a Loan Asset hereunder shall be subject
to the further conditions precedent that (as certified to the Collateral Agent
by the Borrower):

(a) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 5:00 p.m. on the date that is
one Business Day prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, (B) a Loan Asset Schedule and (C) a Loan Assignment in the form of
Exhibit A to the Purchase and Sale Agreement (including Schedule I thereto) and
containing such additional information as may be reasonably requested by the
Administrative Agent;

(b) the Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent), no later than 2:00 p.m. one Business Day prior to
the related Cut-Off Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Cut-Off Date as to
any Loan Assets;

(c) no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

(d) all terms and conditions of the Purchase and Sale Agreement required to be
satisfied in connection with the assignment of each Eligible Loan Asset being
Pledged hereunder on such Cut-Off Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral

 

-60-



--------------------------------------------------------------------------------

Agent, for the benefit of the Secured Parties, a first priority perfected
security interest (subject only to Permitted Liens) in such Eligible Loan Assets
and the Portfolio Assets related thereto and the proceeds thereof shall have
been made, taken or performed;

(e) the Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loan Assets identified in the applicable Loan
Asset Schedule for inclusion in the Collateral Portfolio on the applicable
Cut-Off Date, and each Eligible Loan Asset Pledged after the Closing Date is a
First Lien Loan Asset;

(f) no Event of Default has occurred, or would result from such Pledge, and no
Unmatured Event of Default exists, or would result from such Pledge (other than,
with respect to any Pledge of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured Event of
Default arising solely pursuant to such Borrowing Base Deficiency); and

(g) the representations and warranties contained in Sections 4.01, 4.02 and 4.03
are true and correct in all material respects, and there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving
effect to the Pledge to take place on such Cut-Off Date, on and as of such day
as though made on and as of such date (other than any representation and
warranty that is made as of a specific date).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

(a) Organization, Good Standing and Due Qualification. The Borrower is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority necessary to own the Loan Assets and the Collateral
Portfolio and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement. The
Borrower is duly qualified to do business as a limited liability company, and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership of the Loan Assets and the Collateral Portfolio and the conduct of
its business requires such qualification, licenses or approvals.

(b) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
(i) has all necessary power, authority and legal right to (x) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and (y) carry out the terms of this Agreement and the other Transaction
Documents to which it is a party, and (ii) has taken all necessary action to
(x) authorize the execution, delivery and performance of this Agreement and each
of the other Transaction Documents to which it is a party and (y) grant to

 

-61-



--------------------------------------------------------------------------------

the Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Collateral Portfolio on the terms and
conditions of this Agreement, subject only to Permitted Liens. This Agreement
and each other Transaction Document to which the Borrower is a party have been
duly executed and delivered by the Borrower.

(c) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).

(d) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loan Assets or the
transfer of an ownership interest or security interest in such Loan Assets,
other than such as have been met or obtained and are in full force and effect.

(e) No Violation. The execution, delivery and performance of this Agreement and
all other agreements and instruments executed and delivered or to be executed
and delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Borrower’s certificate of formation or
limited liability company agreement (ii) result in the creation or imposition of
any Lien on the Collateral Portfolio other than Permitted Liens or (iii) violate
any Applicable Law or (iv) violate any contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
properties of the Borrower, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which the
Borrower is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Borrower is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

(g) Selection Procedures. In selecting the Loan Assets to be Pledged pursuant to
this Agreement, no selection procedures were employed which are intended to be
adverse to the interests of the Lenders.

(h) Bulk Sales. The grant of the security interest in the Collateral Portfolio
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, and the execution, delivery and performance of this
Agreement, is in the ordinary course of business for the Borrower and is not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction.

 

-62-



--------------------------------------------------------------------------------

(i) Pledge of Collateral Portfolio. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

(j) Indebtedness. The Borrower has no Indebtedness or other indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

(k) Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(m) Taxes. The Borrower has filed or caused to be filed (on a consolidated basis
or otherwise) on a timely basis all tax returns (including, without limitation,
all foreign, federal, state, local and other tax returns) required to be filed
by it (subject to any extensions to file properly obtained by the same) and is
not liable for Taxes payable by any other Person. The Borrower has paid or made
adequate provisions for the payment of all Taxes, assessments and other
governmental charges made against it or any of its property except for those
Taxes being contested in good faith by appropriate proceedings and in respect of
which it has established proper reserves in accordance with GAAP on its books.
No Tax lien or similar adverse claim has been filed, and no claim is being
asserted, with respect to any such Tax, assessment or other governmental charge.
Any Taxes, fees and other governmental charges due and payable by the Borrower,
as applicable, in connection with the execution and delivery of this Agreement
and the other Transaction Documents and the transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.

(n) Location. The Borrower’s location (within the meaning of Article 9 of the
UCC) is Delaware. The chief executive office of the Borrower (and the location
of the Borrower’s records regarding the Collateral Portfolio (other than those
delivered to the Collateral Custodian)) is located at the address set forth
under its name in Section 11.02 (or at such other address as shall be designated
by such party in a written notice to the other parties hereto).

(o) Tradenames. Except as permitted hereunder, the Borrower’s legal name is as
set forth in this Agreement. Except as permitted hereunder, the Borrower has not
changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names other than as disclosed on
Schedule II hereto (as such schedule may be updated from time to time by the
Administrative Agent upon receipt of a notice delivered to the

 

-63-



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 5.02(r)); the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.

(p) Solvency. The Borrower is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due (subject to any applicable grace period); and the
Borrower, after giving effect to the transactions contemplated hereby, will have
adequate capital to conduct its business.

(q) No Subsidiaries. The Borrower has no Subsidiaries.

(r) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor in exchange for the purchase of the Loan
Assets (or any number of them) from the Transferor pursuant to the Purchase and
Sale Agreement. No such transfer has been made for or on account of an
antecedent debt owed by the Borrower to the Transferor and no such transfer is
or may be voidable or subject to avoidance under any section of the Bankruptcy
Code.

(s) Reports Accurate. All Servicer’s Certificates or Servicing Reports (if
prepared by the Borrower or to the extent that information contained therein is
supplied by the Borrower), Notices of Borrowing, Borrowing Base Certificates and
other written or electronic information, exhibits, financial statements,
documents, books, records or reports furnished by the Borrower to the
Administrative Agent, the Collateral Agent or the Collateral Custodian in
connection with this Agreement are, as of their date, accurate, true and
correct, and no such document or certificate contains any material misstatement
of fact or omits to state a material fact or any fact necessary to make the
statements contained therein not misleading; provided that, solely with respect
to written or electronic information furnished by the Borrower which was
provided to the Borrower from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Borrower; provided, further, that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

(t) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of Proceeds from the sale of the Collateral Portfolio) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

(u) No Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Borrower to make, or cause to be made, the grant of the
security interest in the Collateral Portfolio contemplated by Section 2.13.

 

-64-



--------------------------------------------------------------------------------

(v) Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Event of Default, and no event has occurred and is continuing
which constitutes an Unmatured Event of Default (other than any Event of Default
or Unmatured Event of Default which has previously been disclosed to the
Administrative Agent as such).

(w) Servicing Standard. Each of the Loan Assets was underwritten or acquired and
is being serviced in conformance with the standard underwriting, credit,
collection, operating and reporting procedures and systems of the Servicer or
the Transferor.

(x) ERISA. The present value of all benefits vested under each “employee pension
benefit plan” as such term is defined in Section 3(2) of ERISA, other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Borrower or any ERISA Affiliate of the Borrower or to which
the Borrower or any ERISA Affiliate of the Borrower contributes or has an
obligation to contribute, or has any liability (each, a “Pension Plan”), does
not exceed the value of the assets of the Pension Plan allocable to such vested
benefits (based on the value of such assets as of the last annual valuation
date) determined in accordance with the assumptions used for funding such
Pension Plan pursuant to Sections 412 and 430 of the Code. No prohibited
transactions, failure to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Pension Plan other than a Multiemployer Plan), withdrawals or reportable events
have occurred with respect to any Pension Plan that could subject the Borrower
to any material tax, penalty or other liability. No notice of intent to
terminate a Pension Plan has been filed, nor has any Pension Plan been
terminated under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty
Corporation instituted proceedings to terminate, or appoint a trustee to
administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.

(y) Allocation of Charges. There is not any agreement or understanding between
the Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

(z) Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(aa) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

(bb) Purchase and Sale Agreement. The Purchase and Sale Agreement and the Loan
Assignment contemplated therein are the only agreements pursuant to which the
Borrower acquires the Collateral Portfolio.

 

-65-



--------------------------------------------------------------------------------

(cc) Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(dd) Compliance with Applicable Law. The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

(ee) Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
transferred or Pledged hereunder are held and shall be held in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties, until
deposited into the Collection Account within two Business Days after receipt as
required herein.

(ff) Set-Off, etc. No Loan Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Transferor or the Obligor thereof, and no Collateral Portfolio is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral Portfolio or otherwise, by the Borrower, the
Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard or as otherwise notified by the Borrower
to the Administrative Agent prior to the Closing Date.

(gg) Full Payment. As of the applicable Cut-Off Date thereof, the Borrower has
no knowledge of any fact which should lead it to expect that any Loan Asset will
not be paid in full.

(hh) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 

-66-



--------------------------------------------------------------------------------

(ii) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(jj) Confirmation from Transferor. The Borrower has received in writing from the
Transferor confirmation that the Transferor will not cause the Borrower to file
a voluntary bankruptcy petition under the Bankruptcy Code.

(kk) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all material respects.

(ll) Reaffirmation of Representations and Warranties. On each day that any
Advance is made hereunder, the Borrower shall be deemed to have certified that
all representations and warranties described in Section 4.01 and Section 4.02
are correct in all material respects on and as of such day as though made on and
as of such day, except for any such representations or warranties which are made
as of a specific date.

(mm) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral Portfolio in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

(ii) the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(mm);

(iii) with respect to Collateral Portfolio that constitute “security
entitlements”:

a. all of such security entitlements have been credited to the Collection
Account and the securities intermediary for the Collection Account has agreed to
treat all assets credited to the Collection Account as “financial assets” within
the meaning of the applicable UCC;

 

-67-



--------------------------------------------------------------------------------

b. the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Collateral Agent, for the benefit of
the Secured Parties, as the Person having a security entitlement against the
securities intermediary in the Collection Account; and

c. the Collection Account is not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of the Collection Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Collateral Agent
(acting at the direction of the Administrative Agent) in accordance with the
Transaction Documents, including causing cash to be invested in Permitted
Investments; provided that, upon the delivery of a Notice of Exclusive Control
(as defined under the Collection Account Agreement) by the Collateral Agent
(acting at the direction of the Administrative Agent), the securities
intermediary has agreed to only follow the entitlement orders and instructions
of the Collateral Agent, on behalf of the Secured Parties, including with
respect to the investment of cash in Permitted Investments.

(iv) the Collection Account constitutes a “securities account” or “deposit
account” as defined in the applicable UCC;

(v) to the extent the Collection Account constitutes a “deposit account” as
defined in the applicable UCC, the Borrower, the Account Bank and the Collateral
Agent, on behalf of the Secured Parties, have entered into an account control
agreement which permits the Collateral Agent on behalf of the Secured Parties to
direct disposition of the funds in such deposit account;

(vi) the Borrower owns and has good and marketable title to (or with respect to
assets securing any Loan Assets, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

(vii) the Borrower has received all consents and approvals required by the terms
of any Loan Asset to the granting of a security interest in the Loan Assets
hereunder to the Collateral Agent, on behalf of the Secured Parties;

(viii) the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;

(ix) other than as expressly permitted by the terms of this Agreement and the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties,

 

-68-



--------------------------------------------------------------------------------

pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Purchase and Sale Agreement, or (B) that has been terminated and/or fully and
validly assigned to the Collateral Agent on or prior to the date hereof. The
Borrower is not aware of the filing of any judgment or Tax lien filings against
the Borrower;

(x) all original executed copies of each underlying promissory note or copies of
each Loan Asset Register, as applicable, that constitute or evidence each Loan
Asset has been, or subject to the delivery requirements contained herein, will
be delivered to the Collateral Custodian;

(xi) other than in the case of Noteless Loan Assets, the Borrower has received,
or subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties; provided that the
acknowledgement of the Collateral Custodian set forth in Section 12.11 may serve
as such acknowledgement;

(xii) none of the underlying promissory notes, or Loan Asset Registers, as
applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

(xiii) with respect to any Collateral Portfolio that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Collateral Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Borrower of such certificated
security; and

(xiv) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

(nn) No Other Agreements. As of the Closing Date, the Borrower is not party to
any agreements other than the applicable Transaction Documents to which it is a
party and the Required Loan Documents in respect of which the Borrower is a
lender.

SECTION 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower (and the Servicer, with
respect to clauses (b)(ii) below) hereby represent and warrant, as of the
Closing Date, as of each applicable Cut-Off

 

-69-



--------------------------------------------------------------------------------

Date, as of each applicable Advance Date, as of each Reporting Date and any date
which Loan Assets are Pledged hereunder and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made:

(a) Valid Transfer and Security Interest. This Agreement constitutes a grant of
a security interest in all of the Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Collection Account and the filing of the financing statements, shall be a valid
and first priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing subject only to Permitted Liens.
Neither the Borrower nor any Person claiming through or under Borrower shall
have any claim to or interest in the Collection Account and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

(b) Eligibility of Collateral Portfolio. (i) The Loan Asset Schedule and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of Borrowing
Base, Borrowing Base Deficiency or Loan to Value Ratio is an Eligible Loan Asset
and (iii) with respect to each item of Collateral Portfolio, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Collateral Agent, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect. For the avoidance of doubt, any inaccurate representation that
a Loan Asset is an Eligible Loan Asset hereunder or under the Purchase and Sale
Agreement shall not constitute an Event of Default if the Borrower complies with
Section 2.07(d) hereunder and the Transferor complies with Section 6.1 of the
Purchase and Sale Agreement (subject to the 30 day grace period set forth in
such provisions); provided that any such Loan Asset will not be included in the
calculation of the Loan to Value Ratio or the Borrowing Base during such 30 day
period.

(c) No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

SECTION 4.03 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

(a) Organization and Good Standing. The Servicer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland (except as such jurisdiction is changed as permitted hereunder),
with all requisite corporate power and authority necessary to own or lease its
properties and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement.

 

-70-



--------------------------------------------------------------------------------

(b) Due Qualification. The Servicer is duly qualified to do business as a
corporation, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and the conduct of
its business requires such qualification, licenses or approvals.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary power, authority and legal right to (x) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and (y) carry out the terms of this Agreement and the other Transaction
Documents to which it is a party, and (ii) has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which it is a party. This Agreement and each
other Transaction Document to which the Servicer is a party have been duly
executed and delivered by the Servicer.

(d) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Servicer is a party constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).

(e) No Violation. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the fulfillment of
the terms hereof and thereof will not (i) conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the Servicer’s articles of incorporation
or by-laws, (ii) result in the creation or imposition of any Lien upon any of
the Servicer’s properties pursuant to the terms of any such contractual
obligation, other than this Agreement, (iii) violate any Applicable Law or
(iv) violate any contract or other agreement to which the Servicer is a party or
by which the Servicer or any property or assets of the Servicer may be bound.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Servicer, threatened against the Servicer or any
properties of the Servicer, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which the
Servicer is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Servicer is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------

(g) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Servicer of this Agreement or any
other Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

(h) Reports Accurate. All Servicer’s Certificates, Servicing Reports, Notices of
Borrowing, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports furnished by the Servicer to the Administrative Agent, the Collateral
Agent or the Collateral Custodian in connection with this Agreement are, as of
their date, accurate, true and correct, and no such document or certificate
contains any material misstatement of fact or omits to state a material fact or
any fact necessary to make the statements contained therein not misleading;
provided that, solely with respect to written or electronic information
furnished by the Servicer which was provided to the Servicer from an Obligor
with respect to a Loan Asset, such information need only be accurate, true and
correct to the knowledge of the Servicer; provided, further, that the foregoing
proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate. Each Loan Asset designated on any Servicing Report as an Eligible
Loan Asset and each Loan Asset included as an Eligible Loan Asset in any
calculation of Borrowing Base, Borrowing Base Deficiency or Loan to Value Ratio
in any Servicing Report is an Eligible Loan Asset.

(i) Servicing Standard. The Servicer has complied in all material respects with
the Servicing Standard with regard to the servicing of the Loan Assets.

(j) Collections. The Servicer acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
transferred or Pledged hereunder are held and shall be held in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties, until
deposited into the Collection Account within two Business Days from receipt as
required herein.

(k) Bulk Sales. The execution, delivery and performance of this Agreement is in
the ordinary course of business for the Servicer and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction.

(l) Solvency. The Servicer is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent.

(m) Taxes. The Servicer has filed or caused to be filed (on a consolidated basis
or otherwise) on a timely basis all tax returns (including, without limitation,
all foreign, federal, state, local and other tax returns) required to be filed
by it (subject to any extensions to file properly obtained by the same). The
Servicer has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges due made against it or any of its
property except for those Taxes being contested in good faith by appropriate
proceedings and

 

-72-



--------------------------------------------------------------------------------

in respect of which it has established proper reserves in accordance with GAAP
on the books of the Servicer. No Tax lien or similar adverse claim has been
filed and, to the Servicer’s knowledge, no claim is being asserted, with respect
to any such Tax, assessment or other governmental charge.

(n) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or the other Transaction Documents (including, without
limitation, the use of the Proceeds from the sale of the Collateral Portfolio)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.

(o) Security Interest. The Servicer will take all steps necessary to ensure that
the Borrower has granted a security interest (as defined in the UCC) to the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio, which is enforceable in accordance with Applicable Law upon execution
and delivery of this Agreement. Upon the filing of UCC-1 financing statements
naming the Collateral Agent as secured party and the Borrower as debtor, the
Collateral Agent, for the benefit of the Secured Parties, shall have a valid and
first priority perfected security interest in the Loan Assets and that portion
of the Collateral Portfolio in which a security interest may be perfected by
filing (except for any Permitted Liens). All filings (including, without
limitation, such UCC filings) as are necessary for the perfection of the Secured
Parties’ security interest in the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing have been (or
prior to the applicable Advance will be) made.

(p) ERISA. The present value of all benefits vested under each “employee pension
benefit plan” as such term is defined in Section 3(2) of ERISA, other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Servicer or any ERISA Affiliate of the Servicer or to which
the Servicer or any ERISA Affiliate of the Servicer contributes or has an
obligation to contribute, or has any liability (each, a “Servicer Pension Plan”)
does not exceed the value of the assets of the Servicer Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date) determined in accordance with the assumptions used for funding
such Servicer Pension Plan pursuant to Sections 412 and 430 of the Code. No
prohibited transactions, failure to meet the minimum funding standard set forth
in Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Servicer Pension Plan other than a Multiemployer Plan), withdrawals or
reportable events have occurred with respect to any Servicer Pension Plan that
could subject the Servicer to any material tax, penalty or other liability. No
notice of intent to terminate a Servicer Pension Plan has been filed, nor has
any Servicer Pension Plan been terminated under Section 4041(f) of ERISA, nor
has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer, a Servicer Pension Plan and no
event has occurred or condition exists that might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Servicer Pension Plan.

(q) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or

 

-73-



--------------------------------------------------------------------------------

territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

(r) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

(s) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.

(t) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Servicer on the Borrower’s behalf to
send Principal Collections and Interest Collections on the Collateral Portfolio.

(u) Allocation of Charges. There is not any agreement or understanding between
the Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

(v) Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).

(w) Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

 

-74-



--------------------------------------------------------------------------------

(x) Compliance with Applicable Law. The Servicer has complied in all respects
with all Applicable Law to which it may be subject, and no item in the
Collateral Portfolio contravenes in any respect any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

SECTION 4.04 Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Agent, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Agent is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

(g) Corporate Trustee Required; Eligibility. The Collateral Agent (i) is a
national banking association or banking corporation or trust company organized
and doing business under the laws of any state or the United States, (ii) is
authorized under such laws to exercise corporate trust powers, (iii) has a
combined capital and surplus of at least $200,000,000, (iv) is not affiliated,
as that term is defined in Rule 405 of the Securities Act, with the Borrower

 

-75-



--------------------------------------------------------------------------------

or with any person involved in the organization or operation of the Borrower,
(v) does not offer or provide credit or credit enhancement to the Borrower and
(vi) is subject to supervision or examination by federal or state authority,
then for the purposes of this Section 4.04(g) its combined capital and surplus
shall be deemed to be as set forth in its most recent report of condition so
published. In case at any time the Collateral Agent shall cease to be eligible
in accordance with the provisions of this Section 4.04(g), the Collateral Agent
shall give prompt notice to the Borrower, the Servicer and the Administrative
Agent that it has ceased to be eligible to be the Collateral Agent.

SECTION 4.05 Representations and Warranties of each Lender. Each Lender hereby
individually represents and warrants, as to itself, that it, acting for its own
account, in the aggregate owns and invests on a discretionary basis, not less
than $25,000,000 in investments. Notwithstanding any provision herein to the
contrary, the parties hereto intend that the Advances made hereunder shall
constitute a “loan” and not a “security” for purposes of Section 8-102(15) of
the UCC.

SECTION 4.06 Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Custodian is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

 

-76-



--------------------------------------------------------------------------------

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE V.

GENERAL COVENANTS

SECTION 5.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its certificate of formation, limited
liability company agreement and the laws of its jurisdiction of formation.
Without limiting the foregoing, the Borrower will limit the scope of its
business to: (i) the acquisition of Eligible Loan Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) to engage in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

(b) Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person (although, in connection with certain advertising and marketing, the
Borrower may be identified as a Subsidiary of Solar Capital); (iv) have a Board
of Directors separate from that of the Transferor and any other Person; (v) file
its own tax returns, if any, as may be required under Applicable Law, to the
extent it is (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any Taxes so required to be paid under Applicable Law in
accordance with the terms of this Agreement; (vi) except as contemplated by the
Transaction Documents, not commingle its assets with assets of any other Person;
(vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Solar Capital); (viii) maintain separate financial
statements,

 

-77-



--------------------------------------------------------------------------------

except to the extent that the Borrower’s financial and operating results are
consolidated with those of Solar Capital in consolidated financial statements;
(ix) pay its own liabilities only out of its own funds; (x) maintain an
arm’s-length relationship with its Affiliates and the Transferor; (xi) pay the
salaries of its own employees, if any; (xii) not hold out its credit or assets
as being available to satisfy the obligations of others; (xiii) allocate fairly
and reasonably any overhead for shared office space; (xiv) use separate
stationery, invoices and checks (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Solar Capital); (xv) except as expressly permitted by this Agreement, not pledge
its assets as security for the obligations of any other Person; (xvi) correct
any known misunderstanding regarding its separate identity; (xvii) maintain
adequate capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xviii) cause its Board of Directors to meet at least annually or act pursuant
to written consent and keep minutes of such meetings and actions and observe in
all respects all other Delaware limited liability company formalities; (xix) not
acquire the obligations or any securities of its Affiliates; and (xx) cause the
directors, officers, agents and other representatives of the Borrower to act at
all times with respect to the Borrower consistently and in furtherance of the
foregoing and in the best interests of the Borrower. Where necessary, the
Borrower will obtain proper authorization from its members for limited liability
company action.

(c) Preservation of Company Existence. The Borrower will preserve and maintain
its limited liability company existence, rights, franchises and privileges in
the jurisdiction of its formation, and qualify and remain in good standing as a
limited liability company under the laws of its jurisdiction of formation, and
will promptly obtain and thereafter maintain qualifications to do business as a
foreign limited liability company in any other state in which it does business
and in which it is required to so qualify under Applicable Law.

(d) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Milbank Tweed Hadley McCloy LLP, as special counsel to the
Borrower, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

(e) Deposit of Collections. The Borrower shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
the Servicer or any of their Affiliates.

(f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent the purchase price for each Loan Asset proposed to be
transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement.

(g) Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Servicer to give, notice to the Administrative Agent within five
Business Days of the Borrower’s, the Transferor’s or the Servicer’s actual
knowledge of the occurrence of any default by an Obligor under any Loan Asset or
any Bankruptcy Event with respect to any Obligor under any Loan Asset.

 

-78-



--------------------------------------------------------------------------------

(h) Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian a hard copy of the Required Loan Documents and the Loan Asset
Checklist pertaining to each Loan Asset within five Business Days of the Cut-Off
Date pertaining to such Loan Asset.

(i) Taxes. The Borrower will file or cause to be filed its tax returns and pay
any and all Taxes imposed on it or its property as required by the Transaction
Documents (except as contemplated in Section 4.01(m)).

(j) Notice of Event of Default. The Borrower shall notify the Administrative
Agent (with a copy to the Collateral Agent) with immediate written notice of the
occurrence of each Event of Default of which the Borrower has knowledge or has
received notice. In addition, no later than two Business Days following the
Borrower’s knowledge or notice of the occurrence of any Event of Default, the
Borrower will provide to the Administrative Agent (with a copy to the Collateral
Agent) a written statement of a Responsible Officer of the Borrower setting
forth the details of such event and the action that the Borrower proposes to
take with respect thereto.

(k) Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent of any event or other circumstance that is reasonably
likely to have a Material Adverse Effect.

(l) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent telephonic or facsimile notice within 10 Business Days
(confirmed in writing within five Business Days thereafter) of the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments (i) to the Tax liability
of Solar Capital or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which Solar Capital is a member in an amount
equal to or greater than $25,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower itself in an amount equal to or greater than $500,000
in the aggregate. Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof.

(m) Notice of Auditors’ Management Letters. The Borrower shall promptly notify
the Administrative Agent after the receipt of any auditors’ management letters
received by the Borrower or by its accountants.

(n) Notice of Breaches of Representations and Warranties under this Agreement.
The Borrower shall, upon receipt of notice or discovery thereof, promptly notify
the Administrative Agent if any representation or warranty set forth in
Section 4.01 or Section 4.02 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Collateral Agent and the
Administrative Agent a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Borrower shall notify the Administrative Agent in the manner set
forth in the preceding sentence before any Cut-Off Date of any facts or
circumstances within the knowledge of the Borrower which would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made.

 

-79-



--------------------------------------------------------------------------------

(o) Notice of Breaches of Representations and Warranties under the Purchase and
Sale Agreement. The Borrower confirms and agrees that the Borrower will, upon
receipt of notice or discovery thereof, promptly send to the Administrative
Agent and the Collateral Agent a notice of (i) any breach of any representation,
warranty, agreement or covenant under the Purchase and Sale Agreement or
(ii) any event or occurrence that, upon notice, or upon the passage of time or
both, would constitute such a breach.

(p) Notice of Proceedings. The Borrower shall notify the Administrative Agent,
as soon as possible and in any event within three Business Days, after the
Borrower receives notice or obtains knowledge thereof, of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the Collateral
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, interest in the Collateral Portfolio, or the Borrower, the
Servicer or the Transferor or any of their Affiliates. For purposes of this
Section 5.01(p), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral Portfolio, the Transaction
Documents, the Collateral Agent’s, for the benefit of the Secured Parties,
interest in the Collateral Portfolio, or the Borrower in excess of $500,000
shall be deemed to be material and (ii) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Servicer or
the Transferor or any of their Affiliates (other than the Borrower) in excess of
$25,000,000 shall be deemed to be material.

(q) Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent after receiving notice of any “reportable event” (as
defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Borrower (or
any ERISA Affiliate thereof), and provide them with a copy of such notice.

(r) Notice of Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Borrower will provide
to the Administrative Agent notice of any change in the accounting policies of
the Borrower.

(s) Additional Documents. The Borrower shall provide the Administrative Agent
with copies of such documents as the Administrative Agent may reasonably request
evidencing the truthfulness of the representations set forth in this Agreement.

(t) Protection of Security Interest. With respect to the Collateral Portfolio
acquired by the Borrower, the Borrower will (i) acquire such Collateral
Portfolio pursuant to and in accordance with the terms of the Purchase and Sale
Agreement, (ii) (at the expense of the Servicer, on behalf of the Borrower) take
all action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Collateral Portfolio free and clear of any Lien other than the
Lien created hereunder and Permitted Liens, including, without limitation,
(a) with respect to the Loan Assets and that portion of the Collateral Portfolio
in which a security interest may be perfected by filing, filing and maintaining
(at the expense of the Servicer, on behalf of the Borrower) effective financing
statements against the Transferor in all necessary or

 

-80-



--------------------------------------------------------------------------------

appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (b) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) (at the expense
of the Servicer, on behalf of the Borrower) take all action necessary to cause a
valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Collateral Agent (for
the benefit of the Secured Parties) in the Borrower’s interests in all of the
Collateral Portfolio being Pledged hereunder including the filing of a UCC
financing statement in the applicable jurisdiction adequately describing the
Collateral Portfolio (which may include an “all asset” filing), and naming the
Borrower as debtor and the Collateral Agent as the secured party, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices (including any amendments thereto or assignments thereof),
(iv) permit the Administrative Agent or its agents or representatives to visit
the offices of the Borrower during normal office hours and upon reasonable
advance notice examine and make copies of all documents, books, records and
other information concerning the Collateral Portfolio and discuss matters
related thereto with any of the officers or employees of the Borrower having
knowledge of such matters, and (v) take all additional action that the
Administrative Agent or the Collateral Agent may reasonably request to perfect,
protect and more fully evidence the respective first priority perfected security
interests of the parties to this Agreement in the Collateral Portfolio, or to
enable the Administrative Agent or the Collateral Agent to exercise or enforce
any of their respective rights hereunder.

(u) Liens. The Borrower will promptly notify the Administrative Agent of the
existence of any Lien on the Collateral Portfolio (other than Permitted Liens)
and the Borrower shall defend the right, title and interest of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Collateral
Portfolio against all claims of third parties.

(v) Other Documents. At any time from time to time upon prior written request of
the Administrative Agent, at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Administrative Agent may reasonably request for
the purposes of obtaining or preserving the full benefits of this Agreement
including the first priority security interest (subject only to Permitted Liens)
granted hereunder and of the rights and powers herein granted (including, among
other things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

(w) Compliance with Applicable Law. The Borrower shall at all times comply in
all respects with all Applicable Law applicable to Borrower or any of its assets
(including, without limitation, Environmental Laws, and all federal securities
laws), and Borrower shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

(x) Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its earning
for each fiscal year all such proper reserves in accordance with GAAP.

 

-81-



--------------------------------------------------------------------------------

(y) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.

(z) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(aa) Tax Treatment. The Borrower, the Transferor and the Lenders shall treat the
Advances advanced hereunder as indebtedness of the Borrower (or, so long as the
Borrower is treated as a disregarded entity for U.S. federal income tax
purposes, as indebtedness of the entity of which it is considered to be a part)
for U.S. federal income tax purposes and to file any and all tax forms in a
manner consistent therewith.

(bb) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio and the conduct and operation of its business with no
less a degree of prudence than if the Collateral Portfolio were held by the
Borrower for its own account and will furnish the Administrative Agent, upon the
reasonable request by the Administrative Agent, information with respect to the
Collateral Portfolio and the conduct and operation of its business.

(cc) Obligor Notification Forms. The Borrower shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send (at
the Administrative Agent’s discretion on the Collateral Agent’s behalf, after
the occurrence of an Event of Default) Obligor notification forms to give notice
to the Obligors of the Collateral Agent’s interest in the Collateral Portfolio
and the obligation to make payments as directed by the Administrative Agent on
the Collateral Agent’s behalf.

(dd) Officer’s Certificate. On each anniversary of the date of this Agreement,
the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (i) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Collateral Agent and (ii) a certification, based upon
a review and summary of tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any tax or judgment lien.

(ee) Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing of the financing statement referred to in Schedule I hereto or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

(i) authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

-82-



--------------------------------------------------------------------------------

(ii) deliver or cause to be delivered to the Collateral Agent and the
Administrative Agent an opinion of the counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
updating the opinion delivered pursuant to Schedule I with respect to perfection
and otherwise to the effect that the security interest hereunder continues to be
an enforceable and perfected security interest, subject to no other Liens of
record except as provided herein or otherwise permitted hereunder, which opinion
may contain usual and customary assumptions, limitations and exceptions.

(ff) Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be, or take any other action that is reasonably likely to result in the
Borrower being, treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

SECTION 5.02 Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Special Purpose Entity Requirements. Except as otherwise permitted by this
Agreement, the Borrower shall not (i) guarantee any obligation of any Person,
including any Affiliate; (ii) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents; (iv) make or permit
to remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents;
(v) become insolvent or fail to pay its debts and liabilities from its assets
when due; (vi) create, form or otherwise acquire any Subsidiaries or
(vii) release, sell, transfer, convey or assign any Loan Asset unless in
accordance with the Transaction Documents.

(b) Requirements for Material Actions. The Borrower shall not fail to provide
(and at all times the Borrower’s organizational documents shall reflect) that
the unanimous consent of all members (including the consent of the Independent
Director(s)) is required for the Borrower to (i) dissolve or liquidate, in whole
or part, or institute proceedings to be adjudicated bankrupt or insolvent,
(ii) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

-83-



--------------------------------------------------------------------------------

(c) Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

(d) Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

(e) Liens. The Borrower shall not create, incur or permit to exist any lien,
encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

(f) Organizational Documents. The Borrower shall not modify or terminate any of
the organizational or operational documents of the Borrower without the prior
written consent of the Administrative Agent.

(g) [Reserved].

(h) Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(i) Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (x) to finance the purchase by the Borrower from the Transferor on a
“true sale” basis, of Collateral Portfolio pursuant to the terms of the Purchase
and Sale Agreement or (y) to distribute such proceeds to the Transferor (so long
as such distribution is permitted pursuant to Section 5.02(n)).

(j) Limited Assets. The Borrower shall not hold or own any assets that are not
part of the Collateral Portfolio or powers and rights incidental to the
Transaction Documents.

(k) Tax Treatment. The Borrower shall not elect to be, or take any other action
that is reasonably likely to result in the Borrower being, treated as a
corporation for U.S. federal income tax purposes and shall take all steps
necessary to avoid being treated as a corporation for U. S. federal income tax
purposes.

(l) Extension or Amendment of Collateral Portfolio. The Borrower will not,
except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

-84-



--------------------------------------------------------------------------------

(m) Purchase and Sale Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

(n) Restricted Junior Payments. The Borrower shall not make any Restricted
Junior Payment, except that, so long as no Event of Default or Unmatured Event
of Default has occurred or would result therefrom, the Borrower may declare and
make distributions to its member on its membership interests.

(o) ERISA Matters. The Borrower will not (a) engage, and will exercise its best
efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan other than a Multiemployer Plan,
(c) fail to make any payments to a Multiemployer Plan that the Borrower or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Borrower, or
(e) permit to exist any occurrence of any reportable event described in Title IV
of ERISA with respect to any Pension Plan, other than an event for which
reporting requirements have been waived by regulations.

(p) Instructions to Obligors. The Borrower will not make any change, or permit
the Servicer to make any change, in its instructions to Obligors regarding
payments to be made with respect to the Collateral Portfolio to the Collection
Account, unless the Administrative Agent has consented to such change.

(q) Taxable Mortgage Pool Matters. The sum of the Outstanding Balances of all
Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

(r) Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names (other than those listed on Schedule II
hereto, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 5.02(r) after
compliance with all terms and conditions of this Section 5.02(r) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower receives prior
written consent from the Administrative Agent of such change and delivers to the
Administrative Agent such financing statements as the Administrative Agent may
request to reflect such name change or use, together with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith. The Borrower shall not change the location of
its principal place of business and chief executive office unless prior to the
effective date of any such change of location, the Borrower notifies the
Administrative Agent of such change of location in writing. The Borrower shall
not move, or consent to the Collateral Custodian or the Servicer moving, the

 

-85-



--------------------------------------------------------------------------------

Required Loan Documents and Loan Asset Files from the location thereof on the
Closing Date, unless the Administrative Agent shall consent to such move in
writing and the Servicer shall provide the Administrative Agent with such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may request in connection therewith, and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Collateral Agent, for the benefit of
the Secured Parties, in the Collateral Portfolio.

(s) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

SECTION 5.03 Affirmative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof.

(b) Preservation of Company Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect.

(c) Obligations and Compliance with Collateral Portfolio. The Servicer will duly
fulfill and comply with all obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with the administration of
each item of Collateral Portfolio and will do nothing to impair the rights of
the Collateral Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral Portfolio. It is understood and agreed
that the Servicer does not hereby assume any obligations of the Borrower in
respect of any Advances or assume any responsibility for the performance by the
Borrower of any of its obligations hereunder or under any other agreement
executed in connection herewith that would be inconsistent with the limited
recourse undertaking of the Servicer, in its capacity as seller, under
Section 2.1(e) of the Purchase and Sale Agreement.

(d) Keeping of Records and Books of Account.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral Portfolio in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

-86-



--------------------------------------------------------------------------------

(ii) Subject to the proviso of Section 5.03(t), the Servicer shall permit the
Administrative Agent or its agents or representatives to visit the offices of
the Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters.

(iii) The Servicer will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Collateral
Portfolio with a legend, acceptable to the Administrative Agent describing
(i) the sale of the Collateral Portfolio from the Transferor to the Borrower and
(ii) the Pledge from the Borrower to the Collateral Agent, for the benefit of
the Secured Parties.

(e) Preservation of Security Interest. The Servicer (at its own expense, on
behalf of the Borrower) will file such financing and continuation statements and
any other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.

(f) [Reserved].

(g) Notice of Events of Default. The Servicer shall notify the Administrative
Agent (with a copy to the Collateral Agent) with immediate written notice of the
occurrence of each Event of Default of which the Servicer has knowledge or has
received notice. In addition, no later than two Business Days following the
Servicer’s knowledge or notice of the occurrence of any Event of Default, the
Servicer will provide to the Administrative Agent (with a copy to the Collateral
Agent) a written statement of the chief financial officer or chief accounting
officer of the Servicer setting forth the details of such event and the action
that the Servicer proposes to take with respect thereto.

(h) Taxes. The Servicer will file its tax returns and pay any and all Taxes
imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

(i) Other. The Servicer will promptly furnish to the Collateral Agent and the
Administrative Agent such other information, documents, records or reports
respecting the Collateral Portfolio or the condition or operations, financial or
otherwise, of the Borrower or the Servicer as the Collateral Agent or the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Collateral Agent or
Secured Parties under or as contemplated by this Agreement.

(j) Proceedings Related to the Borrower, the Transferor and the Servicer and the
Transaction Documents. The Servicer shall notify the Administrative Agent as
soon as possible and in any event within three Business Days after any executive
officer of the Servicer receives notice or obtains knowledge thereof of any
settlement of, judgment (including a

 

-87-



--------------------------------------------------------------------------------

judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the Borrower, the Transferor or the Servicer
(or any of their Affiliates) or the Transaction Documents. For purposes of this
Section 5.03(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $500,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor or any of
their Affiliates (other than the Borrower) in excess of $25,000,000 shall be
deemed to be expected to have such a Material Adverse Effect.

(k) Deposit of Collections. The Servicer shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
the Servicer or any of their Affiliates.

(l) Loan Asset Register.

(i) The Servicer shall maintain, or cause to be maintained, with respect to each
Noteless Loan Asset a register (which may be in physical or electronic form and
readily identifiable as the loan asset register) (each, a “Loan Asset Register”)
in which it will record, or cause to be recorded, (v) the amount of such
Noteless Loan Asset, (w) the amount of any principal or interest due and payable
or to become due and payable from the Obligor thereunder, (x) the amount of any
sum in respect of such Noteless Loan Asset received from the Obligor, (y) the
date of origination of such Noteless Loan Asset and (z) the maturity date of
such Noteless Loan Asset.

(ii) At any time a Noteless Loan Asset is included as part of the Collateral
Portfolio pursuant to this Agreement, the Servicer shall deliver to the
Administrative Agent, the Collateral Agent and the Collateral Custodian a copy
of the related Loan Asset Register, together with a certificate of a Responsible
Officer of the Servicer (in the form of Exhibit R) certifying to the accuracy of
such Loan Asset Register as of the applicable Cut-Off Date.

(m) Special Purpose Entity Requirements. The Servicer shall take such actions as
are necessary to cause the Borrower to be in compliance with the special purpose
entity requirements set forth in Sections 5.01(a) and (b) and 5.02(a) and (b).

(n) Notice of Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent notice of any change in the accounting policies of
the Servicer.

(o) Proceedings Related to the Collateral Portfolio. The Servicer shall notify
the Administrative Agent as soon as possible and in any event within three
Business Days after any Responsible Officer of the Servicer receives notice or
has actual knowledge of any settlement of, judgment (including a judgment with
respect to the liability phase of a bifurcated

 

-88-



--------------------------------------------------------------------------------

trial) in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Collateral
Agent or the Secured Parties in, to and under the Collateral Portfolio. For
purposes of this Section 5.03(o), any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio or the
Collateral Agent’s or the Secured Parties’ interest in the Collateral Portfolio
in excess of $1,000,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.

(p) Compliance with Legal Opinions. The Servicer shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Milbank Tweed Hadley McCloy LLP, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

(q) Instructions to Agents and Obligors. The Servicer shall direct, or shall
cause the Transferor to direct, any agent or administrative agent for any Loan
Asset to remit all payments and collections with respect to such Loan Asset,
and, if applicable, to direct the Obligor with respect to such Loan Asset to
remit all such payments and collections with respect to such Loan Asset directly
to the Collection Account. The Borrower and the Servicer shall take commercially
reasonable steps to ensure, and shall cause the Transferor to take commercially
reasonable steps to ensure, that only funds constituting payments and
collections relating to Loan Assets shall be deposited into the Collection
Account.

(r) Capacity as Servicer. The Servicer will ensure that, at all times when it is
dealing with or in connection with the Loan Assets in its capacity as Servicer,
it holds itself out as Servicer, and not in any other capacity.

(s) Notice of Breaches of Representations and Warranties under the Purchase and
Sale Agreement. The Servicer confirms and agrees that the Servicer will, upon
receipt of notice or discovery thereof, promptly send to the Administrative
Agent and the Collateral Agent a notice of (i) any breach of any representation,
warranty, agreement or covenant under the Purchase and Sale Agreement or
(ii) any event or occurrence that, upon notice, or upon the passage of time or
both, would constitute such a breach, in each case, promptly upon learning
thereof.

(t) Audits. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent, the Servicer shall allow the
Administrative Agent or its agents or representatives (during normal office
hours and upon advance notice) to review the Servicer’s collection and
administration of the Collateral Portfolio in order to assess compliance by the
Servicer with the Servicing Standard, as well as with the Transaction Documents
and to conduct an audit of the Collateral Portfolio and Required Loan Documents
in conjunction with such a review; provided that, prior to the occurrence of an
Event of Default, the Administrative Agent shall be entitled to only two
(2) such audits per annum.

(u) Notice of Breaches of Representations and Warranties under this Agreement.
The Servicer shall, upon receipt of notice or discovery thereof, promptly notify
the

 

-89-



--------------------------------------------------------------------------------

Administrative Agent if any representation or warranty set forth in Section 4.03
was incorrect at the time it was given or deemed to have been given and at the
same time deliver to the Collateral Agent and the Administrative Agent a written
notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Servicer
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Cut-Off Date of any facts or circumstances within the
knowledge of the Servicer which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

(v) Insurance Policies. The Servicer has caused, and will cause, to be performed
any and all acts reasonably required to be performed to preserve the rights and
remedies of the Collateral Agent and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Loan Agreement)
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Collateral
Agent and the Secured Parties; provided that, unless the Borrower is the sole
lender under such Loan Agreement, the Servicer shall only take such actions that
are customarily taken by or on behalf of a lender in a syndicated loan facility
to preserve the rights of such lender.

(w) Disregarded Entity. The Servicer shall cause the Borrower to be disregarded
as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be, or take any other action that
is reasonably likely to result in the Borrower being, treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

SECTION 5.04 Negative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless the Servicer is the surviving
entity and unless:

(i) the Servicer has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel each stating that any such consolidation,
merger, conveyance or transfer and any supplemental agreement executed in
connection therewith comply with this Section 5.04 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may reasonably request;

(ii) the Servicer shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent; and

 

-90-



--------------------------------------------------------------------------------

(iii) after giving effect thereto, no Event of Default or Servicer Termination
Event or event that with notice or lapse of time would constitute either an
Event of Default or a Servicer Termination Event shall have occurred.

(b) Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Servicer shall not change the jurisdiction of its incorporation or make any
change to its corporate name unless, prior to the effective date of any such
change in the jurisdiction of its incorporation or name change, the Servicer
provides 30 days’ prior notice to the Administrative Agent of such change and
delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. The Servicer shall not
change the location of its principal place of business and chief executive
office unless prior to the effective date of any such change of location, the
Servicer notifies the Administrative Agent of such change of location in
writing. The Servicer shall not change the offices where it keeps records
concerning the Collateral Portfolio from the address set forth under its name in
Section 11.02, or move, or consent to the Collateral Custodian moving, the
Required Loan Documents and Loan Asset Files from the location thereof on the
Closing Date, unless the Administrative Agent shall consent of such move in
writing and the Servicer shall provide the Administrative Agent with such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may request in connection therewith, and has taken all actions required
under the UCC of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Collateral Agent, for the benefit of
the Secured Parties, in the Collateral Portfolio.

(c) Change in Payment Instructions to Obligors. The Servicer will not make any
change in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (such consent not to be
unreasonably withheld or delayed).

(d) Extension or Amendment of Loan Assets. The Servicer will not, except as
otherwise permitted in Section 6.04(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(e) Taxable Mortgage Pool Matters. The Servicer will manage the portfolio and
advise the Borrower with respect to purchases from the Transferor so as to not
at any time allow the sum of the Outstanding Balances of all Loan Assets owned
by the Borrower and that are principally secured by an interest in real property
(within the meaning of Treasury Regulation Section 301.7701(i)-1(d)(3)) to
exceed 35% of the aggregate Outstanding Balance of all Loan Assets.

(f) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

-91-



--------------------------------------------------------------------------------

SECTION 5.05 Affirmative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Collateral Agent will comply in all
material respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Agent will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.06 Negative Covenants of the Collateral Agent.

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

SECTION 5.07 Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

(c) Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
in Section 11.02 unless notice of a different address is given in accordance
with the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to the Servicer on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents may be
released pursuant to the terms of this Agreement.

SECTION 5.08 Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Required Loan Documents. The Collateral Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

 

-92-



--------------------------------------------------------------------------------

(b) No Changes in Collateral Custodian Fees. The Collateral Custodian will not
make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent.

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

SECTION 6.01 Appointment and Designation of the Servicer.

(a) Initial Servicer. The Borrower, each Lender Agent and the Administrative
Agent hereby appoint Solar Capital, pursuant to the terms and conditions of this
Agreement, as Servicer, with the authority to service, administer and exercise
rights and remedies, on behalf of the Borrower, in respect of the Collateral
Portfolio. Until the Administrative Agent gives Solar Capital a Servicer
Termination Notice, Solar Capital hereby accepts such appointment and agrees to
perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

(b) Servicer Termination Notice. The Borrower, the Servicer, each Lender Agent,
and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to the
Servicer (with a copy to the Collateral Agent) (a “Servicer Termination
Notice”), may terminate all of the rights, obligations, power and authority of
the Servicer under this Agreement. On and after the receipt by the Servicer of a
Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Servicing Fees therefor accrued until such date.
After such date, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent believes will
facilitate the transition of the performance of such activities to a successor
Servicer, and the successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer the Collateral Portfolio, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its best
efforts to assist the successor Servicer in assuming such obligations.

(c) Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Termination Notice, the Administrative Agent may, at its discretion,
(i) appoint Wells Fargo (or an Affiliate thereof) as Servicer under this
Agreement and, in such case, all authority, power, rights and obligations of the
Servicer shall pass to and be vested in Wells Fargo (or an Affiliate thereof) or
(ii) appoint a new Servicer (the “Replacement Servicer”), which appointment
shall take effect upon the Replacement Servicer accepting such appointment by a
written assumption in a form satisfactory to the Administrative Agent in its
sole discretion. In the event that Wells Fargo (or an Affiliate thereof) or a
Replacement Servicer has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Administrative Agent

 

-93-



--------------------------------------------------------------------------------

shall petition a court of competent jurisdiction to appoint any established
financial institution, having a net worth of not less than United States
$50,000,000 and whose regular business includes the servicing of assets similar
to the Collateral Portfolio, as the Replacement Servicer hereunder.

(d) Liabilities and Obligations of Replacement Servicer. Upon its appointment,
Wells Fargo (or an Affiliate thereof) or the Replacement Servicer, as
applicable, shall be the successor in all respects to the Servicer with respect
to servicing functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to Wells Fargo (or an Affiliate thereof) or
the Replacement Servicer, as applicable; provided that Wells Fargo (or an
Affiliate thereof) or Replacement Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that Wells Fargo (or an Affiliate thereof) or Replacement Servicer,
as applicable, becomes the successor to the Servicer or any claim of a third
party based on any alleged action or inaction of the terminated Servicer,
(ii) no obligation to perform any advancing obligations, if any, of the Servicer
unless it elects to in its sole discretion, (iii) no obligation to pay any Taxes
required to be paid by the Servicer (provided that Wells Fargo (or an Affiliate
thereof) or Replacement Servicer, as applicable, shall pay any income Taxes for
which it is liable), (iv) no obligation to pay any of the fees and expenses of
any other party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
Wells Fargo (or an Affiliate thereof) or the Replacement Servicer, as
applicable, upon becoming a Replacement Servicer, are expressly limited to those
arising on account of its failure to act in good faith and with reasonable care
under the circumstances. In addition, Wells Fargo (or an Affiliate thereof) or
Replacement Servicer, as applicable, shall have no liability relating to the
representations and warranties of the Servicer contained in Section 4.03.

(e) Authority and Power. All authority and power granted to the Servicer under
this Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.

(f) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence of a Servicer Termination Event.

 

-94-



--------------------------------------------------------------------------------

(g) Waiver. The Borrower acknowledges that the Administrative Agent or any of
its Affiliates may act as the Collateral Agent and/or the Servicer, and the
Borrower waives any and all claims against the Administrative Agent, each Lender
Agent or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

SECTION 6.02 Duties of the Servicer.

(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
Portfolio from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the occurrence of a Servicer Termination Event, but
subject to the terms of this Agreement (including, without limitation,
Section 6.04), the Servicer has the sole and exclusive authority to make any and
all decisions with respect to the Collateral Portfolio and take or refrain from
taking any and all actions with respect to the Collateral Portfolio. Without
limiting the foregoing, the duties of the Servicer shall include the following:

(i) supervising the Collateral Portfolio, including communicating with Obligors,
executing amendments, providing consents and waivers, enforcing and collecting
on the Collateral Portfolio and otherwise managing the Collateral Portfolio on
behalf of the Borrower;

(ii) maintaining all necessary servicing records with respect to the Collateral
Portfolio and providing such reports to the Administrative Agent and each Lender
Agent (with a copy to the Collateral Agent and the Collateral Custodian) in
respect of the servicing of the Collateral Portfolio (including information
relating to its performance under this Agreement) as may be required hereunder
or as the Administrative Agent or any Lender Agent may reasonably request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral Portfolio in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral Portfolio;

(iv) promptly delivering to the Administrative Agent, each Lender Agent, the
Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender
Agent, Collateral Custodian or the Collateral Agent may from time to time
reasonably request;

(v) identifying each Loan Asset clearly and unambiguously in its servicing
records to reflect that such Loan Asset is owned by the Borrower and that the
Borrower is Pledging a security interest therein to the Secured Parties pursuant
to this Agreement;

 

-95-



--------------------------------------------------------------------------------

(vi) notifying the Administrative Agent and each Lender Agent of any material
action, suit, proceeding, dispute, offset, deduction, defense or counterclaim
(1) that is or is threatened to be asserted by an Obligor with respect to any
Loan Asset (or portion thereof) of which it has knowledge or has received
notice; or (2) that could reasonably be expected to have a Material Adverse
Effect;

(vii) using its best efforts to maintain the perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio;

(viii) maintaining the Loan Asset File with respect to Loan Assets included as
part of the Collateral Portfolio; provided that, so long as the Servicer is in
possession of any Required Loan Documents, the Servicer will hold such Required
Loan Documents in a fireproof safe or fireproof file cabinet;

(ix) directing the Collateral Agent to make payments pursuant to the terms of
the Servicing Report in accordance with Section 2.04;

(x) directing the sale or substitution of Collateral Portfolio in accordance
with Section 2.07;

(xi) providing assistance to the Borrower with respect to the purchase and sale
of and payment for the Loan Assets;

(xii) instructing the Obligors and the administrative agents on the Loan Assets
to make payments directly into the Collection Account established and maintained
with the Collateral Agent;

(xiii) delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian; and

(xiv) complying with such other duties and responsibilities as may be required
of the Servicer by this Agreement.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Administrative Agent
upon becoming aware of such conflict or breach, (b) have determined that there
is no other commercially reasonable performance that it could render consistent
with the express terms of the Loan Agreements which would result in all or a
portion of the servicing duties being performed in accordance with this
Agreement, and (c) undertake all commercially

 

-96-



--------------------------------------------------------------------------------

reasonable efforts to mitigate the effects of such non-performance including
performing as much of the servicing duties as possible and performing such other
commercially reasonable and/or similar duties consistent with the terms of the
Loan Agreements.

(b) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent, each Lender Agent and the
Secured Parties of their rights hereunder shall not release the Servicer, the
Transferor or the Borrower from any of their duties or responsibilities with
respect to the Collateral Portfolio. The Secured Parties, the Administrative
Agent, each Lender Agent and the Collateral Agent shall not have any obligation
or liability with respect to any Collateral Portfolio, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Transferor or the Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

SECTION 6.03 Authorization of the Servicer.

(a) Each of the Borrower, the Administrative Agent, each Lender Agent and each
Lender hereby authorizes the Servicer (including any successor thereto) to take
any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Servicer and not inconsistent with the
sale of the Collateral Portfolio by the Transferor to the Borrower under the
Purchase and Sale Agreement and, thereafter, the Pledge by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under any and all Collateral Portfolio, including, without
limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Transferor could have done if it had continued to own such
Collateral Portfolio. The Transferor, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent a party to any
litigation without such party’s express prior written consent, or to make the
Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Administrative Agent’s and each Lender
Agent’s consent.

(b) After the declaration of the Facility Maturity Date, at the direction of the
Administrative Agent, the Servicer shall take such action as the Administrative
Agent may deem

 

-97-



--------------------------------------------------------------------------------

necessary or advisable to enforce collection of the Collateral Portfolio;
provided that the Administrative Agent may, at any time that an Event of Default
has occurred, notify any Obligor with respect to any Collateral Portfolio of the
assignment of such Collateral Portfolio to the Collateral Agent on behalf of the
Secured Parties and direct that payments of all amounts due or to become due be
made directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral Portfolio, and adjust, settle or compromise the amount or
payment thereof.

SECTION 6.04 Collection of Payments; Accounts.

(a) Collection Efforts, Modification of Collateral Portfolio. The Servicer will
use its commercially reasonable efforts and judgment to collect or cause to be
collected, all payments called for under the terms and provisions of the Loan
Assets included in the Collateral Portfolio as and when the same become due, all
in accordance with the Servicing Standard. The Servicer may not waive, modify or
otherwise vary any provision of an item of Collateral Portfolio in a manner that
would impair the collectability of the Collateral Portfolio or in any manner
contrary to the Servicing Standard.

(b) Acceleration. If consistent with the Servicing Standard, the Servicer shall
accelerate or vote to accelerate, as applicable, the maturity of all or any
Scheduled Payments and other amounts due under any Loan Asset promptly after
such Loan Asset becomes defaulted.

(c) Taxes and other Amounts. The Servicer will use its best efforts to collect
all payments with respect to amounts due for Taxes, assessments and insurance
premiums relating to each Loan Asset to the extent required to be paid to the
Borrower for such application under the applicable Loan Agreement and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Loan Agreements.

(d) Payments to Collection Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors to make all payments in respect
of the Collateral Portfolio directly to the Collection Account; provided that
the Servicer is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation.

(e) Collection Account. Each of the parties hereto hereby agrees that (i) the
Collection Account is intended to be a “securities account” or “deposit account”
within the meaning of the UCC and (ii) except as otherwise expressly provided
herein and in the Collection Account Agreement, prior to the delivery of a
Notice of Exclusive Control (as defined in the Collection Account Agreement),
the Borrower, the Servicer and the Collateral Agent (acting at the direction of
the Administrative Agent) shall be entitled to exercise the rights that comprise
each Financial Asset held in the Collection Account and have the right to direct
the disposition of funds in the Collection Account; provided that after the
delivery of a Notice of Exclusive Control (as defined in the Collection Account
Agreement), such rights shall be exclusively held by the Collateral Agent
(acting at the direction of the Administrative Agent). Each of the parties
hereto hereby agrees to cause the securities intermediary that holds any money
or other property for the

 

-98-



--------------------------------------------------------------------------------

Borrower in the Collection Account to agree with the parties hereto that (A) the
cash and other property (subject to Section 6.04(f) below with respect to any
property other than investment property, as defined in Section 9-102(a)(49) of
the UCC) is to be treated as a Financial Asset under Article 8 of the UCC and
(B) regardless of any provision in any other agreement, for purposes of the UCC,
with respect to the Collection Account, New York shall be deemed to be the
Account Bank’s jurisdiction (within the meaning of Section 9-304 of the UCC) and
the securities intermediary’s jurisdiction (within the meaning of Section 8-110
of the UCC). All securities or other property underlying any Financial Assets
credited to the Collection Account in the form of securities or instruments
shall be registered in the name of the Account Bank or if in the name of the
Borrower or the Collateral Agent, Indorsed to the Account Bank, Indorsed in
blank, or credited to another securities account maintained in the name of the
Account Bank, and in no case will any Financial Asset credited to the Collection
Account be registered in the name of the Borrower, payable to the order of the
Borrower or specially Indorsed to the Borrower, except to the extent the
foregoing have been specially Indorsed to the Account Bank or Indorsed in blank.

(f) Loan Agreements. Notwithstanding any term hereof (or any term of the UCC
that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.

(g) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of an Interest Collection or Principal Collection of a Loan Asset and
such Interest Collection or Principal Collection was received by the Servicer in
the form of a check that is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Interest Collection or
Principal Collection and deposits an amount that is less than or more than the
actual amount of such Interest Collection or Principal Collection, the Servicer
shall appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

SECTION 6.05 Realization Upon Loan Assets. The Servicer will use reasonable
efforts consistent with the Servicing Standard to foreclose upon or repossess,
as applicable, or otherwise comparably convert the ownership of any Underlying
Collateral relating to a defaulted Loan Asset as to which no satisfactory
arrangements can be made for collection of delinquent payments. The Servicer
will comply with the Servicing Standard and Applicable Law in realizing upon
such Underlying Collateral, and employ practices and procedures including
reasonable efforts consistent with the Servicing Standard to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Underlying Collateral at public or

 

-99-



--------------------------------------------------------------------------------

private sale in circumstances other than those described in the preceding
sentence. Without limiting the generality of the foregoing, unless the
Administrative Agent has specifically given instruction to the contrary, the
Servicer may cause the sale of any such Underlying Collateral to the Servicer or
its Affiliates for a purchase price equal to the then fair value thereof, any
such sale to be evidenced by a certificate of a Responsible Officer of the
Servicer delivered to the Administrative Agent setting forth the Loan Asset, the
Underlying Collateral, the sale price of the Underlying Collateral and
certifying that such sale price is the fair value of such Underlying Collateral.
In any case in which any such Underlying Collateral has suffered damage, the
Servicer will not expend funds in connection with any repair or toward the
foreclosure or repossession of such Underlying Collateral unless it reasonably
determines that such repair and/or foreclosure or repossession will increase the
Recoveries by an amount greater than the amount of such expenses. The Servicer
will remit to the Collection Account the Recoveries received in connection with
the sale or disposition of Underlying Collateral relating to a defaulted Loan
Asset.

SECTION 6.06 Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

SECTION 6.07 Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer, on behalf of the Borrower, will be required to pay
all reasonable fees and expenses owing to any bank or trust company in
connection with the maintenance of the Collection Account. The Servicer may be
reimbursed for any reasonable out-of-pocket expenses incurred hereunder
(including out-of-pocket expenses paid by the Servicer on behalf of the
Borrower), subject to the availability of funds pursuant to Section 2.04;
provided that, to the extent funds are not available for such reimbursement, the
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fees.

SECTION 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information.

(a) Notice of Borrowing. On each Advance Date and on each reduction of Advances
Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on its
behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent). On each date the Assigned Value for any Loan Asset is modified, the
Borrower (or the Servicer on its behalf) will deliver an updated Borrowing Base
Certificate to the Administrative Agent and each Lender Agent.

 

-100-



--------------------------------------------------------------------------------

(b) Servicing Report.

(i) On each Reporting Date, the Servicer will provide to the Borrower, each
Lender Agent, the Administrative Agent, the Collateral Agent and any Liquidity
Bank, a monthly statement including (i) a Borrowing Base Certificate calculated
as of the most recent Determination Date and (ii) a summary prepared with
respect to each Obligor and with respect to each Loan Asset for such Obligor
prepared as of the most recent Determination Date that will be required to set
forth only (x) calculations of the Net Leverage Ratio and the Interest Coverage
Ratio for each such Loan Asset for the most recently ended Relevant Test Period
for each such Loan Asset and (y) whether or not each such Loan Asset shall have
become subject to an amendment, restatement, supplement, waiver or other
modification and whether such amendment, restatement, supplement, waiver or
other modification is a Material Modification signed by a Responsible Officer of
the Servicer and the Borrower and substantially in the form of Exhibit L (such
monthly statement, a “Servicing Report”).

(ii) On each Reporting Date that includes a Payment Date in the same month, in
addition to the information provided under clause (i) above, the Servicer will
include in the Servicing Report the amounts to be remitted pursuant to
Section 2.04 to the applicable parties (which shall include any applicable
wiring instructions of the parties receiving payment) with respect to the
related Payment Date.

(c) Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender Agent, the Collateral
Agent and any Liquidity Bank a certificate substantially in the form of Exhibit
M (a “Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Event of
Default or Unmatured Event of Default has occurred.

(d) Financial Statements. The Servicer will submit to the Administrative Agent,
each Lender Agent, any Liquidity Bank and the Collateral Agent, (i) within 60
days after the end of each of its first three fiscal quarters (excluding the
fiscal quarter ending on the date specified in clause (ii)), commencing
March 31, 2011, consolidated unaudited financial statements of the Servicer for
the most recent fiscal quarter, and (ii) within 90 days after the end of each
fiscal year, commencing with the fiscal year ended December 31, 2011,
consolidated audited financial statements of the Servicer, audited by a firm of
nationally recognized independent public accountants, as of the end of such
fiscal year.

(e) Tax Returns. Upon demand by the Administrative Agent, each Lender Agent or
any Liquidity Bank, the Servicer shall deliver, copies of all federal, state and
local tax returns and reports filed by the Borrower, or in which the Borrower
was included on a consolidated or combined basis (excluding sales, use and
similar Taxes).

(f) Obligor Financial Statements; Valuation Reports; Other Reports. The Servicer
will deliver to the Administrative Agent, the Lender Agents and the Collateral
Agent, with respect to each Obligor, (i) to the extent received by the Borrower
and/or the Servicer pursuant to the Loan Agreement, the complete financial
reporting package with respect to such Obligor and with respect to each Loan
Asset for such Obligor provided to the Borrower and/or the Servicer either
monthly or quarterly, as the case may be, by such Obligor, which delivery shall
be made within 45 days of the end of each quarter end, and (ii) asset and
portfolio level

 

-101-



--------------------------------------------------------------------------------

monitoring reports prepared by the Servicer with respect to the Loan Assets,
which delivery shall be made within 45 days of the end of each quarter end which
would include, at a minimum, covenant and financial covenant testing as required
hereunder. The Servicer will promptly deliver to the Administrative Agent and
any Lender Agent, upon reasonable request and to the extent received by the
Borrower and/or the Servicer, all other documents and information required to be
delivered by the Obligors to the Borrower with respect to any Loan Asset
included in the Collateral Portfolio.

(g) Amendments to Loan Assets. The Servicer will deliver to the Administrative
Agent, the Lender Agents and the Collateral Custodian a copy of any amendment,
restatement, supplement, waiver or other modification to the Loan Agreement of
any Loan Asset (along with any internal documents prepared by the Servicer and
provided to its investment committee in connection with such amendment,
restatement, supplement, waiver or other modification) (i) with respect to any
Material Modification, within 10 Business Days of request of the Administrative
Agent thereof and (ii) with respect to any amendment, restatement, supplement,
waiver or other modification which is not a Material Modification, within 45
days after the end of each quarter end.

(h) Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to Section 5.03(i) and this Article VI shall be deemed to
have been delivered on the date upon which such information is received through
e-mail (with confirmation of receipt) or another delivery method acceptable to
the Administrative Agent.

SECTION 6.09 Annual Statement as to Compliance. The Servicer will provide to the
Administrative Agent, each Lender Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2011, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred.

SECTION 6.10 Annual Independent Public Accountant’s Servicing Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender Agent and the Collateral Agent within 90
days following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2011, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule IV, it being understood
that the Servicer and the Administrative Agent will provide an updated Schedule
IV reflecting any further amendments to such Schedule IV prior to the issuance
of the first such agreed-upon procedures report, a copy of which shall replace
the then existing Schedule IV) to certain documents and records relating to the
Collateral Portfolio under any Transaction Document, compared the information
contained in the Servicing Reports and the Servicer’s Certificates delivered
during the period covered by such report with such documents and records and
that no

 

-102-



--------------------------------------------------------------------------------

matters came to the attention of such accountants that caused them to believe
that such servicing was not conducted in compliance with this Article VI, except
for such exceptions as such accountants shall believe to be immaterial and such
other exceptions as shall be set forth in such statement.

SECTION 6.11 The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower or the Transferor defaults in making any payment required to be
made under one or more agreements for borrowed money to which it is a party in
an aggregate principal amount in excess of (x) $500,000 for the Borrower or
(y) $25,000,000 for the Transferor and in each case any such failure continues
unremedied for two Business Days and such default is not cured within the
applicable cure period, if any, provided for under such agreement; or

(b) any failure on the part of the Borrower or the Transferor duly to observe or
perform in any material respect any other covenants or agreements of the
Borrower or the Transferor set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Transferor is a party and the same
continues unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Borrower
or the Transferor by the Administrative Agent or Collateral Agent and (ii) the
date on which the Borrower or the Transferor acquires knowledge thereof; or

(c) the occurrence of a Bankruptcy Event relating to the Transferor or the
Borrower; or

(d) the occurrence of a Servicer Termination Event (provided that Solar Capital
or an Affiliate is the Servicer) past any applicable notice or cure period
provided in the definition thereof; or

(e) (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000, against the Borrower, and the
Borrower shall not have either (i)

 

-103-



--------------------------------------------------------------------------------

discharged or provided for the discharge of any such judgment, decree or order
in accordance with its terms or (ii) perfected a timely appeal of such judgment,
decree or order and caused the execution of same to be stayed during the
pendency of the appeal or (2) the Borrower shall have made payments of amounts
in excess of $500,000, in the settlement of any litigation, claim or dispute
(excluding payments made from insurance proceeds); or

(f) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or

(g) (1) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower, the Transferor, or the Servicer,

(2) the Borrower, the Transferor or the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

(3) any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest except as otherwise expressly permitted to be released in accordance
with the applicable Transaction Document; or

(h) the Loan to Value Ratio exceeds the EOD Loan to Value Ratio and such
condition has not been remedied within five Business Days; provided that if the
Borrower shall provide to the Administrative Agent within five Business Days of
the occurrence of such condition a plan, acceptable to the Administrative Agent
in its sole discretion, enabling such condition to be remedied within a fifteen
(15) day period (which period shall include the four (4) Business Days permitted
for delivery of such plan) and such condition shall be remedied within such
fifteen (15) day period, such condition shall not constitute an Event of
Default; provided, further, that during the period of time that such condition
remains unremedied, any payments required to be made by the Servicer on a
Payment Date shall be made under Section 2.04(c); or

(i) at any time after the Reinvestment Period, the Equity Amount is less than
the Required Equity Amount and such condition has not been remedied within five
Business Days; or

(j) failure on the part of the Borrower, the Transferor or the Servicer to make
any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Party
or Indemnified Party) required by the terms of any Transaction Document (other
than Section 2.06) within three Business Days of the day such payment or deposit
is required to be made; or

 

-104-



--------------------------------------------------------------------------------

(k) the Borrower shall become required to register as an “investment company”
within the meaning of Section 8 of the 1940 Act or the arrangements contemplated
by the Transaction Documents shall require registration as an “investment
company” within the meaning of the 1940 Act; or

(l) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days;
or

(m) any Change of Control shall occur; or

(n) any representation, warranty or certification made by the Borrower or the
Transferor in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect on the Secured Parties and continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Borrower or the Transferor by the Administrative
Agent or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Responsible Officer of the
Borrower or the Transferor acquires knowledge thereof; or

(o) failure to pay, on the Facility Maturity Date, the outstanding principal of
all outstanding Advances, if any, and all Yield and all Fees accrued and unpaid
thereon together with all other Obligations, including, but not limited to, any
Prepayment Premium; or

(p) [Reserved]; or

(q) without limiting the generality of Section 7.01(j) above, failure of the
Borrower to pay Yield within two Business Days of any Payment Date or within two
Business Days of when otherwise due; or

(r) the Borrower ceases to have a valid, perfected ownership interest in all of
the Collateral Portfolio; or

(s) [Reserved]; or

(t) the Borrower makes any assignment or attempted assignment of their
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of each of the
Lenders and the Administrative Agent, which consent may be withheld by any
Lender or the Administrative Agent in the exercise of its sole and absolute
discretion; or

(u) the Borrower, the Servicer or the Transferor fails to observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, and
such failure is not cured within three Business Days; or

 

-105-



--------------------------------------------------------------------------------

(v) (i) failure of the Borrower to maintain at least one Independent Director,
(ii) the removal of any Independent Director of the Borrower without “cause” (as
such term is defined in the organizational document of the Borrower) or without
giving prior written notice to the Administrative Agent and the Lender Agents,
each as required in the organizational documents of the Borrower or (iii) an
Independent Director of the Borrower which is not provided by Puglisi &
Associates or a nationally recognized service reasonably acceptable to the
Administrative Agent shall be appointed without the consent of the
Administrative Agent;

then the Administrative Agent or all of the Lenders, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided that, in
the case of any event described in Section 7.01(c) above, the Facility Maturity
Date shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, (i) the Borrower shall
cease purchasing Loan Assets from the Transferor under the Purchase and Sale
Agreement, (ii) the Administrative Agent or all of the Lenders may declare the
Variable Funding Notes to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) and any other Obligations to be immediately due and
payable, and (iii) all proceeds and distributions in respect of the Portfolio
Assets shall be distributed by the Collateral Agent (at the direction of the
Administrative Agent) as described in Section 2.04(c) (provided that the
Borrower shall in any event remain liable to pay such Advances and all such
amounts and Obligations immediately in accordance with Section 2.04(d) hereof).
In addition, upon any such declaration or upon any such automatic occurrence,
the Collateral Agent, on behalf of the Secured Parties and at the direction of
the Administrative Agent, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other Applicable Law,
which rights shall be cumulative. Without limiting any obligation of the
Servicer hereunder, the Borrower confirms and agrees that the Collateral Agent,
on behalf of the Secured Parties and at the direction of the Administrative
Agent, (or any designee thereof, including, without limitation, the Servicer),
following an Event of Default, shall, at its option, have the sole right to
enforce the Borrower’s rights and remedies under each Assigned Document, but
without any obligation on the part of the Administrative Agent, the Lenders, the
Lender Agents or any of their respective Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. If any Event of
Default shall have occurred, the Yield Rate shall be increased pursuant to the
increase set forth in the definition of “Applicable Spread”, effective as of the
date of the occurrence of such Event of Default, and shall apply after the
occurrence of such Event of Default.

SECTION 7.02 Additional Remedies of the Administrative Agent.

(a) If, (i) upon the Administrative Agent’s or the Lenders’ declaration that the
Advances made to the Borrower hereunder are immediately due and payable pursuant
to Section 7.01 upon the occurrence of an Event of Default, or (ii) on the
Facility Maturity Date, the aggregate outstanding principal amount of the
Advances, all accrued and unpaid Fees and Yield and any other Obligations are
not immediately paid in full, then the Collateral Agent (acting as

 

-106-



--------------------------------------------------------------------------------

directed by the Administrative Agent) or the Administrative Agent, in addition
to all other rights specified hereunder, shall have the right, in its own name
and as agent for the Lenders and Lender Agents, to immediately sell (at the
Servicer’s expense) in a commercially reasonable manner, in a recognized market
(if one exists) at such price or prices as the Administrative Agent may
reasonably deem satisfactory, any or all of the Collateral Portfolio and apply
the proceeds thereof to the Obligations; provided, that notwithstanding anything
to the contrary herein or in any other Transaction Document, in the case of the
declaration of the Facility Maturity Date that arises solely pursuant to
Section 7.01(d) due solely to the occurrence of an event described in clauses
(f) or (g) of the definition of “Servicer Termination Event” or clause (m) of
the definition of “Servicer Termination Event” (to the extent arising solely due
to the occurrence of an event described in clauses (f) or (g) of the definition
thereof), the Collateral Agent and the Administrative Agent (as applicable) may
not order the assembly or liquidation of the Collateral Portfolio, or take any
action or exercise any power of attorney furnished hereunder in connection with
such assembly or liquidation, until on or after the earlier of (x) the date that
is ninety (90) days after the occurrence of such Facility Maturity Date or
(y) the occurrence of a Facility Maturity Date for any other reason other than
an event described in clauses (f) or (g) of the definition of “Servicer
Termination Event” or clause (m) of the definition of “Servicer Termination
Event” (to the extent arising solely due to the occurrence of an event described
in clauses (f) or (g) of the definition thereof).

(b) The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lender Agents declares the
Advances made to the Borrower hereunder to be immediately due and payable
pursuant to Section 7.01 or to liquidate all of the Collateral Portfolio in the
same manner or on the same Business Day.

(c) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Servicer shall make available to (i) the Administrative Agent, on a
timely basis, all information (including any information that the Borrower and
the Servicer is required by law or contract to be kept confidential) relating to
the Collateral Portfolio subject to sale, including, without limitation, copies
of any disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials requested by the
Administrative Agent, and (ii) each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral Portfolio subject to sale,
including, without limitation, copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant certificates and any
other materials reasonably requested by each such bidder.

(d) Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or

 

-107-



--------------------------------------------------------------------------------

hereafter in force in any locality where any Collateral Portfolio may be
situated in order to prevent, hinder or delay the enforcement or foreclosure of
this Agreement, or the absolute sale of any of the Collateral Portfolio or any
part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Borrower
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral Portfolio marshaled upon any such sale, and
agrees that the Collateral Agent, or the Administrative Agent on its behalf, or
any court having jurisdiction to foreclose the security interests granted in
this Agreement may sell the Collateral Portfolio as an entirety or in such
parcels as the Collateral Agent (acting at the direction of the Administrative
Agent) or such court may determine.

(e) Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

(f) The Administrative Agent, the Lender Agents and the Lenders shall have, in
addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

(g) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

(h) Each of the Borrower and the Servicer hereby irrevocably appoints each of
the Collateral Agent and the Administrative Agent its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies after the
occurrence of an Event of Default provided for in this Agreement, including
without limitation the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Collateral Portfolio in connection with any such sale
or other disposition made pursuant hereto, (c) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent or all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request. Notwithstanding
anything to the contrary in any power of attorney furnished hereunder, the
Administrative Agent shall not exercise any power of attorney unless an Event of
Default has occurred.

 

-108-



--------------------------------------------------------------------------------

(i) (1) If the Collateral Agent (acting as directed by the Administrative Agent)
or the Administrative Agent elects to sell the Collateral Portfolio in whole,
but not in part, at a public or private sale, the Borrower may exercise its
right of first refusal to repurchase the Collateral Portfolio, in whole but not
in part, prior to such sale at a purchase price that is not less than the amount
of the Obligations as of the date of such proposed sale. The Borrower’s right of
first refusal shall terminate not later than 4:00 p.m. on the second Business
Day following the Business Day on which the Borrower receives notice of the
Collateral Agent’s or the Administrative Agent’s election to sell such
Collateral Portfolio, such notice to attach copies of all Eligible Bids received
by the Collateral Agent or the Administrative Agent in respect of such
Collateral Portfolio.

(2) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent elects to sell less than all of the Collateral
Portfolio in one or more parcels at a public or private sale, the Borrower may
exercise its right of first refusal to repurchase such portion of the Collateral
Portfolio prior to such sale at a purchase price of not less than the highest
Eligible Bid received in respect of such portion of the Collateral Portfolio as
of the date of such proposed sale, as notified by the Collateral Agent or the
Administrative Agent to the Borrower. The Borrower’s right of first refusal
shall terminate not later than 4:00 p.m. on the Business Day on which the
Borrower receives notice of the Collateral Agent’s or the Administrative Agent’s
election to sell such portion of the Collateral Portfolio, if such notice is
delivered by 12:00 p.m. on such Business Day; provided that if such notice is
delivered after 12:00 p.m. on the Business Day on which the Borrower receives
such notice, or if the highest Eligible Bid received in respect of such portion
of the Collateral Portfolio is greater than $25,000,000, the Borrower’s right of
first refusal shall terminate not later than 12:00 p.m. on the following
Business Day.

(3) If the Borrower elects not to exercise its right of first refusal as
provided in clauses (1) or (2) above, the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent shall sell such
Collateral Portfolio or portion thereof for a purchase price equal to the
highest of the Eligible Bids then received. For the avoidance of doubt, any
determination of the highest Eligible Bid shall only consider bids for the same
parcels of the Collateral Portfolio.

(4) It is understood that the Borrower may submit its bid for the Collateral
Portfolio or any portion thereof as a combined bid with the bids of other
members of a group of bidders, and shall have the right to find bidders to bid
on the Collateral Portfolio or any portion thereof.

(5) It is understood that the Borrower’s right of first refusal shall apply to
each proposed sale of the same parcel of the Collateral Portfolio.

 

-109-



--------------------------------------------------------------------------------

ARTICLE VIII.

INDEMNIFICATION

SECTION 8.01 Indemnities by the Borrower.

(a) Without limiting any other rights which the Affected Parties, the Secured
Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Collateral Custodian and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified Party”
for purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or actually incurred by
such Indemnified Party arising out of or as a result of this Agreement or in
respect of any of the Collateral Portfolio, excluding, however, Indemnified
Amounts to the extent resulting solely from (a) gross negligence, bad faith or
willful misconduct on the part of an Indemnified Party or (b) Loan Assets which
are uncollectible due to the Obligor’s financial inability to pay. Without
limiting the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from any of the following (to the
extent not resulting from the conditions set forth in (a) or (b) above):

(i) any Loan Asset treated as or represented by the Borrower to be an Eligible
Loan Asset which is not at the applicable time an Eligible Loan Asset, or the
purchase by any party or origination of any Loan Asset which violates Applicable
Law;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (if Solar Capital or one of its Affiliates is the
Servicer) or any of their respective officers under or in connection with this
Agreement or any Transaction Document, which shall have been false or incorrect
in any material respect when made or deemed made or delivered;

(iii) the failure by the Borrower or the Servicer (if Solar Capital or one of
its Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any item of Collateral
Portfolio, or the nonconformity of any item of Collateral Portfolio with any
such Applicable Law;

(iv) the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien other than Permitted Liens,
whether existing at the time of the related Advance or at any time thereafter;

(v) the Loan to Value Ratio exceeds the EOD Loan to Value Ratio and the same
continues unremedied for five Business Days;

 

-110-



--------------------------------------------------------------------------------

(vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

(viii) any failure of the Borrower or the Servicer (if Solar Capital or one of
its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of the Transaction Documents to which it is a
party or any failure by Solar Capital, the Borrower or any Affiliate thereof to
perform its respective duties under any Collateral Portfolio;

(ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Transferor to qualify to do business or
file any notice or business activity report or any similar report;

(x) any action taken by the Borrower or the Servicer in the enforcement or
collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent, Lender Agent or Lender with
respect to any Loan Asset or the value of any such Loan Asset;

(xi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Underlying Collateral or services that are the subject of
any Collateral Portfolio;

(xii) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws relating to the Borrower or the Collateral Portfolio,
including any vicarious liability;

(xiii) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

(xiv) any repayment by the Administrative Agent, the Lender Agents, the Lenders
or a Secured Party of any amount previously distributed in payment of Advances
or payment of Yield or Fees or any other amount due hereunder, in each case
which amount the Administrative Agent, the Lender Agents, the Lenders or a
Secured Party believes in good faith is required to be repaid;

 

-111-



--------------------------------------------------------------------------------

(xv) the commingling by the Borrower or the Servicer of payments and collections
required to be remitted to the Collection Account with other funds;

(xvi) any investigation, litigation or proceeding related to this Agreement (or
the Transaction Documents), or the use of proceeds of Advances or the Collateral
Portfolio, or the administration of the Loan Assets by the Borrower or the
Servicer (unless such administration is carried out by Wells Fargo or any of its
Affiliates in the capacity of the Servicer, if applicable);

(xvii) any failure by the Borrower to give reasonably equivalent value to
Transferor in consideration for the transfer by the Transferor to the Borrower
of any item of Collateral Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;

(xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; and/or

(xix) any failure of the Borrower, the Servicer or any of their respective
agents or representatives to remit to the Collection Account within two Business
Days of receipt, payments and collections with respect to the Collateral
Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of Wells Fargo or any of
its Affiliates in the capacity of Servicer, if applicable).

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within five Business Days following receipt by the
Borrower of the Administrative Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 8.01, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations; provided that the Borrower shall not be required to
contribute in respect of any Indemnified Amounts excluded in Section 8.01(a).

 

-112-



--------------------------------------------------------------------------------

(d) If the Borrower has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

(e) The obligations of the Borrower under this Section 8.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Account Bank or the Collateral
Custodian and the termination of this Agreement.

SECTION 8.02 Indemnities by Servicer.

(a) Without limiting any other rights which any Indemnified Party may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:

(i) the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or other report prepared by it hereunder, of any Loan
Assets which were not Eligible Loan Assets as of the date of any such
computation;

(ii) reliance on any representation or warranty made or deemed made by the
Servicer or any of its officers under or in connection with this Agreement or
any other Transaction Document, any Servicing Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
respect when made or deemed made or delivered;

(iii) the failure by the Servicer to comply with (A) any term, provision or
covenant contained in this Agreement or any other Transaction Document, or any
other agreement executed in connection with this Agreement, or (B) any
Applicable Law applicable to it with respect to any Portfolio Assets;

(iv) any litigation, proceedings or investigation against the Servicer;

(v) any action or inaction by the Servicer that causes the Collateral Agent, for
the benefit of the Secured Parties, not to have a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or any
time thereafter;

(vi) the commingling by the Servicer of payments and collections required to be
remitted to the Collection Account with other funds;

 

-113-



--------------------------------------------------------------------------------

(vii) any failure of the Servicer or any of its agents or representatives
(including, without limitation, agents, representatives and employees of such
Servicer acting pursuant to authority granted under Section 6.01 hereof) to
remit to Collection Account, payments and collections with respect to Loan
Assets remitted to the Servicer or any such agent or representative within two
Business Days of receipt;

(viii) the failure by the Servicer to perform any of its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document or errors or omissions related to such duties;

(ix) failure or delay in assisting a successor Servicer in assuming each and all
of the Servicer’s obligations to service and administer the Collateral
Portfolio, or failure or delay in complying with instructions from the
Administrative Agent with respect thereto; and/or

(x) any of the events or facts giving rise to a breach of any of the Servicer’s
representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI of this Agreement.

(b) Any amounts subject to the indemnification provisions of this Section 8.02
shall be paid by the Servicer to the Administrative Agent on behalf of the
applicable Indemnified Party within five Business Days following receipt by the
Servicer of the Administrative Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 8.02, shall submit to the Servicer a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 8.02 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Servicer shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Servicer on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations; provided that the Servicer shall not be required to
contribute in respect of any Indemnified Amounts excluded in Section 8.02(a).

(d) If the Servicer has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.02 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Servicer in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

 

-114-



--------------------------------------------------------------------------------

(e) The Servicer shall have no liability for making indemnification hereunder to
the extent any such indemnification constitutes recourse for uncollectible or
uncollected Loan Assets.

(f) The obligations of the Servicer under this Section 8.02 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank or the Collateral Custodian and
the termination of this Agreement.

(g) Any indemnification pursuant to this Section 8.02 shall not be payable from
the Collateral Portfolio.

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

SECTION 8.03 Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

 

-115-



--------------------------------------------------------------------------------

SECTION 8.04 After-Tax Basis. Indemnification under Section 8.01 and 8.02 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND LENDER AGENTS

SECTION 9.01 The Administrative Agent.

(a) Appointment. Each Lender Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender Agent and each Secured Party. Each
Lender Agent and each Secured Party further authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney in
fact that it selects with reasonable care

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Each Lender,
Lender Agent and each Secured Party hereby waives any and all claims against the
Administrative Agent or any of its Affiliates for any action

 

-116-



--------------------------------------------------------------------------------

taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower or the
Transferor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of the Borrower,
the Transferor, or the Servicer or to inspect the property (including the books
and records) of the Borrower, the Transferor, or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

(d) Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided that, notwithstanding anything
to the contrary herein, the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.

(e) Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Agent shall
(subject to Section 9.01(c)) take such action with respect to such Event of
Default, Unmatured Event of Default or Servicer Termination Event as may be
requested by the Lender Agents acting jointly or as the Administrative Agent
shall deem advisable or in the best interest of the Lender Agents.

 

-117-



--------------------------------------------------------------------------------

(f) Credit Decision with Respect to the Administrative Agent. Each Lender Agent
and each Secured Party acknowledges that none of the Administrative Agent or any
of its Affiliates has made any representation or warranty to it, and that no act
by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Servicer, the Transferor or any of their respective Affiliates or review or
approval of any of the Collateral Portfolio, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender Agent as to any matter, including whether the Administrative Agent
has disclosed material information in its possession. Each Lender Agent and each
Secured Party acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party. Each Lender Agent and each Secured
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party hereby agrees that the Administrative Agent
shall not have any duty or responsibility to provide any Lender Agent with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower, the
Servicer, the Transferor or their respective Affiliates which may come into the
possession of the Administrative Agent or any of its Affiliates.

(g) Indemnification of the Administrative Agent. Each Lender Agent agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Servicer), ratably in accordance with the Pro Rata Share of its related
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any of the other Transaction Documents, or any action taken or
omitted by the Administrative Agent hereunder or thereunder; provided that the
Lender Agents shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Article
IX. Without limitation of the foregoing, each Lender Agent agrees to reimburse
the Administrative Agent, ratably in accordance with the Pro Rata Share of its
related Lender, promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Servicer.

 

-118-



--------------------------------------------------------------------------------

(h) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent and the Borrower and may be removed at any
time with cause by the Lender Agents and the Borrower acting jointly. Upon any
such resignation or removal, the Lender Agents acting jointly shall appoint a
successor Administrative Agent. Each Lender Agent agrees that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Administrative Agent. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the removal
of the retiring Administrative Agent, then the retiring Administrative Agent
may, on behalf of the Secured Parties, appoint a successor Administrative Agent
which successor Administrative Agent shall be either (i) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or (ii) an Affiliate of
such a bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article IX shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.

(i) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with their
related Lender’s most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender Agent on such Business Day, but, in
any event, shall pay such amounts to such Lender Agent not later than the
following Business Day.

SECTION 9.02 The Lender Agents.

(a) Authorization and Action. Each Lender, respectively, hereby designates and
appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents, together with such powers as are reasonably incidental thereto. No
Lender Agent shall have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with its related Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Lender
Agent shall be read into this Agreement or any other

 

-119-



--------------------------------------------------------------------------------

Transaction Document or otherwise exist for such Lender Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, each
Lender Agent shall act solely as agent for its related Lender and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Borrower or the Servicer or any of the
Borrower’s or the Servicer’s successors or assigns. No Lender Agent shall be
required to take any action that exposes such Lender Agent to personal liability
or that is contrary to this Agreement, any other Transaction Document or
Applicable Law. The appointment and authority of each Lender Agent hereunder
shall terminate upon the indefeasible payment in full of all Obligations. Each
Lender Agent hereby authorizes the Administrative Agent to file any UCC
financing statement deemed necessary by the Administrative Agent on behalf of
such Lender Agent (the terms of which shall be binding on such Lender Agent).

(b) Delegation of Duties. Each Lender Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

(c) Exculpatory Provisions. Neither any Lender Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
its related Lender for any recitals, statements, representations or warranties
made by the Borrower or the Servicer contained in Article IV, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or any other Transaction Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of the Borrower or the Servicer to
perform its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in this Agreement, or for the perfection, priority,
condition, value or sufficiency of any collateral pledged in connection
herewith. No Lender Agent shall be under any obligation to its related Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Borrower or the Servicer. No Lender Agent shall be deemed to have knowledge
of any Event of Default or Unmatured Event of Default unless such Lender Agent
has received notice from the Borrower or its related Lender.

(d) Reliance by Lender Agent. Each Lender Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such

 

-120-



--------------------------------------------------------------------------------

Lender Agent shall have received such advice, such Lender Agent may take or
refrain from taking any action, as the Lender Agent shall deem advisable and in
the best interests of its related Lender. Each Lender Agent shall in all cases
be fully protected in acting, or in refraining from acting, in accordance with a
request of its related Lender, and such request and any action taken or failure
to act pursuant thereto shall be binding upon its related Lender.

(e) Non-Reliance on Lender Agent. Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

(f) Lender Agents are in their Respective Individual Capacities. Each Lender
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

(g) Successor Lender Agent. Each Lender Agent may, upon five days’ notice to the
Borrower and its related Lender, and such Lender Agent will, upon the direction
of its related Lender resign as the Lender Agent for such Lender. If any Lender
Agent shall resign, then its related Lender during such five day period shall
appoint a successor agent. If for any reason no successor agent is appointed by
such Lender during such five day period, then effective upon the termination of
such five day period, and the Borrower shall make all payments in respect of the
Obligations due to such Lender directly to such Lender, and for all purposes
shall deal directly with such Lender. After any retiring Lender Agent’s
resignation hereunder as a Lender Agent, the provisions of Articles VIII and IX
shall inure to its benefit with respect to any actions taken or omitted to be
taken by it while it was a Lender Agent under this Agreement.

ARTICLE X.

COLLATERAL AGENT

SECTION 10.01 Designation of Collateral Agent.

(a) Initial Collateral Agent. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Agent to act as
its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes

 

-121-



--------------------------------------------------------------------------------

the Collateral Agent to take such actions on its behalf and on behalf of each of
the Secured Parties and to exercise such powers and perform such duties as are
expressly granted to the Collateral Agent by this Agreement. The Collateral
Agent hereby accepts such agency appointment to act as Collateral Agent pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Agent pursuant to the terms hereof.

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

(c) Secured Party. The Administrative Agent, the Lender Agents and the Lenders
hereby appoint Wells Fargo Delaware, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral Portfolio. Wells Fargo Delaware, in its capacity as Collateral
Agent hereunder, hereby accepts such appointment and agrees to perform the
duties set forth in Section 10.02(b).

SECTION 10.02 Duties of Collateral Agent.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints Wells Fargo Delaware to act as Collateral Agent, for the
benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

(b) Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i) The Collateral Agent shall calculate amounts to be remitted pursuant to
Section 2.04 to the applicable parties and notify the Servicer and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

(ii) The Collateral Agent shall make payments pursuant to the terms of the
Servicing Report or as otherwise directed in accordance with Sections 2.04 or
2.05 (the “Payment Duties”).

(iii) The Collateral Agent shall provide to the Servicer a copy of all written
notices and communications identified as being sent to it in connection with the
Loan Assets and the other Collateral Portfolio held hereunder which it receives
from the related Obligor, participating bank and/or agent bank. In no instance
shall the Collateral Agent be under any duty or obligation to take any action on
behalf of the Servicer in respect of the exercise of any voting or consent
rights, or similar actions, unless it receives specific written instructions
from the Servicer, prior to the occurrence of an Event of Default or the
Administrative Agent, after the occurrence of Event of Default, in which event
the Collateral Agent shall vote, consent or take such other action in accordance
with such instructions.

 

-122-



--------------------------------------------------------------------------------

(c) (i) The Administrative Agent, each Lender Agent and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

(ii) The Administrative Agent may direct the Collateral Agent to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Agent hereunder, the
Collateral Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request of the Administrative Agent, any
Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the

 

-123-



--------------------------------------------------------------------------------

Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent.

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e) Concurrently herewith, the Administrative Agent directs the Collateral Agent
and the Collateral Agent is authorized to enter into the Collection Account
Agreement. For the avoidance of doubt, all of the Collateral Agent’s rights,
protections and immunities provided herein shall apply to the Collateral Agent
for any actions taken or omitted to be taken under the Collection Account
Agreement in such capacity.

SECTION 10.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

SECTION 10.04 Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower as set forth in the Wells Fargo Delaware Fee Letter,
payable to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Agent’s entitlement to receive the Collateral Agent
Fees shall cease on the earlier to occur of: (i) its removal as Collateral Agent
pursuant to Section 10.05 or (ii) the termination of this Agreement.

SECTION 10.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor

 

-124-



--------------------------------------------------------------------------------

Collateral Agent has been appointed and has agreed to act as Collateral Agent
hereunder; provided that the Collateral Agent shall continue to receive
compensation of its fees and expenses in accordance with Section 10.04 above
while so serving as the Collateral Agent prior to a successor Collateral Agent
being appointed.

SECTION 10.06 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

 

-125-



--------------------------------------------------------------------------------

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i) The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian. Notwithstanding anything herein to
the contrary, the Collateral Agent shall have no duty to perform any of the
duties of the Collateral Custodian under this Agreement.

SECTION 10.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents by written instrument,
in duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to the Borrower,
Servicer and Collateral Custodian. If no successor collateral agent shall have
been appointed and an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 45 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01 Amendments and Waivers.

(a) (i) No amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Required

 

-126-



--------------------------------------------------------------------------------

Lenders and, solely if such amendment or modification would adversely affect the
rights and obligations of the Administrative Agent, the Collateral Agent, the
Account Bank or the Collateral Custodian, the written agreement of the
Administrative Agent, the Collateral Agent, the Account Bank or the Collateral
Custodian, as applicable and (ii) no termination or waiver of any provision of
this Agreement or consent to any departure therefrom by the Borrower or the
Servicer shall be effective without the written concurrence of the
Administrative Agent and the Required Lenders. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) Notwithstanding the provisions of Section 11.01(a), the written consent of
all of the Lenders shall be required for any amendment, modification or waiver
(i) reducing any outstanding Advances, or the Yield thereon, (ii) postponing any
date for any payment of any Advance, or the Yield thereon, (iii) modifying the
provisions of this Section 11.01 or (iv) extending the Stated Maturity Date or
clause (i) of the definition of “Reinvestment Period”.

SECTION 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth below:

 

If to the Borrower:   

Solar Capital Funding II LLC

500 Park Avenue, 5th Floor

New York, NY 10022

Attention: Nicholas Radesca

Facsimile No.: (212) 993-1698

Phone No.: (212) 993-1668

If to the Servicer:   

Solar Capital Ltd.

500 Park Avenue, 5th Floor

New York, NY 10022

Attention: Nicholas Radesca

Facsimile No.: (212) 993-1698

Phone No.: (212) 993-1668

If to the Transferor:   

Solar Capital Ltd.

500 Park Avenue, 5th Floor

New York, NY 10022

Attention: Nicholas Radesca

Facsimile No.: (212) 993-1698

Phone: (212) 993-1668

 

-127-



--------------------------------------------------------------------------------

 

If to the Administrative Agent:   

Wells Fargo Securities, LLC

One Wachovia Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday

Facsimile No.: (704) 715-0067

Confirmation No.: (704) 374-6230

If to the Institutional Lender:   

Wells Fargo Bank, N.A.

One Wachovia Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday

Facsimile No.: (704) 715-0067

Confirmation No.: (704) 374-6230

If to the Collateral Agent:   

Wells Fargo Delaware Trust Company, N.A.

919 N. Market St., Suite 1600

Wilmington, DE 19801

Attention: Patrick F. Gallagher

Facsimile No.: (302) 575-2006

Phone No.: (302) 575-2009

Email: Patrick.F.Gallagher@wellsfargo.com

With a copy to:   

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – Solar Capital Funding II LLC

Facsimile No.: (281) 667-3933

Phone No.: (410) 884-2000

If to the Account Bank:   

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – Solar Capital Funding II LLC

Facsimile No.: (281) 667-3933

Phone No.: (410) 884-2000

If to the Collateral Custodian:   

Wells Fargo Bank, N.A.

ABS Custody Vault

1055 10th Avenue SE

MAC N9401-011

Minneapolis, MN 55414

Attention: Corporate Trust Services – Asset-Backed Securities Vault

Facsimile No.: (612) 667-1080

Phone No.: (612) 667-8058

 

-128-



--------------------------------------------------------------------------------

 

With a copy to:   

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, MN 55479

Attention: Corporate Trust Services – Asset-Backed Administration

Facsimile No.: (612) 667-3464

Phone No.: (612) 667-8058

With a copy to:   

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: CDO Trust Services – Solar Capital Funding II LLC

Facsimile No.: (281) 667-3933

Phone No.: (410) 884-2000

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

SECTION 11.03 No Waiver; Remedies. No failure on the part of the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

SECTION 11.04 Binding Effect; Assignability; Multiple Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. Each Lender and their
respective successors and assigns may assign, or grant a security interest or
sell a participation interest in, (i) this Agreement and such Lender’s rights
and obligations hereunder and interest herein in whole or in part (including by
way of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) or any Variable Funding Note (or any portion thereof) to any
Person other than the Borrower or an Affiliate thereof; provided that (x) prior
to an Event of Default, consent of the Borrower (such consent not to be
unreasonably withheld) shall be required to assign to any Person that is not an
Affiliate of such Lender and (y) consent of the Borrower shall be required to
assign to any Conduit Lender. Any such assignee shall execute and deliver to the
Servicer, the Borrower and the Administrative Agent a fully-executed Transferee
Letter substantially in the form of Exhibit O hereto (a “Transferee Letter”) and
a fully-executed Joinder Supplement. The parties to any such assignment, grant
or sale of a participation interest shall execute and deliver to the related
Lender Agent for its acceptance and recording in its books and records, such
agreement or document as

 

-129-



--------------------------------------------------------------------------------

may be satisfactory to such parties and the applicable Lender Agent. None of the
Borrower, the Transferor or the Servicer may assign, or permit any Lien to exist
upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written consent of each Lender Agent and the Administrative Agent.

(b) Notwithstanding any other provision of this Section 11.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(c) Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

SECTION 11.05 Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.

SECTION 11.06     GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

SECTION 11.07 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Collateral
Agent, the Account Bank, the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Custodian and their respective Affiliates under
Section 8.01 and Section 8.02 hereof, each of the Borrower, the Servicer and the
Transferor agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank and the Collateral Custodian incurred in
connection with the preparation, execution, delivery, administration (including
periodic auditing), renewal, amendment or modification of, any waiver or consent
issued in connection with, this Agreement, the Transaction Documents and the
other documents to be delivered hereunder or in connection

 

-130-



--------------------------------------------------------------------------------

herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank and the Collateral Custodian with
respect thereto and with respect to advising the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Account Bank and the
Collateral Custodian as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all reasonable out-of-pocket costs and expenses, if any (including
counsel fees and expenses), incurred by the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent, the Account Bank or the Collateral
Custodian in connection with the enforcement or potential enforcement of this
Agreement or any Transaction Document by such Person and the other documents to
be delivered hereunder or in connection herewith.

(b) The Borrower, the Servicer and the Transferor shall pay on demand any and
all stamp, sales, excise and other Taxes and fees payable or determined to be
payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other Transaction
Documents or any other document providing liquidity support, credit enhancement
or other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of Advances hereunder.

(c) The Servicer and the Transferor shall pay on demand all other reasonable
out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on or measured
by net income) incurred by the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Collateral Custodian and the Account Bank,
including, without limitation, all costs and expenses incurred by the
Administrative Agent, the Lender Agents and the Lenders in connection with
periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books and
records.

SECTION 11.08 No Proceedings.

(a) Each of the parties hereto (other than the Administrative Agent with the
consent of the Lender Agents) (by accepting the benefits of this Agreement)
agrees that it will not institute against, or join any other Person in
instituting against, the Borrower any proceedings of the type referred to in the
definition of Bankruptcy Event so long as there shall not have elapsed one year
and one day (or such longer preference period as shall then be in effect) since
the Collection Date.

(b) Each of the parties hereto (other than any Conduit Lender) (by accepting the
benefits of this Agreement) hereby agrees that it will not institute against, or
join any other Person in instituting against, any Conduit Lender, the
Administrative Agent, or any Liquidity Banks any Bankruptcy Proceeding so long
as any commercial paper issued by such Conduit Lender shall be outstanding and
there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the last day on which any such
commercial paper shall have been outstanding.

 

-131-



--------------------------------------------------------------------------------

SECTION 11.09 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or any incorporator, affiliate, stockholder,
officer, employee or director of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Administrative Agent,
the Lenders, the Lender Agents or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or any
incorporator, stockholder, affiliate, officer, employee or director of the
Lenders, the Lender Agents or the Administrative Agent or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party contained in this Agreement or in any
other such instruments, documents or agreements, or are implied therefrom, and
that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party and
each incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or of
any such administrator, or any of them, for breaches by the Administrative
Agent, the Lenders, the Lender Agents or any Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Transferor or the Servicer or any other Person against
the Administrative Agent, the Lenders, the Lender Agents or any Secured Party or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect to any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower, the Transferor and
the Servicer each hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected.

(c) No obligation or liability to any Obligor under any of the Loan Assets is
intended to be assumed by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

(d) Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the

 

-132-



--------------------------------------------------------------------------------

payment of its Commercial Paper Notes. All payment obligations of each Conduit
Lender hereunder are contingent on the availability of funds in excess of the
amounts necessary to pay its Commercial Paper Notes; and each of the other
parties hereto agrees that it will not have a claim under Section 101(5) of the
Bankruptcy Code if and to the extent that any such payment obligation owed to it
by a Conduit Lender exceeds the amount available to such Conduit Lender to pay
such amount after paying or making provision for the payment of its Commercial
Paper Notes.

(e) The provisions of this Section 11.09 shall survive the termination of this
Agreement.

SECTION 11.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lender Agents.

SECTION 11.11 Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the Borrower and the Servicer agrees that service of process may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Section 11.02 or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 11.11
shall affect the right of the Lenders, the Lender Agents or the Administrative
Agent to serve legal process in any other manner permitted by law.

 

-133-



--------------------------------------------------------------------------------

SECTION 11.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement.

(a) It is the express intent of the parties hereto that the conveyance of the
Eligible Loan Assets by the Transferor to the Borrower as contemplated by the
Purchase and Sale Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(k) hereof) as, a
sale by the Transferor of such Eligible Loan Assets. It is, further, not the
intention of the parties that such conveyance be deemed a pledge of the Eligible
Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor, then the parties hereto agree that: (i) the Purchase
and Sale Agreement shall also be deemed to be a security agreement under
Applicable Law; (ii) as set forth in the Purchase and Sale Agreement, the
transfer of the Eligible Loan Assets provided for in the Purchase and Sale
Agreement shall be deemed to be a grant by the Transferor to the Borrower of a
first priority security interest (subject only to Permitted Liens) in all of the
Transferor’s right, title and interest in and to the Eligible Loan Assets and
all amounts payable to the holders of the Eligible Loan Assets in accordance
with the terms thereof and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Collection Account, whether in the form of cash, instruments,
securities or other property; (iii) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement was deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a perfected security interest of
first priority (subject only to Permitted Liens) under Applicable Law and will
be maintained as such throughout the term of this Agreement.

(b) It is the intention of each of the parties hereto that the Eligible Loan
Assets conveyed by the Transferor to the Borrower pursuant to the Purchase and
Sale Agreement shall constitute assets owned by the Borrower and shall not be
part of the Transferor’s estate in the event of the filing of a bankruptcy
petition by or against the Transferor under any bankruptcy or similar law.

(c) The Borrower agrees to treat, and shall cause the Transferor to treat, for
all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(k) hereof), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial

 

-134-



--------------------------------------------------------------------------------

records and to include a note in the publicly filed annual and quarterly
financial statements of Solar Capital indicating that: (i) assets related to
transactions (including transactions pursuant to the Transaction Documents) that
do not meet SFAS 140 requirements for accounting sale treatment are reflected in
the consolidated balance sheet of Solar Capital, as finance receivables pledged
and non-recourse, secured borrowings and (ii) those assets are owned by a
special purpose entity that is consolidated in the financial statements of Solar
Capital, and the creditors of that special purpose entity have received
ownership and/or security interests in such assets and such assets are not
intended to be available to the creditors of sellers (or any affiliate of the
sellers) of such assets to that special purpose entity.

SECTION 11.13 Confidentiality.

(a) Each of the Administrative Agent, the Lenders, the Lender Agents, the
Servicer, the Collateral Agent, the Borrower, the Account Bank, the Transferor
and the Collateral Custodian shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Agreement and all
information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
including any valuation firm engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loan
Assets contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Collateral Custodian that such information shall be used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law and (iv) disclose the Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents. Notwithstanding the foregoing
provisions of this Section 11.13(a), the Servicer may, subject to Applicable Law
and the terms of any Loan Agreements, make available copies of the documents in
the Servicing Files and such other documents it holds in its capacity as
Servicer pursuant to the terms of this Agreement, to any of its creditors. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 11.13(a) include, without limitation, all fees and
other pricing terms, and all Events of Default, Servicer Termination Events, and
priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, the Borrower and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agents, the Account Bank, the Collateral Agent or the Collateral Custodian by
each other, (ii) by the Administrative Agent, the Lenders, the Lender Agents,
the Account Bank, the Collateral Agent and the Collateral

 

-135-



--------------------------------------------------------------------------------

Custodian to any prospective or actual assignee or participant of any of them
provided such Person agrees to hold such information confidential, or (iii) by
the Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Conduit Lender, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent,
the Account Bank and the Collateral Custodian may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Lender Agents’, the Administrative
Agent’s, the Collateral Agent’s, the Account Bank’s or the Collateral
Custodian’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, any Lender Agent, the Collateral Agent, the Collateral Custodian or the
Account Bank or an officer, director, employer, shareholder or affiliate of any
of the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Borrower, the Servicer or the Transferor or (e) to any affiliate, independent or
internal auditor, agent, employee or attorney of the Collateral Agent or the
Collateral Custodian having a need to know the same, provided that the
disclosing party advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Borrower, Servicer or the Transferor.

SECTION 11.14 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

-136-



--------------------------------------------------------------------------------

SECTION 11.15 Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

SECTION 11.16 Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

SECTION 11.17 Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or Section 2.11) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

SECTION 11.18 Failure of Borrower or Servicer to Perform Certain Obligations.

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(t), Section 5.02(r) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.

SECTION 11.19 Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

 

-137-



--------------------------------------------------------------------------------

SECTION 11.20 Delivery of Termination Statements, Releases, etc. Upon payment in
full of all of the Obligations (other than unmatured contingent indemnification
obligations) and the termination of this Agreement, the Administrative Agent and
the Collateral Agent shall deliver to the Borrower termination statements,
reconveyances, releases and other documents necessary or appropriate to evidence
the termination of the Pledge and other Liens securing the Obligations, all at
the expense of the Borrower.

ARTICLE XII.

COLLATERAL CUSTODIAN

SECTION 12.01 Designation of Collateral Custodian.

(a) Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Required Loan Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 12.01. Each of the Borrower, the Lender Agents and the Administrative
Agent hereby designate and appoint the Collateral Custodian to act as its agent
and hereby authorizes the Collateral Custodian to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Custodian by this Agreement. The Collateral Custodian
hereby accepts such agency appointment to act as Collateral Custodian pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.

(b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 12.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

SECTION 12.02 Duties of Collateral Custodian.

(a) Appointment. The Borrower, the Lender Agents and the Administrative Agent
each hereby appoints Wells Fargo to act as Collateral Custodian, for the benefit
of the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

(b) Duties. From the Closing Date until its removal pursuant to Section 12.05,
the Collateral Custodian shall perform, on behalf of the Secured Parties, the
following duties and obligations:

(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Section 3.02(a) and
Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five Business Days
of its receipt of any Required Loan Documents, the related Loan Asset Schedule
and a hard copy of the Loan Asset Checklist, the Collateral Custodian shall
review the Required Loan Documents to confirm that (A) such Required Loan
Documents have been executed (either an original or a copy, as indicated on the
Loan Asset Checklist) and have no mutilated pages, (B) filed stamped copies of
the UCC and other filings (required by the Required Loan

 

-138-



--------------------------------------------------------------------------------

Documents) are included, (C) if listed on the Loan Asset Checklist, a copy of an
Insurance Policy with respect to any real or personal property constituting the
Underlying Collateral is included, and (D) the related original balance (based
on a comparison to the note or assignment agreement, as applicable), Loan Asset
number and Obligor name, as applicable, with respect to such Loan Asset is
referenced on the related Loan Asset Schedule (such items (A) through
(D) collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Custodian, the Servicer shall provide
to the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Asset Schedule, the Collateral Custodian shall notify the
Administrative Agent and the Servicer of such discrepancy within one Business
Day, or (ii) any Review Criteria is not satisfied, the Collateral Custodian
shall within one Business Day notify the Servicer of such determination and
provide the Servicer with a list of the non-complying Loan Assets and the
applicable Review Criteria that they fail to satisfy. The Servicer shall have
five Business Days after notice or knowledge thereof to correct any
non-compliance with any Review Criteria. In addition, if requested in writing
(in the form of Exhibit N) by the Servicer and approved by the Administrative
Agent within 10 Business Days of the Collateral Custodian’s delivery of such
report, the Collateral Custodian shall return any Loan Asset which fails to
satisfy a Review Criteria to the Borrower. Other than the foregoing, the
Collateral Custodian shall not have any responsibility for reviewing any
Required Loan Documents. Notwithstanding anything to the contrary contained
herein, the Collateral Custodian shall have no duty or obligation with respect
to any Loan Asset checklist delivered to it in electronic form.

(ii) In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified on the address of the Collateral
Custodian in Section 11.02, or at such other office as shall be specified to the
Administrative Agent and the Servicer by the Collateral Custodian in a written
notice delivered at least 30 days prior to such change. All Required Loan
Documents shall be placed together with an appropriate identifying label and
maintained in such a manner so as to permit retrieval and access. The Collateral
Custodian shall segregate the Required Loan Documents on its

 

-139-



--------------------------------------------------------------------------------

inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to Solar Capital and its Affiliates and subsidiaries; provided,
however, the Collateral Custodian shall segregate any commingled files upon
written request of the Administrative Agent and the Borrower.

(iv) On the 12th calendar day of every month (or if such day is not a Business
Day, the next succeeding Business Day), the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form mutually
agreeable to the Administrative Agent and the Collateral Custodian) identifying
each Loan Asset for which it holds Required Loan Documents and the applicable
Review Criteria that any Loan Asset fails to satisfy.

(v) Notwithstanding any provision to the contrary elsewhere in the Transaction
Documents, the Collateral Custodian shall not have any fiduciary relationship
with any party hereto or any Secured Party in its capacity as such, and no
implied covenants, functions, obligations or responsibilities shall be read into
this Agreement, the other Transaction Documents or otherwise exist against the
Collateral Custodian. Without limiting the generality of the foregoing, it is
hereby expressly agreed and stipulated by the other parties hereto that the
Collateral Custodian shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(c) (i) The Collateral Custodian agrees to cooperate with the Administrative
Agent and the Collateral Agent and deliver any Required Loan Documents to the
Collateral Agent or Administrative Agent (pursuant to a written request in the
form of Exhibit N), as applicable, as requested in order to take any action that
the Administrative Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

(ii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event

 

-140-



--------------------------------------------------------------------------------

the Collateral Custodian requests the consent of the Administrative Agent and
the Collateral Custodian does not receive a consent (either positive or
negative) from the Administrative Agent within 10 Business Days of its receipt
of such request, then the Administrative Agent shall be deemed to have declined
to consent to the relevant action.

(iii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

SECTION 12.03 Merger or Consolidation.

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

SECTION 12.04 Collateral Custodian Compensation.

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Fee Letter, payable pursuant to the
extent of funds available therefor pursuant to the provisions of Section 2.04.
The Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 12.05, (ii) its resignation as Collateral Custodian pursuant
to Section 12.07 of this Agreement or (iii) the termination of this Agreement.

SECTION 12.05 Collateral Custodian Removal.

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.

SECTION 12.06 Limitation on Liability.

(a) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

 

-141-



--------------------------------------------------------------------------------

(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 12.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

-142-



--------------------------------------------------------------------------------

SECTION 12.07 Collateral Custodian Resignation.

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit N;
provided that the Borrower shall consent to any successor Collateral Custodian
appointed by the Administrative Agent (such consent not to be unreasonably
withheld). Notwithstanding anything herein to the contrary, the Collateral
Custodian may not resign prior to a successor Collateral Custodian being
appointed.

SECTION 12.08 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit N, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit N.

(b) Limitation on Release. The foregoing provision with respect to the release
to the Servicer of the Required Loan Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that the Administrative Agent has consented to such release. Promptly after
delivery to the Collateral Custodian of any request for release of documents,
the Servicer shall provide notice of the same to the Administrative Agent. Any
additional Required Loan Documents or documents requested to be released by the
Servicer may be released only upon written authorization of the Administrative
Agent. The limitations of this paragraph shall not apply to the release of
Required Loan Documents to the Servicer pursuant to the immediately succeeding
subsection.

(c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit N (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

 

-143-



--------------------------------------------------------------------------------

SECTION 12.09 Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.16, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of Exhibit
N hereto (signed by both the Borrower and the Administrative Agent) specifying
the Collateral Portfolio to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release). The Collateral Custodian shall
upon its receipt of each such request for return executed by the Borrower and
the Administrative Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

SECTION 12.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer.

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Prior to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Lender Agent, the Administrative Agent and each
Lender Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 12.10, from time to time (and, in any
case, a minimum of three times during each fiscal year of the Servicer) upon
reasonable notice to the Administrative Agent, the Collateral Custodian shall
permit independent public accountants or other auditors appointed by the
Servicer to conduct, at the expense of the Servicer (on behalf of the Borrower),
a review of the Required Loan Documents and all other documentation regarding
the Collateral Portfolio.

SECTION 12.11 Bailment.

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

-144-



--------------------------------------------------------------------------------

[SIGNATURE PAGES TO FOLLOW]

 

-145-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: SOLAR CAPITAL FUNDING II LLC By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE SERVICER: SOLAR CAPITAL LTD. By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE TRANSFEROR: SOLAR CAPITAL LTD. By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC, By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:

WELLS FARGO DELAWARE TRUST COMPANY, N.A.

By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

 

THE ACCOUNT BANK: WELLS FARGO BANK, N.A. By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE COLLATERAL CUSTODIAN: WELLS FARGO BANK, N.A. By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Solar Capital Funding II LLC

Loan and Servicing Agreement



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A., By:  

 

  Name:   Title:

 

Solar Capital Funding II LLC

Loan and Servicing Agreement